Exhibit 10.1

Portions of this exhibit have been omitted and filed separately pursuant to an
application for confidential treatment filed with the Securities and Exchange
Commission pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as
amended.

Omissions are designated as [***].

 

 

 

CREDIT AGREEMENT

Dated as of August 4, 2010

among

SAVVIS COMMUNICATIONS CORPORATION,

as the Borrower,

SAVVIS, INC.,

as Holdings,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and

L/C Issuer,

CREDIT SUISSE SECURITIES (USA) LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Documentation Agents,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Syndication Agent,

and

The Other Lenders Party Hereto

BANC OF AMERICA SECURITIES LLC

and

MORGAN STANLEY SENIOR FUNDING, INC.,

as Joint Lead Arrangers and Joint Book Runners

and

CREDIT SUISSE SECURITIES (USA) LLC

and

SUNTRUST ROBINSON HUMPHREY, INC.,

as Arrangers and Joint Book Runners

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

        Page ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1.01.

   Defined Terms    1

1.02.

   Other Interpretive Provisions    25

1.03.

   Accounting Terms    26

1.04.

   Rounding    26

1.05.

   Times of Day    26

1.06.

   Letter of Credit Amounts    26

1.07.

   Exchange Rates; Currency Equivalents    26

1.08.

   Additional Alternative Currencies    27

1.09.

   Change of Currency    27

1.10.

   Cumulative Credit Transactions    27

1.11.

   Pro Forma Calculations    27 ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.

   The Loans    28

2.02.

   Borrowings, Conversions and Continuations of Loans    28

2.03.

   Letters of Credit    30

2.04.

   Swing Line Loans    36

2.05.

   Prepayments    38

2.06.

   Termination or Reduction of Commitments    40

2.07.

   Repayment of Loans    41

2.08.

   Interest    41

2.09.

   Fees    42

2.10.

   Computation of Interest and Fees    42

2.11.

   Evidence of Debt    43

2.12.

   Payments Generally; Administrative Agent’s Clawback    43

2.13.

   Sharing of Payments by Lenders    44

2.14.

   Cash Collateral    45

2.15.

   Defaulting Lenders    46 ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.

   Taxes    47

3.02.

   Illegality    50

3.03.

   Inability to Determine Rates    50

3.04.

   Increased Costs; Reserves on Eurodollar Rate Loans    51

3.05.

   Compensation for Losses    52

3.06.

   Mitigation Obligations; Replacement of Lenders    52

3.07.

   Survival    53 ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01.

   Conditions of Initial Credit Extension    53

4.02.

   Conditions to All Credit Extensions    55

 

-i-



--------------------------------------------------------------------------------

           Page ARTICLE V REPRESENTATIONS AND WARRANTIES

5.01.

   Existence, Qualification and Power    56

5.02.

   Authorization; No Contravention    56

5.03.

   Governmental Authorization; Other Consents    56

5.04.

   Binding Effect    56

5.05.

   Financial Statements; No Material Adverse Effect    56

5.06.

   Litigation    57

5.07.

   No Default    57

5.08.

   Ownership of Property; Liens    57

5.09.

   Environmental Compliance    57

5.10.

   Insurance    57

5.11.

   Taxes    57

5.12.

   ERISA Compliance    58

5.13.

   Subsidiaries; Equity Interests; Loan Parties    59

5.14.

   Margin Regulations; Investment Company Act    59

5.15.

   Disclosure    59

5.16.

   Compliance with Laws    59

5.17.

   Intellectual Property/Proprietary Rights, Etc.    59

5.18.

   Solvency    61

5.19.

   Casualty, Etc.    61

5.20.

   Labor Matters    61

5.21.

   Collateral Documents    61

5.22.

   Anti-Terrorism Laws    61 ARTICLE VI AFFIRMATIVE COVENANTS

6.01.

   Financial Statements    62

6.02.

   Certificates; Other Information    62

6.03.

   Notices    64

6.04.

   Payment of Obligations    65

6.05.

   Preservation of Existence, Etc.    65

6.06.

   Maintenance of Properties    65

6.07.

   Maintenance of Insurance    65

6.08.

   Compliance with Laws    65

6.09.

   Books and Records    66

6.10.

   Inspection Rights    66

6.11.

   Use of Proceeds    66

6.12.

   Covenant to Guarantee Obligations and Give Security    66

6.13.

   Compliance with Environmental Laws    67

6.14.

   Maintenance of Ratings    67

6.15.

   Further Assurances    68

6.16.

   Compliance with Terms of Leaseholds    68

6.17.

   Interest Rate Hedging    68

6.18.

   Information Regarding Collateral and Loan Documents    68

6.19.

   Post Closing Covenants    69 ARTICLE VII NEGATIVE COVENANTS

7.01.

   Liens    69

7.02.

   Indebtedness    70

7.03.

   Investments    71

 

-ii-



--------------------------------------------------------------------------------

           Page

7.04.

   Fundamental Changes    73

7.05.

   Dispositions    74

7.06.

   Restricted Payments    75

7.07.

   Change in Nature of Business    75

7.08.

   Transactions with Affiliates    75

7.09.

   Burdensome Agreements    76

7.10.

   Use of Proceeds    76

7.11.

   Financial Covenants    76

7.12.

   Capital Expenditures    77

7.13.

   Amendments of Organization Documents    77

7.14.

   Accounting Changes    77

7.15.

   Prepayments, Etc. of Indebtedness    78 ARTICLE VIII EVENTS OF DEFAULT AND
REMEDIES

8.01.

   Events of Default    78

8.02.

   Remedies upon Event of Default    80

8.03.

   Application of Funds    80 ARTICLE IX ADMINISTRATIVE AGENT

9.01.

   Appointment and Authority    81

9.02.

   Rights as a Lender    81

9.03.

   Exculpatory Provisions    82

9.04.

   Reliance by Administrative Agent    82

9.05.

   Delegation of Duties    83

9.06.

   Resignation of Administrative Agent    83

9.07.

   Non-Reliance on Administrative Agent and Other Lenders    83

9.08.

   No Other Duties, Etc.    84

9.09.

   Administrative Agent May File Proofs of Claim    84

9.10.

   Collateral and Guaranty Matters    84

9.11.

   Secured Cash Management Agreements and Secured Hedge Agreements    85 ARTICLE
X CONTINUING GUARANTY

10.01.

   Guaranty    85

10.02.

   Rights of Lenders    86

10.03.

   Certain Waivers    86

10.04.

   Obligations Independent    86

10.05.

   Subrogation    86

10.06.

   Termination; Reinstatement    86

10.07.

   Subrogation    87

10.08.

   Stay of Acceleration    87

10.09.

   Condition of Borrower    87 ARTICLE XI MISCELLANEOUS

11.01.

   Amendments, Etc.    87

11.02.

   Notices; Effectiveness; Electronic Communications    89

11.03.

   No Waiver; Cumulative Remedies; Enforcement    90

11.04.

   Expenses; Indemnity; Damage Waiver    91

 

-iii-



--------------------------------------------------------------------------------

           Page

11.05.

   Payments Set Aside    92

11.06.

   Successors and Assigns    92

11.07.

   Treatment of Certain Information; Confidentiality    96

11.08.

   Right of Setoff.    96

11.09.

   Interest Rate Limitation    97

11.10.

   Counterparts; Integration; Effectiveness    97

11.11.

   Survival of Representations and Warranties    97

11.12.

   Severability    97

11.13.

   Replacement of Lenders    97

11.14.

   Governing Law; Jurisdiction; Etc.    98

11.15.

   WAIVER OF JURY TRIAL    99

11.16.

   No Advisory or Fiduciary Responsibility    99

11.17.

   Electronic Execution of Assignments and Certain Other Documents    99

11.18.

   USA PATRIOT Act    99

11.19.

   Time of the Essence    99

11.20.

   Judgment Currency    100

 

-iv-



--------------------------------------------------------------------------------

SCHEDULES

2.01

   Commitments and Applicable Percentages

6.12

   Guarantors

6.19

   Post-Closing Covenants

7.01(b)

   Existing Liens

7.02

   Existing Indebtedness

7.03(f)

   Existing Investments

7.09

   Burdensome Agreements

11.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

D

   Compliance Certificate

E-1

   Assignment and Assumption

E-2

   Administrative Questionnaire

F

   Guaranty

G

   Security Agreement

H-1

   Perfection Certificate

H-2

   Perfection Certificate Supplement

I

   United States Tax Compliance Certificate

J

   Solvency Certificate

K

   Landlord Access Agreement

 

-v-



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of August 4, 2010 among
SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation (the “Borrower”),
SAVVIS, INC., a Delaware corporation (“Holdings”), each lender from time to time
party hereto (collectively, the “Lenders” and individually, a “Lender”), and
BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

PRELIMINARY STATEMENTS:

The Borrower has requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01. Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“Alternative Currency” means each of Euros, Sterling, Yen, Hong Kong Dollars,
Singapore Dollars, Canadian Dollars and each other currency (other than Dollars)
that is approved in accordance with Section 1.08.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Anti-Terrorism Laws” shall mean any Requirement of Law related to terrorism
financing or money laundering including the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
(“USA PATRIOT Act”) of 2001 (Title III of Pub. L. 107-56), The Currency and
Foreign Transactions Reporting Act (also known as the “Bank Secrecy Act”, 31
U.S.C. §§ 5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), the
Trading With the Enemy Act (50 U.S.C. § 1 et seq., as amended) and Executive
Order 13224 (effective September 24, 2001).



--------------------------------------------------------------------------------

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, 0.50% per annum.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by the principal amount of such Term
Lender’s Term Loans at such time and (b) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time, subject to adjustment as provided in Section 2.15. If
the commitment of each Revolving Credit Lender to make Revolving Credit Loans
and the obligation of the L/C Issuer to make L/C Credit Extensions have been
terminated pursuant to Section 8.02, or if the Revolving Credit Commitments have
expired, then the Applicable Percentage of each Revolving Credit Lender in
respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means in respect of (i) the Term Facility, 4.00% per annum for
Base Rate Loans and 5.00% per annum for Eurodollar Rate Loans and (ii) the
Revolving Credit Facility, 3.75% per annum for Base Rate Loans and 4.75% per
annum for Eurodollar Rate Loans and Letter of Credit Fees.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuer and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03(a), the Revolving Credit Lenders and (c) with respect to the
Swing Line Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans
are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and
(c) all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2009, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto provided, however, that for the purposes of
Section 5.05(c), “Audited Financial Statements” shall mean the audited financial
statements of Holdings and its Subsidiaries most recently delivered to the
Administrative Agreement pursuant to Section 6.01(a).

 

-2-



--------------------------------------------------------------------------------

“Auto-Extension Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate applicable to one month Interest
Periods plus 1.00% (which Eurodollar Rate shall be deemed to be not less than
1.75%). The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate. All Base Rate Loans shall be denominated in
Dollars.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any Eurodollar Rate Loan, means any such day that is also a
London Banking Day.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding (i) Investments made pursuant to Section 7.03(g),
(ii) normal replacements and maintenance which are properly charged to current
operations, (iii) replacements funded with the proceeds of insurance claims or
condemnation awards and (iv) expenditures funded with cash received from Thomson
Reuters).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefiting from such collateral shall agree in its reasonable discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) the
L/C Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

 

-3-



--------------------------------------------------------------------------------

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents and other Liens
permitted hereunder):

(a) Dollars, Euros, Sterling or, in the case of any Foreign Subsidiary, such
local currencies held by it from time to time in the ordinary course of
business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the United States or any agency or instrumentality thereof having
maturities of not more than one (1) year from the date of acquisition thereof;
provided that the full faith and credit of the United States is pledged in
support thereof;

(c) time deposits with, or insured certificates of deposit or bankers”
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States, any state thereof or the District of
Columbia or is the principal banking subsidiary of a bank holding company
organized under the laws of the United States, any state thereof or the District
of Columbia, and is a member of the Federal Reserve System, (ii) issues (or the
parent of which issues) commercial paper rated as described in clause (c) of
this definition and (iii) has combined capital and surplus of at least
$1,000,000,000, in each case with maturities of not more than 180 days from the
date of acquisition thereof;

(d) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 270 days from the date of acquisition thereof;
and

(e) instruments equivalent to those referred to in clauses (a) through (d) above
denominated in Euros, Sterling or any other foreign currency comparable in
credit quality and tenor to those referred to above to the extent reasonably
required in connection with any business conducted by any Subsidiary organized
in such jurisdiction; and

(f) Investments, classified in accordance with GAAP as current assets of the
Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have one of the two highest ratings obtainable from
either Moody’s or S&P, and the portfolios of which are limited solely to
Investments of the character, quality and maturity described in clauses
(a) through (e) of this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such
plan), other than the Permitted Holder, becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have

 

-4-



--------------------------------------------------------------------------------

“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 35%
or more of the equity securities of Holdings entitled to vote for members of the
board of directors or equivalent governing body of Holdings on a fully diluted
basis (and taking into account all such securities that such “person” or “group”
has the right to acquire pursuant to any option right); or

(b) during any period of 24 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Holdings cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) Holdings shall cease, directly or indirectly, to own and control legally and
beneficially all of the Equity Interests in the Borrower.

“Cisco Agreement” means that certain Loan and Security Agreement dated
December 18, 2006 between Borrower and Cisco Systems Capital Corporation.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is or is intended
under the terms of the Collateral Documents to be subject to Liens in favor of
the Administrative Agent for the benefit of the Secured Parties.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, each of the mortgages,
collateral assignments, security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent in accordance with applicable
local law to grant a valid, perfected security interest in any property as
collateral for the Secured Obligations, all UCC or other financing statements or
instruments of perfection required by the Security Agreement, the Intellectual
Property Security Agreements, any Mortgage or any other such security document
or pledge agreement to be filed with respect to the security interests in
property and fixtures created pursuant to the Security Agreement, the
Intellectual Property Security Agreements or any Mortgage and each of the other
agreements, instruments or documents that create or purport to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Commercial Software” means packaged commercially available software programs
generally available to the public which have been licensed to Holdings, the
Borrower or any of their respective Subsidiaries pursuant to end-user licenses
and which are used in the Borrower’s business but not a component of or
incorporated into any Borrower product.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

-5-



--------------------------------------------------------------------------------

“Company Software” means proprietary rights in the software for which
Proprietary Rights are owned by Holdings, the Borrower or any of their
respective Subsidiaries, including copyrights, trademarks, patents and trade
secrets.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Cash Interest Charges” means, for any Measurement Period, all
Consolidated Interest Charges paid in cash by Holdings and its Subsidiaries on a
consolidated basis.

“Consolidated Current Assets” means, at any date, all amounts (other than cash
and Cash Equivalents) that would, in conformity with GAAP, be set forth opposite
the caption “total current assets” (or any like caption) on a consolidated
balance sheet of Holdings and its Subsidiaries at such date.

“Consolidated Current Liabilities” means, at any date, all amounts that would,
in conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of Holdings
and its Subsidiaries at such date, but excluding (a) the current portion of any
Consolidated Funded Indebtedness of Holdings and its Subsidiaries and
(b) without duplication of clause (a) above, all Indebtedness consisting of
Revolving Credit Loans or Swing Line Loans to the extent otherwise included
therein

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period plus (a) the following to the
extent deducted in calculating such Consolidated Net Income (without duplication
of any other adjustment to Consolidated EBITDA): (i) Consolidated Interest
Charges, (ii) the provision for Federal, state, local and foreign income taxes
payable, (iii) depreciation, amortization and accretion expense, (iv) non-cash
equity-based compensation, (v) non-recurring fees, expenses and charges incurred
in connection with acquisitions and (vi) other material non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period (in each case of or by Holdings and its Subsidiaries
for such Measurement Period) and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits, (ii) all material non-recurring, non-cash items
increasing Consolidated Net Income and (iii) interest income (in each case of or
by Holdings and its Subsidiaries for such Measurement Period).

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, plus (ii) rentals paid under leases of
real or personal, or mixed, property and classified as rent expense in
accordance with GAAP, and (iii) interest income, to (b) the sum of
(i) Consolidated Cash Interest Charges, (ii) the aggregate principal amount of
all regularly scheduled principal payments paid or redemptions or similar
acquisitions for value of outstanding debt for borrowed money, but excluding any
such payments to the extent refinanced through the incurrence of additional
Indebtedness otherwise expressly permitted under Section 7.02, (for the
avoidance of doubt, excluding any optional or mandatory prepayments required
pursuant to Section 2.05), (iii) rentals paid under leases of real or personal,
or mixed, property and classified as rent expense in accordance with GAAP and
(iv) the aggregate amount of Federal, state, local and foreign income taxes paid
in cash, in each case, of or by Holdings and its Subsidiaries for the most
recently completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money and all obligations evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness (for avoidance of doubt, without duplication of amounts in clause
(e) below), (c) all direct obligations arising under letters of credit, whether
drawn or undrawn (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments, (d) all obligations in respect
of the deferred purchase price of property or services (other than trade
accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than Holdings or any Subsidiary, and (g) all Indebtedness of
the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which Holdings or any Subsidiary is a general
partner or joint venturer, unless such Indebtedness is expressly made
non-recourse to Holdings or such Subsidiary.

 

-6-



--------------------------------------------------------------------------------

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, (b) all interest paid or
payable with respect to discontinued operations and (c) the portion of rent
expense under Capitalized Leases that is treated as interest in accordance with
GAAP, in each case, of or by Holdings and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

Notwithstanding anything to the contrary contained herein, for purposes of
determining Consolidated Interest Charges for any period ending prior to the
first anniversary of the Closing Date, Consolidated Interest Charges in respect
of Indebtedness under the Loan Documents shall be an amount equal to actual
Consolidated Interest Charges in respect of Indebtedness under the Loan
Documents from the Closing Date through the date of determination multiplied by
a fraction the numerator of which is 365 and the denominator of which is the
number of days from the Closing Date through the date of determination.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) extraordinary gains and extraordinary losses for such
Measurement Period determined in accordance with GAAP, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, (c) any income (or loss) for such Measurement Period of
any Person if such Person is not a Subsidiary, except that Holdings’ equity in
the net income of any such Person for such Measurement Period shall be included
in Consolidated Net Income up to the aggregate amount of cash actually
distributed by such Person during such Measurement Period to Holdings or a
Subsidiary as a dividend or other distribution (and in the case of a dividend or
other distribution to a Subsidiary, such Subsidiary is not precluded from
further distributing such amount to Holdings as described in clause (b) of this
proviso), (d) any gain (or loss), together with any related provisions for taxes
on any such gain (or the tax effect of any such loss), realized during such
period by Holdings or any of its Subsidiaries upon any Disposition (other than
any dispositions in the ordinary course of business) by Holdings or any of its
Subsidiaries, (e) earnings or losses resulting from any reappraisal, revaluation
or write-up or write-down of assets, (f) gains and losses due solely to
fluctuations in currency values and the related tax effects determined in
accordance with GAAP for such period and (g) any non-cash gains or losses
attributable to the mark to market movement in the valuation of interest rate
hedging obligations (to the extent the cash impact resulting from such loss or
gain has not been realized) pursuant to Financial Accounting Standards
Accounting Standards Codification No. 815—Derivatives and Hedging.

“Consolidated Working Capital” means, at any date, the excess of Consolidated
Current Assets on such date minus Consolidated Current Liabilities on such date.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

-7-



--------------------------------------------------------------------------------

“Convertible Note Indenture” means that certain Indenture between Holdings and
The Bank of New York, as trustee and dated May 9, 2007.

“Convertible Notes” means the 3.0% Convertible Senior Notes due May 15, 2012 of
Holdings in an aggregate principal amount of $345,000,000 issued and sold
pursuant to the Convertible Note Indenture.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Credit” means, at any date, an amount, not less than zero in the
aggregate, determined on a cumulative basis equal to, without duplication:

(a) the Cumulative Retained Excess Cash Flow Amount at such time; plus

(b) the cumulative amount of cash and Cash Equivalent proceeds from the sale of
Equity Interests (other than Disqualified Capital Stock) of the Borrower or of
any direct or indirect parent of the Borrower after the Closing Date and on or
prior to such time (including upon exercise of warrants or options) which
proceeds have been contributed as common equity to the capital of the Borrower,
in each case, not previously applied for a purpose other than use in the
Cumulative Credit; plus

(c) 100% of the aggregate amount of contributions to the common capital of the
Borrower (other than from a Subsidiary that is a Guarantor) received in cash and
Cash Equivalents after the Closing Date; minus

(d) any amount of the Cumulative Credit used to make Investments pursuant to
Section 7.03(h) after the Closing Date and prior to such time; minus

(e) any amount of the Cumulative Credit used to make Restricted Payments
pursuant to Section 7.06(g) after the Closing Date and prior to such time; minus

(f) any amount of the Cumulative Credit used to make payments or distributions
in respect of Junior Indebtedness pursuant to Section 7.15 after the Closing
Date and prior to such time; minus

(g) any amount of the Cumulative Credit used to make Capital Expenditures
pursuant to Section 7.12 after the Closing Date and prior to such time.

“Cumulative Retained Excess Cash Flow Amount” means, at any date, the amount of
the Borrower’s Excess Cash Flow for each fiscal year commencing with the fiscal
year ending December 31, 2011 that (i) is not required to be applied as a
mandatory prepayment pursuant to Section 2.05(b)(i) and (ii) has been calculated
and included in a Compliance Certificate delivered in accordance with
Section 6.02(b).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum and (b) when used with respect to Letter of Credit Fees, a rate equal to
the Applicable Rate plus 2% per annum.

 

-8-



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.15(b), any Revolving Credit
Lender that, as determined by the Administrative Agent, (a) has failed to
perform any of its funding obligations hereunder, including in respect of its
Loans or participations in respect of Letters of Credit or Swing Line Loans,
within three Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit, (c) has failed, within three
Business Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations, or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided, however, that Disposition shall not include
transactions involving sales, transfers, licenses, leases or other dispositions
of assets for consideration of less than $250,000 with respect to any
transaction or series of related transactions.

“Disqualified Capital Stock” shall mean any Equity Interest which, by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, on or
prior to the first anniversary of the Maturity Date, (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interests referred to in (a) above, in each case
at any time on or prior to the first anniversary of the Maturity Date, or
(c) contains any repurchase obligation which may come into effect prior to
payment in full of all Obligations; provided, however, that any Equity Interests
that would not constitute Disqualified Capital Stock but for provisions thereof
giving holders thereof (or the holders of any security into or for which such
Equity Interests is convertible, exchangeable or exercisable) the right to
require the issuer thereof to redeem such Equity Interests upon the occurrence
of a change in control or an asset sale occurring prior to the first anniversary
of the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem any such Equity
Interests pursuant to such provisions prior to the repayment in full of the
Obligations.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).

“Embargoed Person” shall mean any party that (i) is publicly identified on the
most current list of “Specially Designated Nationals and Blocked Persons”
published by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”) or resides, is organized or chartered, or has a place of business in a
country or territory subject to OFAC sanctions or embargo programs or (ii) is
publicly identified as prohibited from doing business with the United States
under the International Emergency Economic Powers Act, the Trading With the
Enemy Act, or any other Requirement of Law.

 

-9-



--------------------------------------------------------------------------------

“Embedded Products” means all licenses, sublicenses and other agreements to
which Holdings, the Borrower or any of their respective Subsidiaries is a party
and pursuant to which such Person is authorized to use any third party patents,
patent rights, trademarks, service marks, trade secrets or copyrights, including
software, which are distributed by any such Person or incorporated in any
existing product or service of any such Person.

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Singe European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
‘substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered

 

-10-



--------------------------------------------------------------------------------

an at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to (i) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or such other commercially available source providing
quotations of BBA LIBOR as may be designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London time, two London Banking Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two London Banking Days prior to the
commencement of such Interest Period; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m., London
time determined two London Banking Days prior to such date for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank Eurodollar market
at their request at the date and time of determination;

provided that, solely with respect to a Eurodollar Rate Loan that is a Term
Loan, the Eurodollar Rate shall not be less than 1.75%.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess (if
any) of (a) the sum of (i) Consolidated EBITDA for such fiscal year,
(ii) decreases in Consolidated Working Capital and (iii) all cash income or gain
to the extent excluded from Consolidated Net Income in the calculation thereof
or subtracted from Consolidated Net Income in the calculation of Consolidated
EBITDA minus (b) the sum (for such fiscal year) of (i) Consolidated Cash
Interest Charges, (ii) scheduled principal payments, to the extent actually
made, in respect of Indebtedness of Holdings or any Subsidiary, in each case
made with Internally Generated Cash, (iii) all income taxes actually paid in
cash by Holdings and its Subsidiaries, (iv) Capital Expenditures actually made
by Holdings and its Subsidiaries in cash in such fiscal year, (v) voluntary
prepayments of Revolving Credit Loans pursuant to Section 2.05(a) to the extent
accompanied by a permanent reduction of the Revolving Credit Facility in an
equal amount pursuant to Section 2.06(a), together with any related premium,
penalty, transaction fees and expenses, (vi) increase in Consolidated Working
Capital and (vii) cash expenses or charges that were excluded from Consolidated
Net Income in the calculation thereof or added to Consolidated Net Income in the
calculation of Consolidated EBITDA.

 

-11-



--------------------------------------------------------------------------------

“Exchange Act” means the Securities and Exchange Act of 1934, as amended.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Loan Party hereunder or under any other Loan Document,
(a) Taxes imposed on or measured by its overall net income (however
denominated), and franchise Taxes imposed on it (in lieu of net income taxes),
by a jurisdiction (or any political subdivision thereof) as a result of such
recipient being organized or having its principal office in such jurisdiction,
or in the case of any Lender, in having its applicable Lending Office in such
jurisdiction, (b) any Taxes in the nature of the branch profits tax within the
meaning of Section 884 of the Code imposed by any jurisdiction described in
clause (a), (c) other than an assignee pursuant to a request by Borrower under
Section 11.13 hereto, any U.S. federal withholding tax that is imposed on
amounts payable to such Person pursuant to any Laws in effect at the time such
Person becomes a party hereto (or designates a new Lending Office), except to
the extent that such Person (or its assignor, if any) was entitled, at the time
of designation of a new Lending Office (or assignment), to receive additional
amounts from any Loan Party with respect to such withholding tax pursuant to
Section 3.01(a) hereto, (d) any withholding tax that is attributable to such
Person’s failure to comply with Section 3.01(e) hereto and (e) any U.S. federal
withholding tax that would not have been imposed but for a failure by a Lender
(or any financial institution through which any payment is made to such Lender)
to comply with the procedures, certifications, information reporting,
disclosure, or other related requirements of newly enacted Sections 1471-1474 of
the Code.

“Existing Credit Agreement” means that certain Amended and Restated Credit
Agreement, dated as of December 8, 2008, among the Borrower, Holdings, the
subsidiaries of Holdings party thereto, as guarantors, the lenders party thereto
and Wells Fargo Foothill, LLC as administrative agent for such lenders.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings), condemnation awards (and payments in lieu thereof) and indemnity
payments; provided, however, that an Extraordinary Receipt shall not include
(i) the proceeds of the sale or issuance of any Equity Interests of Holdings or
(ii) cash receipts from proceeds of insurance, condemnation awards (or payments
in lieu thereof) or indemnity payments to the extent that such proceeds, awards
or payments (a) in respect of loss or damage to equipment, fixed assets or real
property are applied (or in respect of which expenditures were previously
incurred) to replace or repair the equipment, fixed assets or real property in
respect of which such proceeds were received in accordance with the terms of
Section 2.05(b)(iv) or (b) are received by any Person in respect of any third
party claim against such Person and applied to pay (or to reimburse such Person
for its prior payment of) such claim and the costs and expenses of such Person
with respect thereto.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee Letter” means the letter agreement, dated August 4, 2010 among the Borrower
and the Administrative Agent.

“Flood Insurance Laws” means collectively (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statute thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

 

-12-



--------------------------------------------------------------------------------

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Subsidiary” means a Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof or the District
of Columbia; provided that any Subsidiary organized under the laws of Puerto
Rico shall be deemed a Foreign Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

-13-



--------------------------------------------------------------------------------

“Guarantors” means, collectively, Holdings, the Subsidiaries of Holdings listed
on Schedule 6.12 and each other Subsidiary of Holdings that shall be required to
execute and deliver a guaranty or guaranty supplement pursuant to Section 6.12.

“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Secured Parties and the Guaranty made by the Guarantors in favor of
the Secured Parties, substantially in the form of Exhibit F, together with each
other guaranty and guaranty supplement delivered pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract
required or permitted under Article VI or VII, is a Lender or an Affiliate of a
Lender, in its capacity as a party to such Swap Contract.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“IFRS” means the International Financial Reporting Standards as adopted by the
International Accounting Standards Board from time to time.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and not past due for more than 60 days after the date on which such
trade account was created);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) all Attributable Indebtedness in respect of Capitalized Leases and Synthetic
Lease Obligations of such Person and all Synthetic Debt of such Person;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

-14-



--------------------------------------------------------------------------------

“Indemnified Taxes” means any Taxes other than Excluded Taxes.

“Indemnitee” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(iv).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan or Swing Line
Loan, the last Business Day of each March, June, September and December and the
Maturity Date of the Facility under which such Loan was made (with Swing Line
Loans being deemed made under the Revolving Credit Facility for purposes of this
definition).

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice or such
other period that is twelve months or less requested by the Borrower and
consented to by all the Appropriate Lenders; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Internally Generated Cash” means any cash of Holdings or any of its
Subsidiaries that is not generated from an Asset Sale, an Extraordinary Receipt,
an incurrence of Indebtedness, an issuance of Equity Interests or a capital
contribution.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of Indebtedness of, or purchase
or other acquisition of any other debt or interest in, another Person, or
(c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the assets of, such Person and excluding Capital
Expenditures. For purposes of covenant compliance, the amount of any Investment
shall be the amount actually invested, without adjustment for subsequent
increases or decreases in the value of such Investment.

“Investment Affiliate” means any fund or investment vehicle that (a) is
organized by Welsh, Carson, Anderson & Stowe VIII, L.P. for the purpose of
making equity or debt investments in one or more companies and (b) is Controlled
by Welsh, Carson, Anderson & Stowe VIII, L.P.

 

-15-



--------------------------------------------------------------------------------

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Junior Indebtedness” means (i) any Subordinated Indebtedness and (ii) the
Convertible Notes.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Landlord Access Agreement” shall mean a Landlord Access Agreement,
substantially in the form of Exhibit K, or such other form as may reasonably be
acceptable to the Administrative Agent.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lead Arrangers” means Banc of America Securities LLC and Morgan Stanley Senior
Funding, Inc., in their capacity as joint lead arrangers and joint book runners.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

 

-16-



--------------------------------------------------------------------------------

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $40.0 million. The Letter
of Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) any
agreement creating or perfecting rights in cash collateral pursuant to the
provisions of Section 2.14 of this Agreement, (d) the Guaranty, (e) the
Collateral Documents, (f) the Fee Letter and (g) each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Lombard Agreement” means that certain Facility Agreement dated June 27, 2008 by
and among SAVVIS UK Limited, Holdings and Lombard North Central Plc.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or financial condition of Holdings or Holdings and its
Subsidiaries taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Maturity Date” means (a) with respect to the Revolving Credit Facility, the
date that is three and one-half years from the date hereof and (b) with respect
to the Term Facility, the sixth anniversary of the date hereof; provided,
however, that, in each case, if such date is not a Business Day, the Maturity
Date shall be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of Holdings.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means an agreement, including, but not limited to, a mortgage, deed
of trust or any other document, creating and evidencing a Lien on a Mortgaged
Property, which shall be in form reasonably satisfactory to the Administrative
Agent, in each case, with such schedules and including such provisions as shall
be necessary to conform such document to applicable local or foreign law or as
shall be customary under applicable local or foreign law.

 

-17-



--------------------------------------------------------------------------------

“Mortgaged Property” means each Real Property of the Loan Parties subject to a
Mortgage.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means:

(a) with respect to any Disposition by Holdings or any of its Subsidiaries, or
any Extraordinary Receipt received or paid to the account of Holdings or any of
its Subsidiaries, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such transaction (including any cash or
Cash Equivalents received by way of deferred payment pursuant to, or by
monetization of, a note receivable or otherwise, but only as and when so
received) over (ii) the sum of (A) the principal amount of any Indebtedness that
is secured by the applicable asset and that is required to be repaid in
connection with such transaction (other than Indebtedness under the Loan
Documents), (B) the reasonable and customary out-of-pocket expenses incurred by
Holdings or such Subsidiary in connection with such transaction and (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; provided that, if the amount of any estimated taxes pursuant to
subclause (C) exceeds the amount of taxes actually required to be paid in cash
in respect of such Disposition, the aggregate amount of such excess shall
constitute Net Cash Proceeds; and

(b) with respect to the incurrence or issuance of any Indebtedness by Holdings
or any of its Subsidiaries, the excess of (i) the sum of the cash and Cash
Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by Holdings or such Subsidiary in connection
therewith.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.

“Organization Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other excise or similar Taxes arising from any payment made hereunder or
under any other Loan Document or from the execution, delivery or enforcement of,
or otherwise with respect to, this Agreement or any other Loan Document.

 

-18-



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans and Swing Line Loans, as the
case may be, occurring on such date; and (b) with respect to any L/C Obligations
on any date, the Dollar Equivalent amount of the aggregate outstanding amount of
such L/C Obligations on such date after giving effect to any L/C Credit
Extension occurring on such date and any other changes in the aggregate amount
of the L/C Obligations as of such date, including as a result of any
reimbursements by the Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, as the case may be, in
accordance with banking industry rules on interbank compensation, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of Bank of America in the applicable offshore interbank market for
such currency to major banks in such interbank market.

“Participant” has the meaning specified in Section 11.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Perfection Certificate” means a certificate in the form of Exhibit H-1 or any
other form approved by the Administrative Agent, as the same shall be
supplemented from time to time by a Perfection Certificate Supplement or
otherwise.

“Perfection Certificate Supplement” means a certificate supplement in the form
of Exhibit H-2 or any other form approved by the Administrative Agent.

“Permitted Encumbrances” means those Liens described in clauses (a), (c), (d),
(g), (k) and (o) of Section 7.01.

“Permitted Holder” means Welsh Carson; provided, that Welsh Carson shall cease
to be a Permitted Holder if it has the beneficial ownership of more than 50% of
the equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings.

“Permitted Liens” means the Liens identified in Section 7.01.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

-19-



--------------------------------------------------------------------------------

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Securities” has the meaning specified in the Security Agreement.

“Pro Forma Basis” means on a basis in accordance with GAAP and Regulation S-X
promulgated under the Securities Act of 1993, as amended, and otherwise
reasonably satisfactory to the Administrative Agent and for purposes of
calculating the financial covenants set forth in Section 7.11 or any other
financial ratio or test, such calculation shall be made in accordance with
Section 1.11 hereof.

“Proprietary Rights” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software (including data and
related documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).

“Public Lender” has the meaning specified in Section 6.02.

“Qualified Capital Stock” of any person shall mean any Equity Interests of such
person that are not Disqualified Capital Stock.

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned, leased or operated by any Person, whether by
lease, license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(viii).

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swing Line Loans being deemed “held” by such Revolving
Credit Lender for purposes of this definition) and (b) aggregate unused
Revolving Credit Commitments; provided that the unused Revolving Credit
Commitment of, and the portion of the Total Outstandings held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

 

-20-



--------------------------------------------------------------------------------

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments; provided that
the unused Revolving Credit Commitment of, and the portion of the Total
Revolving Credit Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

“Requirements of Law” means, collectively, any and all applicable requirements
of any Governmental Authority, including any and all Laws.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revaluation Date” means with respect to any Letter of Credit, each of the
following: (i) each date of issuance of a Letter of Credit denominated in an
Alternative Currency, (ii) each date of an amendment of any such Letter of
Credit having the effect of increasing the amount thereof (solely with respect
to the increased amount), (iii) each date of any payment by the L/C Issuer under
any Letter of Credit denominated in an Alternative Currency, and (iv) such
additional dates as the Administrative Agent or the L/C Issuer shall reasonably
determine or the Required Lenders shall reasonably require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

 

-21-



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrower in favor of
a Revolving Credit Lender evidencing Revolving Credit Loans or Swing Line Loans,
as the case may be, made by such Revolving Credit Lender, substantially in the
form of Exhibit C-2.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower or any of its Subsidiaries and any Cash
Management Bank.

“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VI or VII that is entered into by and between the Borrower or any of its
Subsidiaries and any Hedge Bank.

“Secured Obligations” means (a) the Obligations, (b) the due and punctual
payment and performance of all obligations of the Borrower or its Subsidiaries
under each Secured Hedge Agreement, and (c) the due and punctual payment and
performance of all obligations of the Borrower or its Subsidiaries (including
overdrafts and related liabilities) under each Secured Cash Management
Agreement.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons to whom the Obligations are owing and which
Obligations are or are purported to be secured by the Collateral under the terms
of the Collateral Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Specified Transaction” means any (a) Disposition of all or substantially all
the assets of or all the Equity Interests of any Subsidiary or of any business
unit, line of business or division of the Borrower or any of its Subsidiaries,
(b) acquisition pursuant to Section 7.03(g) or (c) the proposed incurrence of
Indebtedness or making of a Restricted Payment in respect of which compliance
with the financial covenants set forth in Section 7.11 is by the terms of this
Agreement required to be calculated on a Pro Forma Basis.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer, as applicable, which may, at the option of the Administrative
Agent or the L/C Issuer, as applicable, be the rate published by Reuters (or
such other commercially available source providing quotations of such rate as
may be designated by the Administrative Agent or the L/C Issuer from time to
time) or the rate quoted by the Person acting in such capacity

 

-22-



--------------------------------------------------------------------------------

as the spot rate for the purchase by such Person of such currency with another
currency through its principal foreign exchange trading office at approximately
11:00 a.m. on the date two Business Days prior to the date as of which the
foreign exchange computation is made; provided that the Administrative Agent or
the L/C Issuer may obtain such spot rate from another financial institution
designated by the Administrative Agent or the L/C Issuer if the Person acting in
such capacity does not have as of the date of determination a spot buying rate
for any such currency; and provided further that the L/C Issuer may use such
spot rate quoted on the date as of which the foreign exchange computation is
made in the case of any Letter of Credit denominated in any Alternative
Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Indebtedness” shall mean Indebtedness of the Borrower or any
Guarantor that is by its terms subordinated in right of payment to the
Obligations of the Borrower and such Guarantor, as applicable.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a direct or indirect Subsidiary
or Subsidiaries of Holdings.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $7.5 million
and (b) the Revolving Credit Facility. The Swing Line Sublimit is part of, and
not in addition to, the Revolving Credit Facility.

 

-23-



--------------------------------------------------------------------------------

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tender Offer” means the cash tender offer for any and all of Convertible Notes
pursuant to that certain Offer to Purchase dated July 1, 2010.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means the facility providing for the Borrowing of Term Loans.
The initial aggregate amount of the Term Facility is $550.0 million.

“Term Lender” means at any time any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.

“Thomson Reuters” shall mean Thomson Reuters Corporation, its Subsidiaries and
its Affiliates.

“Threshold Amount” means $25.0 million.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swing Line Loans and L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the refinancing of certain outstanding Indebtedness
of Holdings and its Subsidiaries and the termination of all commitments with
respect thereto, including the Existing Credit Agreement, the Cisco Agreement
and the Lombard Agreement, (c) the Tender Offer and (d) the payment of the fees
and expenses incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

-24-



--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Voting Stock” means Equity Interests of the class or classes pursuant to which
the holders thereof have the general voting power under ordinary circumstances
to elect at least a majority of the board of directors, managers or trustees of
a corporation (irrespective of whether or not at the time Equity Interests of
any other class or classes shall have or might have voting power by reason or
the happening of any contingency).

“Welsh Carson” means Welsh, Carson, Anderson & Stowe VI, L.P.; Welsh, Carson,
Anderson & Stowe VII, L.P.; Welsh, Carson, Anderson & Stowe VIII, L.P.; WCAS
Information Partners, L.P.; WCAS Capital Partners II, L.P.; WCAS VI Partners,
L.P.; WCAS VII Partners, L.P.; WCAS VIII Associates; WCAS INFO Partners; WCAS CP
II Partners; any Investment Affiliate; and the individual general partners of
each of the foregoing partnerships.

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation 100% of
whose capital stock (other than directors’ qualifying shares) is at the time
owned by such Person and/or one or more Wholly Owned Subsidiaries of such Person
and (b) any partnership, association, joint venture, limited liability company
or other entity in which such Person and/or one or more Wholly Owned
Subsidiaries of such Person have a 100% equity interest at such time.

1.02. Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

 

-25-



--------------------------------------------------------------------------------

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03. Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Holdings and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP (or a requirement that
Holdings and its Subsidiaries commence the preparation of financial statements
in accordance with IFRS) would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent, the Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or the
adoption of IFRS, as the case may be (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP or the adoption of IFRS, as the case may be.

1.04. Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05. Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Central time (daylight or standard, as
applicable).

1.06. Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.07. Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuer, as applicable, shall determine
the Spot Rates as of each Revaluation Date to be used for calculating Dollar
Equivalent amounts of Credit Extensions and Outstanding Amounts denominated in
Alternative Currencies. Such Spot Rates shall become effective as of such
Revaluation Date and shall be the Spot Rates employed in converting any amounts
between the applicable currencies until the next Revaluation Date to occur.
Except for purposes of financial statements delivered by Loan Parties hereunder
or calculating financial covenants hereunder or except as otherwise provided
herein, the applicable amount of any currency (other than Dollars) for purposes
of the Loan Documents shall be such Dollar Equivalent amount as reasonably
determined by the Administrative Agent or the L/C Issuer, as applicable.

(b) Wherever in this Agreement in connection with the issuance, amendment or
extension of a Letter of Credit, an amount, such as a required minimum or
multiple amount, is expressed in Dollars, but such Letter of Credit is
denominated in an Alternative Currency, such amount shall be the relevant
Alternative Currency Equivalent of such Dollar amount (rounded to the nearest
unit of such Alternative Currency, with 0.5 of a unit being rounded upward), as
reasonably determined by the Administrative Agent or the L/C Issuer, as the case
may be.

 

-26-



--------------------------------------------------------------------------------

1.08. Additional Alternative Currencies.

(a) The Borrower may from time to time request that Letters of Credit be issued
in a currency other than those specifically listed in the definition of
“Alternative Currency”; provided that such requested currency is a lawful
currency (other than Dollars) that is readily available and freely transferable
and convertible into Dollars. In the case of any such request with respect to
the issuance of Letters of Credit, such request shall be subject to the approval
of the Administrative Agent, the L/C Issuer and each of the Revolving Credit
Lenders.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 10 Business Days prior to the date of the desired Credit Extension
(or such other time or date as may be agreed by the Administrative Agent and, in
the case of any such request pertaining to Letters of Credit, the L/C Issuer, in
its or their sole discretion). In the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. The L/C Issuer shall notify the Administrative Agent, not later than
11:00 a.m., 5 Business Days after receipt of such request whether it consents,
in its sole discretion, to the issuance of Letters of Credit, in such requested
currency.

(c) Any failure by the L/C Issuer to respond to such request within the time
period specified in the preceding sentence shall be deemed to be a refusal by
the L/C Issuer to permit Letters of Credit to be issued in such requested
currency. If the Administrative Agent and the L/C Issuer consent to the issuance
of Letters of Credit in such requested currency, the Administrative Agent shall
so notify the Borrower and such currency shall thereupon be deemed for all
purposes to be an Alternative Currency hereunder for purposes of any Letter of
Credit issuances. If the Administrative Agent shall fail to obtain consent to
any request for an additional currency under this Section 1.08, the
Administrative Agent shall promptly so notify the Borrower.

1.09. Change of Currency.

(a) Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euros at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any conversion or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.10. Cumulative Credit Transactions. If more than one action occurs on any
given date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Cumulative Credit immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously.

1.11. Pro Forma Calculations.

(a) Notwithstanding anything to the contrary contained herein, financial ratios
and tests (including the Consolidated Leverage Ratio and Consolidated Fixed
Charge Coverage Ratio) pursuant to this Agreement shall be calculated in the
manner prescribed by this Section 1.11.

 

-27-



--------------------------------------------------------------------------------

(b) In the event that Holdings or any Subsidiary incurs, assumes, guarantees,
redeems, repays, retires or extinguishes any Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility unless such
Indebtedness has been permanently repaid and has not been replaced) during the
applicable Measurement Period or subsequent to the end of the Measurement Period
for which such financial ratio or test is being calculated but prior to or
simultaneously with the event for which such calculation is being made, then
such financial ratio or test shall be calculated giving pro forma effect to such
incurrence, assumption, guarantee, redemption, repayment, retirement or
extinguishment of Indebtedness, as if the same had occurred on the last day of
the applicable Measurement Period (except in the case of the Consolidated Fixed
Charge Coverage Ratio (or similar ratio), such incurrence, assumption,
guarantee, redemption, repayment, retirement or extinguishment of Indebtedness,
as if the same had occurred on the first day of the applicable Measurement
Period).

(c) For purposes of calculating any financial ratio or test, Specified
Transactions that have been made by Holdings or any of its Subsidiaries during
the applicable Measurement Period or subsequent to such Measurement Period and
prior to or simultaneously with the event for which such calculation is being
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and the change in Consolidated EBITDA resulting therefrom) had
occurred on the first day of the applicable Measurement Period.

(d) Notwithstanding the foregoing, when calculating the Consolidated Fixed
Charge Coverage Ratio and Consolidated Leverage Ratio for the purposes of
Section 7.11, the events described in Sections 1.11(b) and (c) above that
occurred subsequent to the end of the Measurement Period shall not be given pro
forma effect.

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01. The Loans.

(a) The Term Borrowing. Subject to the terms and conditions set forth herein,
each Term Lender severally agrees to make a single loan to the Borrower on the
Closing Date in an amount not to exceed such Term Lender’s Term Commitment. The
Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Term Commitments. Amounts borrowed
under this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(b) The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein, each Revolving Credit Lender severally agrees to make loans (each
such loan, a “Revolving Credit Loan”) to the Borrower from time to time, on any
Business Day during the Availability Period, in an aggregate amount not to
exceed at any time outstanding the amount of such Lender’s Revolving Credit
Commitment; provided, however, that after giving effect to any Revolving Credit
Borrowing, (i) the Total Revolving Credit Outstandings shall not exceed the
Revolving Credit Facility, and (ii) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations, plus such Revolving Credit Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Revolving Credit Lender’s Revolving Credit Commitment. Within the limits of
each Revolving Credit Lender’s Revolving Credit Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

2.02. Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than
11:00 a.m. (i) three Business Days prior to the requested date of any Borrowing
of, conversion to or continuation of Eurodollar Rate Loans or of any conversion
of Eurodollar Rate Loans to Base Rate Loans and (ii) on the requested date of
any Borrowing of Base Rate

 

-28-



--------------------------------------------------------------------------------

Loans; provided, however, that if the Borrower wishes to request Eurodollar Rate
Loans having an Interest Period other than one, two, three or six months in
duration as provided in the definition of “Interest Period,” the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
four Business Days prior to the requested date of such Borrowing, conversion or
continuation, whereupon the Administrative Agent shall give prompt notice to the
Appropriate Lenders of such request and determine whether the requested Interest
Period is acceptable to all of them. Not later than 11:00 a.m., three Business
Days before the requested date of such Borrowing, conversion or continuation,
the Administrative Agent shall notify the Borrower (which notice may be by
telephone) whether or not the requested Interest Period has been consented to by
all the Lenders. Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Committed Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower. Each Borrowing of, conversion to or
continuation of Eurodollar Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. Except as
provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted, and
(v) if applicable, the duration of the Interest Period with respect thereto. If
the Borrower fails to specify a Type of Loan in a Committed Loan Notice or if
the Borrower fails to give a timely notice requesting a conversion or
continuation, then the applicable Term Loans or Revolving Credit Loans shall be
made as, or converted to, Base Rate Loans. Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurodollar Rate Loans. If the Borrower
requests a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans
in any such Committed Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month.
Notwithstanding anything to the contrary herein, a Swing Line Loan may not be
converted to a Eurodollar Rate Loan.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Term Loans or Revolving Credit Loans, and
if no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a). In the
case of a Term Borrowing or a Revolving Credit Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 1:00 p.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of Bank of America with the amount of
such funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Revolving Credit
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate, but in no event later than the first
day of the applicable Interest Period. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

 

-29-



--------------------------------------------------------------------------------

(e) After giving effect to all Term Borrowings, all conversions of Term Loans
from one Type to the other, and all continuations of Term Loans as the same
Type, there shall not be more than six Interest Periods in effect in respect of
the Term Facility. After giving effect to all Revolving Credit Borrowings, all
conversions of Revolving Credit Loans from one Type to the other, and all
continuations of Revolving Credit Loans as the same Type, there shall not be
more than six Interest Periods in effect in respect of the Revolving Credit
Facility.

2.03. Letters of Credit.

(a) The Letter of Credit Commitment. (i) Subject to the terms and conditions set
forth herein, (A) the L/C Issuer agrees, in reliance upon the agreements of the
Revolving Credit Lenders set forth in this Section 2.03, (1) from time to time
on any Business Day during the period from the Closing Date until the Letter of
Credit Expiration Date, to issue Letters of Credit denominated in Dollars or in
one or more Alternative Currencies for the account of the Borrower, Holdings or
its Subsidiaries, and to amend Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drawings under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower or its Subsidiaries and
any drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (y) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Revolving Credit Lender,
plus such Lender’s Applicable Revolving Credit Percentage of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Applicable Revolving Credit
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request by
the Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by the Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

(ii) The L/C Issuer shall not issue any Letter of Credit if:

(A) Subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (i) such Letter of Credit has an expiry
no later than nine months after the Letter of Credit Expiration Date and (ii) no
more than $25.0 million of Letters of Credit have been issued with an expiry
date after the Letter of Credit Expiration Date.

(iii) The L/C Issuer shall not be under any obligation to issue any Letter of
Credit if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing the
Letter of Credit, or any Law applicable to the L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon the L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which the L/C
Issuer in good faith deems material to it;

(B) the issuance of the Letter of Credit would violate one or more policies of
the L/C Issuer applicable to letters of credit generally;

 

-30-



--------------------------------------------------------------------------------

(C) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
the Letter of Credit is in an initial stated amount less than $15,000;

(D) except as otherwise agreed by the Administrative Agent and the L/C Issuer,
such Letter of Credit is to be denominated in a currency other than Dollars or
an Alternative Currency;

(E) the L/C Issuer does not as of the issuance date of such requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion; or

(G) the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder.

(iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer would
not be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) The L/C Issuer shall be under no obligation to amend any Letter of Credit if
(A) the L/C Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
of Letters of Credit. (i) Each Letter of Credit shall be issued or amended, as
the case may be, upon the request of the Borrower delivered to the L/C Issuer
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower. Such Letter of Credit Application must be received by the L/C Issuer
and the Administrative Agent not later than 11:00 a.m. at least two Business
Days (or such later date and time as the Administrative Agent and the L/C Issuer
may agree in a particular instance in their sole discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the L/C Issuer may require.
Additionally, the Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may reasonably require.

 

-31-



--------------------------------------------------------------------------------

(ii) Promptly after receipt of any Letter of Credit Application, the L/C Issuer
will confirm with the Administrative Agent (by telephone or in writing) that the
Administrative Agent has received a copy of such Letter of Credit Application
from the Borrower and, if not, the L/C Issuer will provide the Administrative
Agent with a copy thereof. Unless the L/C Issuer has received written notice
from any Revolving Credit Lender, the Administrative Agent or any Loan Party, at
least one Business Day prior to the requested date of issuance or amendment of
the applicable Letter of Credit, that one or more applicable conditions
contained in Article IV shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower (or the applicable Subsidiary)
or enter into the applicable amendment, as the case may be, in each case in
accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Revolving Credit Lenders shall be deemed to have authorized
(but may not require) the L/C Issuer to permit the extension of such Letter of
Credit at any time to an expiry date not later than the Letter of Credit
Expiration Date (or such later date as permitted under Section 2.03(a)(ii));
provided, however, that the L/C Issuer shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation at such time to issue such Letter of Credit in its revised form
(as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (1) from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Revolving Credit Lender or
the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the L/C Issuer will also deliver to the Borrower and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Borrower shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Borrower shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Borrower will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Borrower of the Dollar Equivalent of the amount of the drawing promptly
following the determination. Not later than 11:00 a.m. on the date of any
payment by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the applicable time on the date of any payment by the L/C Issuer under a
Letter of Credit to be reimbursed in an Alternative Currency (each such date, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. If the Borrower fails to so reimburse the L/C Issuer by
such time, the Administrative Agent shall promptly notify each Revolving Credit
Lender of the Honor Date, the amount of the unreimbursed drawing (expressed in
Dollars in the amount of the Dollar Equivalent thereof in the case of a Letter
of Credit denominated in an Alternative Currency) (the “Unreimbursed Amount”),
and the amount of such Revolving Credit Lender’s Applicable Revolving

 

-32-



--------------------------------------------------------------------------------

Credit Percentage thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans, but subject to the amount of the unutilized portion of the Revolving
Credit Commitments and the conditions set forth in Section 4.02 (other than the
delivery of a Committed Loan Notice). Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this Section 2.03(c)(i) may be given by
telephone if promptly confirmed in writing; provided that the lack of such a
prompt confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii) Each Revolving Credit Lender shall upon receipt of any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be
due and payable on demand (together with interest) and shall bear interest at
the Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse the L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Loan included in the relevant Borrowing or L/C Advance
in respect of the relevant L/C Borrowing, as the case may be. A certificate of
the L/C Issuer submitted to any Revolving Credit Lender (through the
Administrative Agent) with respect to any amounts owing under this
Section 2.03(c)(vi) shall be conclusive absent manifest error.

 

-33-



--------------------------------------------------------------------------------

(vii) If the L/C Issuer shall make any payment or disbursement pursuant to a
drawing under a Letter of Credit, then, (x) the unpaid amount thereof shall bear
interest, for each day from and including the date such payment or disbursement
is made to but excluding the Honor Date, at the Applicable Rate for Revolving
Credit Loans that are Base Rate Loans, and (y) unless the Borrower shall
reimburse such payment or disbursement in full on the Honor Date, the unpaid
amount thereof shall bear interest payable on demand, for each day from and
including the Honor Date to but excluding the date that the Borrower reimburses
such payment or disbursement, at the rate per annum determined pursuant to
Section 2.08(b). Interest accrued pursuant to this paragraph shall be for the
account of the L/C Issuer, except that interest accrued on and after the date of
payment by any Revolving Credit Lender pursuant to this Section 2.03(c) to
reimburse the L/C Issuer shall be for the account of such Lender to the extent
of such payment.

(d) Repayment of Participations. (i) At any time after the L/C Issuer has made a
payment under any Letter of Credit and has received from any Revolving Credit
Lender such Lender’s L/C Advance in respect of such payment in accordance with
Section 2.03(c), if the Administrative Agent receives for the account of the L/C
Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Applicable Revolving Credit Percentage
thereof in Dollars and in the same funds as those received by the Administrative
Agent.

(ii) If any payment received by the Administrative Agent for the account of the
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), the L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

-34-



--------------------------------------------------------------------------------

(v) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Borrower or any Subsidiary or in the
relevant currency market generally; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly, but in no event later than one Business Day, notify the
L/C Issuer. The Borrower shall be conclusively deemed to have waived any such
claim against the L/C Issuer and its correspondents unless such notice is given
as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Borrower hereby assumes all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided, however, that this assumption is not intended to,
and shall not, preclude the Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement. None of the L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of the
L/C Issuer shall be liable or responsible for any of the matters described in
clauses (i) through (vi) of Section 2.03(e); provided, however, that anything in
such clauses to the contrary notwithstanding, the Borrower may have a claim
against the L/C Issuer, and the L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by the L/C Issuer’s willful misconduct or gross negligence or the L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit. In
furtherance and not in limitation of the foregoing, the L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and the L/C Issuer shall not be responsible for the validity or sufficiency of
any instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Applicability of ISP. Unless otherwise expressly agreed by the L/C Issuer
and the Borrower when a Letter of Credit is issued, the rules of the ISP shall
apply to each Letter of Credit.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage a Letter of Credit fee (the “Letter of
Credit Fee”) for each Letter of Credit equal to the Applicable Rate times the
Dollar Equivalent of the daily amount available to be drawn under such Letter of
Credit; provided, however, any Letter of Credit Fees otherwise payable for the
account of a Defaulting Lender with respect to any Letter of Credit as to which
such Defaulting Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this Section 2.04 shall be payable, to the maximum extent
permitted by applicable Law, to the other Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.06.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and

 

-35-



--------------------------------------------------------------------------------

(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Borrower shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the first
Business Day after the end of each March, June, September and December in
respect of the most recently ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.06. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Holdings and Subsidiaries. Notwithstanding that
a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, Holdings or a Subsidiary of the
Borrower, the Borrower shall be obligated to reimburse the L/C Issuer hereunder
for any and all drawings under such Letter of Credit. The Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of Holdings
and its Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of Holdings
and such Subsidiaries.

2.04. Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees, in reliance upon the agreements of the other Lenders
set forth in this Section 2.04, may, in its sole discretion, make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swing Line Sublimit, notwithstanding
the fact that such Swing Line Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swing Line Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
after giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility at such time, and
(ii) the aggregate Outstanding Amount of the Revolving Credit Loans of any
Revolving Credit Lender at such time, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all L/C
Obligations at such time, plus such Revolving Credit Lender’s Applicable
Revolving Credit Percentage of the Outstanding Amount of all Swing Line Loans at
such time shall not exceed such Lender’s Revolving Credit Commitment, and
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall bear interest only at a rate based on
the Base Rate. Immediately upon the making of a Swing Line Loan, each Revolving
Credit Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Line Loan in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Swing
Line Loan.

 

-36-



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $200,000, and (ii) the requested borrowing date, which
shall be a Business Day. Each such telephonic notice must be confirmed promptly
by delivery to the Swing Line Lender and the Administrative Agent of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Promptly after receipt by the Swing Line Lender of any
telephonic Swing Line Loan Notice, the Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swing Line Lender will, not later than 3:00
p.m. on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower at its office by
crediting the account of the Borrower on the books of the Swing Line Lender in
immediately available funds.

(c) Refinancing of Swing Line Loans. (1)The Swing Line Lender at any time in its
sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Base Rate Loan in an amount
equal to such Lender’s Applicable Revolving Credit Percentage of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Borrower with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(i) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(ii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Credit Loan included in the relevant Revolving Credit
Borrowing or funded participation in the relevant Swing Line Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

-37-



--------------------------------------------------------------------------------

(iii) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02. No
such funding of risk participations shall relieve or otherwise impair the
obligation of the Borrower to repay Swing Line Loans, together with interest as
provided herein.

(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Revolving Credit Lender its
Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swing Line Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

2.05. Prepayments.

(a) Optional. (i) Subject to the last sentence of this Section 2.05(a)(i), the
Borrower may, upon notice to the Administrative Agent, at any time or from time
to time voluntarily prepay Term Loans (subject to payment of any prepayment
premium required by Section 2.05(a)(iii)) and Revolving Credit Loans in whole or
in part; provided that (A) such notice must be received by the Administrative
Agent not later than 11:00 a.m. (1) three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) on the date of prepayment of Base
Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a principal
amount of $5,000,000 or a whole multiple of $1,000,000 in excess thereof; and
(C) any prepayment of Base Rate Loans shall be in a principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment and the Type(s) of Loans to be prepaid
and, if Eurodollar Rate Loans are to be prepaid, the Interest Period(s) of such
Loans. The Administrative Agent will promptly notify each Lender of its receipt
of each such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Borrower, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurodollar
Rate Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof, first, in direct
order to such scheduled repayments due on the next four dates required under
Section 2.07(a) following such repayment and, second, on a pro rata basis among
the repayments remaining to be made on each other date, and subject to
Section 2.15, each such prepayment shall be paid to the Lenders in accordance
with their respective Applicable Percentages in respect

 

-38-



--------------------------------------------------------------------------------

of each of the relevant Facilities. Notwithstanding anything to the contrary
contained herein, the Borrower shall not be permitted to prepay the Term
Facility pursuant to this Section 2.05(a)(i) during the period from the Closing
Date through the date ten Business Days thereafter.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii) In the event that, within one year of the Closing Date, the Borrower makes
any voluntary prepayment of the Term Loans of any Lender using proceeds of
Indebtedness incurred by an Loan Party from a substantially concurrent issuance
or incurrence of syndicated term loans provided by one or more banks or other
financial institutions for which the interest rate payable thereon is lower than
the Eurodollar Rate on the date of such voluntary prepayment plus the Applicable
Rate with respect to the Term Loans that are Eurodollar Rate Loans, such
prepayment shall be accompanied by a payment of a 1.0% prepayment premium on the
principal amount of such Lender’s Term Loans prepaid.

(b) Mandatory. (i) Within ten Business Days after financial statements have
been, or should have been, delivered pursuant to Section 6.01(a) and the related
Compliance Certificate has been, or should have been, delivered pursuant to
Section 6.02(b), the Borrower shall, in each fiscal year after the fiscal year
ended December 31, 2010, prepay an aggregate principal amount of Loans equal to
the excess (if any) of (A) 50% of Excess Cash Flow for the fiscal year covered
by such financial statements over (B) the aggregate principal amount of Term
Loans prepaid pursuant to Section 2.05(a)(i) (such prepayments to be applied as
set forth in clauses (v) and (viii) below); provided that for each fiscal year
after the fiscal year ended December 31, 2011, the percentage of Excess Cash
Flow specified in clause (A) above will be: (i) 25% if Holdings’ Consolidated
Leverage Ratio as of the end of the fiscal year or period covered by such
financial statements is less than 2.50:1.0 and greater than 2.00:1.0 and (ii) 0%
if Holdings’ Consolidated Leverage Ratio as of the end of the fiscal year or
period covered by such financial statements is less than or equal to 2.00:1.0.

(ii) If Holdings or any of its Subsidiaries Disposes of any property (other than
any Disposition of any property permitted by Section 7.05(a), (b), (c), (d),
(e) or (f)) which results in the realization by such Person of Net Cash
Proceeds, the Borrower shall prepay an aggregate principal amount of Loans equal
to 100% of such Net Cash Proceeds promptly upon receipt thereof by such Person
(such prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that, with respect to any Net Cash Proceeds realized under a
Disposition described in this Section 2.05(b)(ii), at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of such Disposition), and so long as no Default shall have occurred and
be continuing, Holdings or such Subsidiary may reinvest all or any portion of
such Net Cash Proceeds in operating assets so long as (x) within 360 days after
the receipt of such Net Cash Proceeds, such purchase shall have been consummated
or (y) if Holdings or such Subsidiary enters into a legally binding commitment
to reinvest such Net Cash Proceeds within 270 days after receipt of such Net
Cash Proceeds, within 270 days of the date of such legally binding commitment
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
promptly applied to the prepayment of the Loans as set forth in this
Section 2.05(b)(ii).

(iii) Upon the incurrence or issuance by Holdings or any of its Subsidiaries of
any Indebtedness (other than Indebtedness expressly permitted to be incurred or
issued pursuant to Section 7.02), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly upon receipt thereof by Holdings or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (viii) below).

 

-39-



--------------------------------------------------------------------------------

(iv) Upon any Extraordinary Receipt received by or paid to or for the account of
Holdings or any of its Subsidiaries, and not otherwise included in clause
(ii) or (iii) of this Section 2.05(b), the Borrower shall prepay an aggregate
principal amount of Loans equal to 100% of all Net Cash Proceeds received
therefrom promptly upon receipt thereof by Holdings or such Subsidiary (such
prepayments to be applied as set forth in clauses (v) and (viii) below);
provided, however, that with respect to any proceeds of insurance, condemnation
awards (or payments in lieu thereof) or indemnity payments, at the election of
the Borrower (as notified by the Borrower to the Administrative Agent on or
prior to the date of receipt of such insurance proceeds, condemnation awards or
indemnity payments), and so long as no Default shall have occurred and be
continuing, Holdings or such Subsidiary may reinvest all or any portion of such
proceeds in operating assets so long as (x) within 360 days after the receipt of
such proceeds, such purchase shall have been consummated or (y) if Holdings or
such Subsidiary enters into a legally binding commitment to reinvest such Net
Cash Proceeds within 270 days after receipt of such Net Cash Proceeds, within
270 days of the date of such legally binding commitment (as certified by the
Borrower in writing to the Administrative Agent); and provided, further,
however, that any cash proceeds not so applied shall be promptly applied to the
prepayment of the Loans as set forth in this Section 2.05(b)(iv).

(v) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.05(b) shall be applied, first, to the Term Facility and to the
principal repayment installments thereof on a pro-rata basis and, second, to the
Revolving Credit Facility in the manner set forth in clause (viii) of this
Section 2.05(b).

(vi) Notwithstanding any of the other provisions of clause (ii) or (iv) of this
Section 2.05(b), so long as no Default shall have occurred and be continuing,
if, on any date on which a prepayment would otherwise be required to be made
pursuant to clause (ii) or (iv) of this Section 2.05(b), the aggregate amount of
Net Cash Proceeds required by such clause to be applied to prepay Loans on such
date is less than or equal to $5,000,000, the Borrower may defer such prepayment
until the first date on which the aggregate amount of Net Cash Proceeds or other
amounts otherwise required under clause (ii) or (iv) of this Section 2.05(b) to
be applied to prepay Loans exceeds $5,000,000. During such deferral period the
Borrower may apply all or any part of such aggregate amount to prepay Revolving
Credit Loans and may, subject to the fulfillment of the applicable conditions
set forth in Article IV, reborrow such amounts (which amounts, to the extent
originally constituting Net Cash Proceeds, shall be deemed to retain their
original character as Net Cash Proceeds when so reborrowed) for application as
required by this Section 2.05(b). Upon the occurrence of a Default during any
such deferral period, the Borrower shall promptly prepay the Loans in the amount
of all Net Cash Proceeds received by the Borrower and other amounts, as
applicable, that are required to be applied to prepay Loans under this
Section 2.05(b) (without giving effect to the first and second sentences of this
clause (vi)) but which have not previously been so applied.

(vii) If for any reason the Total Revolving Credit Outstandings at any time
exceed the Revolving Credit Facility at such time, the Borrower shall promptly,
but in no event later than one Business Day, prepay Revolving Credit Loans,
Swing Line Loans and L/C Borrowings and/or Cash Collateralize the L/C
Obligations (other than the L/C Borrowings) in an aggregate amount equal to such
excess.

(viii) Prepayments of the Revolving Credit Facility made pursuant to this
Section 2.05(b), first, shall be applied ratably to the L/C Borrowings and the
Swing Line Loans, second, shall be applied ratably to the outstanding Revolving
Credit Loans, and, third, shall be used to Cash Collateralize the remaining L/C
Obligations; and, in the case of prepayments of the Revolving Credit Facility
required pursuant to clause (i), (ii), (iii) or (iv) of this Section 2.05(b),
the amount remaining, if any, after the prepayment in full of all L/C
Borrowings, Swing Line Loans and Revolving Credit Loans outstanding at such time
and the Cash Collateralization of the remaining L/C Obligations in full (the sum
of such prepayment amounts, cash collateralization amounts and remaining amount
being, collectively, the “Reduction Amount”) may be retained by the Borrower for
use in the ordinary course of its business, and the Revolving Credit Facility
shall be automatically and permanently reduced by the Reduction Amount as set
forth in Section 2.06(b)(ii). Upon the drawing of any Letter of Credit that has
been Cash Collateralized, the funds held as Cash Collateral shall be applied
(without any further action by or notice to or from the Borrower or any other
Loan Party) to reimburse the L/C Issuer or the Revolving Credit Lenders, as
applicable.

2.06. Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Credit Facility, the Letter of Credit Sublimit or the
Swing Line Sublimit, or from time to time permanently reduce the Revolving
Credit Facility, the Letter of Credit Sublimit or the Swing Line Sublimit;
provided that (i) any such

 

-40-



--------------------------------------------------------------------------------

notice shall be received by the Administrative Agent not later than 11:00 a.m.
five Business Days prior to the date of termination or reduction, (ii) any such
partial reduction shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof and (iii) the Borrower shall not
terminate or reduce (A) the Revolving Credit Facility if, after giving effect
thereto and to any concurrent prepayments hereunder, the Total Revolving Credit
Outstandings would exceed the Revolving Credit Facility, (B) the Letter of
Credit Sublimit if, after giving effect thereto, the Outstanding Amount of L/C
Obligations not fully Cash Collateralized hereunder would exceed the Letter of
Credit Sublimit, or (C) the Swing Line Sublimit if, after giving effect thereto
and to any concurrent prepayments hereunder, the Outstanding Amount of Swing
Line Loans would exceed the Letter of Credit Sublimit.

(b) Mandatory. (i) The aggregate Term Commitments shall be automatically and
permanently reduced to zero on the date of the Term Borrowing.

(ii) The Revolving Credit Facility shall be automatically and permanently
reduced on each date on which the prepayment of Revolving Credit Loans
outstanding thereunder is required to be made pursuant to Section 2.05(b)(i),
(ii), (iii) or (iv) by an amount equal to the applicable Reduction Amount.

(iii) If after giving effect to any reduction or termination of Revolving Credit
Commitments under this Section 2.06, the Letter of Credit Sublimit or the Swing
Line Sublimit exceeds the Revolving Credit Facility at such time, the Letter of
Credit Sublimit or the Swing Line Sublimit, as the case may be, shall be
automatically reduced by the amount of such excess.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit or the Revolving Credit
Commitment under this Section 2.06. Upon any reduction of the Revolving Credit
Commitments, the Revolving Credit Commitment of each Revolving Credit Lender
shall be reduced by such Lender’s Applicable Revolving Credit Percentage of such
reduction amount. All fees in respect of the Revolving Credit Facility accrued
until the effective date of any termination of the Revolving Credit Facility
shall be paid on the effective date of such termination.

2.07. Repayment of Loans.

(a) Term Loans. The Borrower shall repay to the Term Lenders 0.25% of the
aggregate principal amount of all Term Loans initially issued hereunder on the
last Business Day of each March, June, September and December, commencing on
December 31, 2010 (which amounts shall be reduced as a result of the application
of prepayments in accordance with the order of priority set forth in
Section 2.05) and the remaining principal amount of the Term Loans outstanding
on the Maturity Date.

(b) Revolving Credit Loans. (i) The Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date ten Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Credit Facility.

2.08. Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; (ii) each Base
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility; and (iii) each Swing
Line Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for the Revolving Credit Facility.

 

-41-



--------------------------------------------------------------------------------

(b)(i) If any amount payable by the Borrower under any Loan Document is not paid
when due (without regard to any applicable grace periods), whether at stated
maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(ii) While any Event of Default exists, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09. Fees. In addition to certain fees described in Sections 2.03(h) and (i ):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee equal to the Applicable Fee Rate
times the actual daily amount by which the Revolving Credit Facility exceeds the
sum of (i) the Outstanding Amount of Revolving Credit Loans and (ii) the
Outstanding Amount of L/C Obligations, subject to adjustment as provided in
Section 2.15. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV are not met, and shall be due and payable quarterly in
arrears on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the Closing
Date, and on the last day of the Availability Period for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears, and if
there is any change in the Applicable Fee Rate during any quarter, the actual
daily amount shall be computed and multiplied by the Applicable Fee Rate
separately for each period during such quarter that such Applicable Fee Rate was
in effect.

(b) Closing Fee. The Borrower agrees to pay on the Closing Date to each Lender
party to this Agreement as a Lender on the Closing Date, as fee compensation for
the funding of such Lender’s Loan and unfunded Revolving Commitments, a closing
fee in an amount equal to (x) in the case of Term Loans, 3.0% of the stated
principal amount of such Lender’s Term Loan and (y) in the case of Revolving
Credit Loans and Revolving Credit Commitments, 1.0% of the stated principal
amount of such Lender’s Revolving Credit Commitment. Such fees in respect of the
(i) Term Loans shall be payable to each Lender out of the proceeds of such
Lender’s Term Loan as and when funded on the Closing Date and (ii) Revolving
Credit Loans and unfunded Revolving Credit Commitments shall be payable to each
Lender out of the proceeds of such Term Loans and/or the proceeds of Revolving
Credit Loans funded on the Closing Date (if any). Such closing fee will be in
all respects fully earned, due and payable on the Closing Date and
non-refundable and non-creditable thereafter.

(c) Other Fees. (i) The Borrower shall pay to the Administrative Agent fees in
the amounts and at the times specified in the Fee Letter. Such fees shall be
fully earned when paid and shall not be refundable for any reason whatsoever.

(ii) The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.10. Computation of Interest and Fees. All computations of interest for Base
Rate Loans including Base Rate Loans determined by reference to the Eurodollar
Rate shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the

 

-42-



--------------------------------------------------------------------------------

basis of a 360-day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365-day
year). Interest shall accrue on each Loan for the day on which the Loan is made,
and shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

2.11. Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

2.12. Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the Administrative Agent’s Office in
Dollars and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its Applicable Percentage in respect of the relevant Facility (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected on computing interest or fees, as
the case may be.

(b)(i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such

 

-43-



--------------------------------------------------------------------------------

Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans. If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing. Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Appropriate Lenders or the L/C Issuer, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the L/C Issuer, in immediately
available funds with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to Section 11.04(c)
are several and not joint. The failure of any Lender to make any Loan, to fund
any such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 11.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the

 

-44-



--------------------------------------------------------------------------------

other Loan Documents at such time) of payments on account of the Obligations in
respect of the Facilities due and payable to all Lenders hereunder and under the
other Loan Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Parties at such time) of payment on account of the Obligations in
respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time then the Lender receiving such greater proportion shall
(a) notify the Administrative Agent of such fact, and (b) purchase (for cash at
face value) participations in the Loans and subparticipations in L/C Obligations
and Swing Line Loans of the other Lenders, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facilities then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.14, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14. Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the L/C Issuer (i) if the L/C Issuer has honored any full or partial drawing
request under any Letter of Credit and such drawing has resulted in an L/C
Borrowing, or (ii) if, as of the fifth Business Day preceding the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, promptly Cash Collateralize the then
Outstanding Amount of all L/C Obligations; provided that, in the case of clause
(ii), the Borrower shall, no later than the fifth Business Day preceding the
Letter of Credit Expiration Date, Cash Collateralize in an amount equal to 105%
of the Outstanding Amount of all L/C Obligations. At any time that there shall
exist a Defaulting Lender, promptly upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by the Defaulting Lender). If at any time the Administrative
Agent determines that any funds held as Cash Collateral are subject to any right
or claim of any Person other than the Administrative Agent or that the total
amount of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount (or 105% thereof as required by the proviso to the first sentence of this
Section 2.14(a)) over (y) the total amount of funds, if any, then held as Cash
Collateral that the Administrative Agent determines to be free and clear of any
such right and claim. Upon the drawing of any Letter of Credit for which funds
are on deposit as Cash Collateral, such funds shall be applied, to the extent
permitted under applicable Laws, to reimburse the L/C Issuer.

 

-45-



--------------------------------------------------------------------------------

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders (including the Swing Line
Lender), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or
Section 2.04, 2.05, 2.06, 2.15 or 8.02 in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 11.06(b)(vi))) or (ii) the Administrative
Agent’s good faith determination that there exists excess Cash Collateral;
provided, however, (x) that Cash Collateral furnished by or on behalf of a Loan
Party shall not be released during the continuance of a Default or Event of
Default (and following application as provided in this Section 2.14 may be
otherwise applied in accordance with Section 8.03), and (y) the Person providing
Cash Collateral and the L/C Issuer or Swing Line Lender, as applicable, may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.15. Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Defaulting Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans

 

-46-



--------------------------------------------------------------------------------

under this Agreement; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuer or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the L/C Issuer or Swing Line
Lender against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to that Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which that Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Borrowings were made at a time
when the conditions set forth in Section 4.02 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Borrowings owed to,
all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.10 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 2.03(h).

(iv) Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided that (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
Outstanding Amount of the Loans of that Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01. Taxes.

(a) Payments Free of Taxes. Unless required by applicable Law (as determined in
good faith by the applicable withholding agent), any and all payments by or on
account of any obligation of any Loan Party hereunder

 

-47-



--------------------------------------------------------------------------------

or under any other Loan Document shall be made free and clear of and without
reduction or withholding for any Indemnified Taxes or Other Taxes, provided that
if the applicable withholding agent shall be required by applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable by the applicable Loan Party shall be increased as
necessary so that after all required deductions (including deductions applicable
to additional sums payable under this section) have been made, the
Administrative Agent or Lender, as the case may be, receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
applicable withholding agent shall make such deductions and (iii) the applicable
withholding agent shall timely pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable Law.

(b) Payment of Other Taxes by Loan Parties. Without limiting the provisions of
subsection (a) above, the relevant Loan Party shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Law.

(c) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable by the Administrative Agent or such Lender, as the case may be,
and any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Borrower by a Lender (with a copy to Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by a Loan Party to a Governmental Authority,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e) Status of Lenders. Each Lender shall, at such times as are reasonably
requested by the Borrower or the Administrative Agent, provide the Borrower and
the Administrative Agent with any documentation prescribed by Law, or reasonably
requested by the Borrower or the Administrative Agent, certifying as to any
entitlement of such Lender to an exemption from, or reduction in, any
withholding Tax with respect to any payments to be made to such Lender under the
Loan Documents. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the applicable withholding agent) or promptly notify the
Borrower and the Administrative Agent of its inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, Administrative Agent or other applicable
withholding agent shall withhold amounts required to be withheld by applicable
Law from such payments at the applicable statutory rate.

Without limiting the generality of the foregoing:

(1) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from U.S. federal backup withholding.

(2) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by Law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:

(I) two duly completed copies of Internal Revenue Service Form W-8BEN (or any
successor forms) claiming eligibility for benefits of an income tax treaty to
which the United States of America is a party,

 

-48-



--------------------------------------------------------------------------------

(II) two duly completed copies of Internal Revenue Service Form W-8ECI (or any
successor forms),

(III) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit I (any such certificate a “United States Tax
Compliance Certificate”), or any other form approved by the Administrative
Agent, to the effect that such Lender is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
payments in connection with the Loan Documents are effectively connected with
such Lender’s conduct of a U.S. trade or business and (y) two duly completed
copies of Internal Revenue Service Form W-8BEN (or any successor forms),

(IV) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or is a Lender that has granted a participation),
Internal Revenue Service Form W-8IMY (or any successor forms) of the Lender,
accompanied by a Form W-8ECI, W-8BEN, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY (or other successor forms) or any other required
information from each beneficial owner, as applicable (provided that, if the
Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, the United
States Tax Compliance Certificate shall be provided by such Lender on behalf of
such beneficial owner(s)), or

(V) any other form prescribed by applicable requirements of U.S. federal income
tax Law as a basis for claiming exemption from or a reduction in U.S. federal
withholding tax duly completed together with such supplementary documentation as
may be prescribed by applicable requirements of Law to permit the Borrower and
the Administrative Agent to determine the withholding or deduction required to
be made.

Each Lender shall, from time to time after the initial delivery by such Lender
of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered expired, obsolete or inaccurate, promptly (1) deliver to the Borrower
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish such
Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.

Notwithstanding any other provision of this clause (e), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to
deliver.

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender, as the case may be. If the Administrative Agent or any Lender
determines, in its sole discretion, that it has received a refund of any
Indemnified Taxes or Other Taxes as to which it has been indemnified by a Loan
Party or with respect to which a Loan Party has paid additional amounts pursuant
to this Section 3.01, it shall pay promptly to such Loan Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Loan Party under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent or such
Lender, as the case may be, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund net of any
Taxes payable by the Administrative Agent or Lender), provided that the
applicable Loan Party, upon the

 

-49-



--------------------------------------------------------------------------------

request of the Administrative Agent or such Lender, agrees to repay the amount
paid over to such Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. This subsection shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to Borrower or any other Person.

(g) Payments made by Administrative Agent. For the avoidance of doubt, any
payments made by the Administrative Agent to any Lender shall be treated as
payments made by the applicable Loan Party.

(h) Lender treated as Partnership. If any Lender is treated as partnership for
purposes of an applicable Indemnified Tax or Other Tax, any withholding made by
such Lender shall be treated as if such withholding had been made by the
Borrower or the Administrative Agent.

(i) Issuing Banks. For purposes of this Section 3.01, the term “Lender” shall
include any L/C Issuer and Swing Line Lender.

3.02. Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03. Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended, and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the Base Rate, the utilization of the Eurodollar Rate
component in determining the Base Rate shall be suspended, in each case until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Committed Borrowing of Base Rate Loans in the amount specified
therein.

 

-50-



--------------------------------------------------------------------------------

3.04. Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or the L/C
Issuer;

(ii) subject any Lender or the L/C Issuer to any Tax of any kind whatsoever with
respect to this Agreement, any Letter of Credit, any participation in a Letter
of Credit or any Loan made by it, or change the basis of taxation of payments to
such Lender or the L/C Issuer in respect thereof (except for Indemnified Taxes
or Other Taxes covered by Section 3.01 and the imposition of, or any change in
the rate of, any Excluded Tax payable by such Lender or the L/C Issuer); or

(iii) impose on any Lender or the L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or, in the case of clause (ii) above, any
Loan), or of maintaining its obligation to make any such Loan, or to increase
the cost to such Lender or the L/C Issuer of participating in, issuing or
maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender or the L/C Issuer hereunder (whether
of principal, interest or any other amount) then, upon request of such Lender or
the L/C Issuer, the Borrower will pay to such Lender or the L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
the L/C Issuer, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the L/C Issuer determines that any
Change in Law affecting such Lender or the L/C Issuer or any Lending Office of
such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the L/C Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or the L/C Issuer or
such Lender’s or the L/C Issuer’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or the
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or the L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions

 

-51-



--------------------------------------------------------------------------------

suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits,
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.

3.05. Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) denominated in an Alternative Currency on
its scheduled due date or any payment thereof in a different currency; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contact. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the offshore interbank market for such currency for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06. Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, the L/C Issuer, or any Governmental Authority
for the account of any Lender or the L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each

 

-52-



--------------------------------------------------------------------------------

case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender or the L/C Issuer
in connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07. Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01. Conditions of Initial Credit Extension. The obligation of the L/C Issuer
and each Lender to make its initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement, the Guaranty and the Perfection
Certificate, sufficient in number for distribution to the Administrative Agent,
each Lender and the Borrower;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) a security agreement, in substantially the form of Exhibit G (together
with each other security agreement and security agreement supplement delivered
pursuant to Section 6.12, in each case as amended, the “Security Agreement”),
duly executed by each Loan Party, together with:

(A) certificates representing the Pledged Securities referred to therein
accompanied by undated stock powers executed in blank in the case of equity and
instruments indorsed in blank in the case of debt,

(B) copies of UCC, United States Patent and Trademark Office and United States
Copyright Office, tax and judgment lien searches, bankruptcy and pending lawsuit
searches or equivalent reports or searches, each of a recent date listing all
effective financing statements, lien notices or comparable documents that name
any Loan Party as debtor and that are filed in those state and county
jurisdictions in which any Loan Party is organized or maintains its principal
place of business and such other searches that are required by the Perfection
Certificate or that the Administrative Agent deems necessary or appropriate,
none of which encumber the Collateral covered or intended to be covered by the
Collateral Documents (other than Permitted Liens or any other Liens acceptable
to the Administrative Agent),

(C) completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

 

-53-



--------------------------------------------------------------------------------

(D) evidence of the completion of all other actions, recordings and filings of
or with respect to the Security Agreement that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, and

(E) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement has been taken (including receipt of duly executed payoff letters,
UCC-3 termination statements and landlords’ and bailees’ waiver and consent
agreements);

(iv) an intellectual property security agreement for each of copyrights, patents
and trademarks in substantially the forms attached to the Security Agreement
(the “Intellectual Property Security Agreement”), duly executed by each Loan
Party;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may reasonably require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each Loan Party is validly existing, in good standing and qualified to
engage in business in each jurisdiction where its ownership, lease or operation
of properties or the conduct of its business requires such qualification, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect;

(vii) a favorable opinion of Bryan Cave LLP, counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, in form and substance
reasonably satisfactory to the Administrative Agent;

(viii) a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, and (B) that there has been no event or circumstance since the date
of the Audited Financial Statements that has had or could be reasonably expected
to have, either individually or in the aggregate, a Material Adverse Effect;

(ix) a business plan and budget of Holdings and its Subsidiaries on a
consolidated basis, including forecasts prepared by management of Holdings, of
consolidated balance sheets and statements of income or operations and cash
flows of Holdings and its Subsidiaries on a monthly basis for the first year
following the Closing Date;

(x) certificates attesting to the Solvency of each Loan Party before and after
giving effect to the Transaction and the incurrence of the Indebtedness related
thereto, from its chief financial officer in the form of Exhibit J;

(xi) certificates of insurance, naming the Administrative Agent, on behalf of
the Lenders, as an additional insured or loss payee, as the case may be, under
all insurance policies maintained with respect to the assets and properties of
the Loan Parties that constitutes Collateral;

(xii) evidence that the Existing Credit Agreement, the Lombard Agreement and the
Cisco Agreement have been, or concurrently with the Closing Date are being,
terminated and all Liens securing obligations under the Existing Credit
Agreement, the Lombard Agreement and the Cisco Agreement have been, or
concurrently with the Closing Date are being, released; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent reasonably may require.

 

-54-



--------------------------------------------------------------------------------

(b)(i) All fees and expenses required to be paid to the Administrative Agent and
the Lead Arrangers on or before the Closing Date shall have been paid and
(ii) all fees required to be paid to the Lenders on or before the Closing Date
shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable fees, charges and disbursements of counsel to the Administrative
Agent (directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02. Conditions to All Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurodollar Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (except that any
representation and warranty that is already qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects, subject to
such qualification) on and as of the date of such Credit Extension, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct in all material
respects (except that any representation and warranty that is already qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects, subject to such qualification) as of such earlier date, and except
that for purposes of this Section 4.02, the representations and warranties
contained in Sections 5.05(a) and (b) shall be deemed to refer to the most
recent statements furnished pursuant to Sections 6.01(a) and (b), respectively.

(b) No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) In the case of any Letter of Credit to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
or the L/C Issuer would make it impracticable for such Letter of Credit to be
denominated in the relevant Alternative Currency.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

 

-55-



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:

5.01. Existence, Qualification and Power. Each Loan Party and each of its
Subsidiaries (a) is duly organized or formed, validly existing and, as
applicable, in good standing under the Laws of the jurisdiction of its
incorporation or organization, (b) has all requisite corporate power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the Transaction, and (c) is duly qualified
and is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
would not reasonably be expected to have a Material Adverse Effect.

5.02. Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is or is to be a
party have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (a) contravene the terms of any
of such Person’s Organization Documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law except in each case referred to in clause (b) or (c), to
the extent that such would not reasonably be expected to have a Material Adverse
Effect.

5.03. Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or (except as
contemplated by Section 5.21) filing with, any Governmental Authority or any
other Person is necessary or required in connection with (a) the execution,
delivery or performance by, or enforcement against, any Loan Party of this
Agreement or any other Loan Document, or for the consummation of the
Transaction, (b) the grant by any Loan Party of the Liens granted by it pursuant
to the Collateral Documents, (c) the perfection or maintenance of the Liens
created under the Collateral Documents (including the first priority nature
thereof) or (d) the exercise by the Administrative Agent or any Lender of its
rights under the Loan Documents or the remedies in respect of the Collateral
pursuant to the Collateral Documents. All applicable waiting periods in
connection with the Transaction have expired without any action having been
taken by any Governmental Authority restraining, preventing or imposing
materially adverse conditions upon the Transaction or the rights of the Loan
Parties or their Subsidiaries freely to transfer or otherwise dispose of, or to
create any Lien on, any properties now owned or hereafter acquired by any of
them.

5.04. Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law).

5.05. Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of Holdings
and its Subsidiaries as of the date thereof and their results of operations for
the period covered thereby in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein; and (iii) show all material indebtedness and other liabilities, direct
or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for Taxes, material commitments and Indebtedness.

 

-56-



--------------------------------------------------------------------------------

(b) The unaudited consolidated balance sheet of Holdings and its Subsidiaries
dated March 31, 2010, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for the fiscal quarter ended on
that date (i) were prepared in accordance with GAAP consistently applied
throughout the period covered thereby, except as otherwise expressly noted
therein, and (ii) fairly present the financial condition of Holdings and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet, statements of income and cash
flows of Holdings and its Subsidiaries delivered to the Lenders prior to the
Closing Date or delivered pursuant to Section 6.01(c) were prepared in good
faith based on assumptions believed to be reasonable at the time prepared (it
being understood that projections are subject to uncertainties and
contingencies, many of which are beyond the control of Holdings and the
Borrower, and that no assurance can be given that such projections will be
realized).

5.06. Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Responsible Officers of Holdings after due
and diligent investigation, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against Holdings or any
of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document or
the consummation of the Transaction, or (b) either individually or in the
aggregate would reasonably be expected to have a Material Adverse Effect.

5.07. No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to, or a party to, any Contractual Obligation that
would, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No Default has occurred and is continuing or would
result from the consummation of the Transaction.

5.08. Ownership of Property; Liens. Each Loan Party and each of its Subsidiaries
has title in fee simple to, or a valid leasehold interest in, all its material
real property, and good title to, or a valid leasehold interest in, all its
other material property, and none of such property is subject to any Lien except
for Permitted Liens. Notwithstanding the foregoing, as of the Closing Date, no
Loan Party nor any Subsidiary thereof has any fee-owned real property.

5.09. Environmental Compliance. The Loan Parties and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
reasonably concluded that such Environmental Laws and claims would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

5.10. Insurance. The properties of Holdings and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of
Holdings and self-insurance programs, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Holdings or the
applicable Subsidiary operates.

5.11. Taxes. Each Loan Party and each of its Subsidiaries have timely filed all
federal, state, foreign and other material tax returns and reports required to
be filed, and have timely paid all federal, state, foreign and other material
Taxes (whether or not shown on a tax return) levied or imposed upon them or
their properties, income or assets otherwise due and payable (including in its
capacity as a withholding agent), except for such Taxes which are being
contested in good faith by appropriate proceedings and for which adequate
reserves have been provided in accordance with GAAP, and provided that such
contest operates to suspend collection of the contested Tax. There is no
proposed tax assessment or other claim against, and no tax audit with respect
to, any Loan Party or any

 

-57-



--------------------------------------------------------------------------------

Subsidiaries of such Loan Party that would reasonably be expected, individually
or in the aggregate, to cause a Material Adverse Effect. Except as would not
reasonably be expected to, individually or in the aggregate, result in a
Material Adverse Effect, neither Holdings, nor the Borrower nor any Subsidiary
thereof has ever “participated” in a “listed transaction” within the meaning of
Treasury Regulation section 1.6011-4.

5.12. ERISA Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the Internal Revenue Service to
the effect that the form of such Plan is qualified under Section 401(a) of the
Code and the trust related thereto has been determined by the Internal Revenue
Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service. To the knowledge of the Responsible Officers of Holdings,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

(b) There are no pending or, to the knowledge of the Responsible Officers of
Holdings, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has resulted
or would reasonably be expected to result in a Material Adverse Effect.

(c)(i) No ERISA Event has occurred, and neither Holdings nor any ERISA Affiliate
is aware of any fact, event or circumstance that would reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan;
(ii) Holdings and each ERISA Affiliate has met all applicable requirements under
the Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither Holdings nor any ERISA Affiliate knows of any
facts or circumstances that would reasonably be expected to cause the funding
target attainment percentage for any such plan to drop below 60% as of the most
recent valuation date; (iv) neither Holdings nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
Holdings nor any ERISA Affiliate has engaged in a transaction that could be
subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan
has been terminated by the plan administrator thereof nor by the PBGC, and no
event or circumstance has occurred or exists that would reasonably be expected
to cause the PBGC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) the fair market value of the assets of each funded Foreign Plan, the
liability of each insurer for any Foreign Plan funded through insurance or the
book reserve established for any Foreign Plan, together with any accrued
contributions, is sufficient to procure or provide for the accrued benefit
obligations, as of the date hereof, with respect to all current and former
participants in such Foreign Plan according to the actuarial assumptions and
valuations most recently used to account for such obligations in accordance with
applicable generally accepted accounting principles; and

(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities.

 

-58-



--------------------------------------------------------------------------------

5.13. Subsidiaries; Equity Interests; Loan Parties. (a) Schedules 1(a), 5(a) and
5(b) of the Perfection Certificate sets forth the name and jurisdiction of
incorporation of each Subsidiary and, as to each such Subsidiary, the number of
each class of its Equity Interests authorized, and the number outstanding, on
the Closing Date, the number of shares covered by all outstanding options,
warrants, rights of conversion or purchase and similar rights at the Closing
Date and the percentage of each class of Equity Interests owned by any Loan
Party, (b) all Equity Interests of the Borrower and its Subsidiaries are duly
and validly issued and are fully paid and non-assessable, and, other than the
Equity Interests of the Borrower, are owned by the Borrower, directly or
indirectly through Wholly Owned Subsidiaries, (c) each Loan Party is the record
and beneficial owner of, and has good and marketable title to, the Equity
Interests pledged by it under the Security Agreement, free of any and all Liens,
rights or claims of other Persons, except the security interest created by the
Security Agreement and (d) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Equity Interest of the Borrower or any of its
Subsidiaries, except as created by the Loan Documents. No consent of any Person
including any other general or limited partner, any other member of a limited
liability company, any other shareholder or any other trust beneficiary is
necessary in connection with the creation, perfection or first priority status
of the security interest of the Administrative Agent in any Equity Interests
pledged to the Administrative Agent for the benefit of the Secured Parties under
the Security Agreement or the exercise by the Administrative Agent of the voting
or other rights provided for in the Security Agreement or the exercise of
remedies in respect thereof.

5.14. Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock in violation of such
regulation.

(b) No Loan Party, any Person Controlling any Loan Party, or any Subsidiary of a
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

5.15. Disclosure. Holdings has disclosed to the Administrative Agent and the
Lead Arrangers all agreements, instruments and corporate or other restrictions
to which it or any of its Subsidiaries is subject, and all other matters known
to it, that, individually or in the aggregate, would reasonably be expected to
result in a Material Adverse Effect. No report, financial statement, certificate
or other factual information (taken as a whole) furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein (taken as a whole), in
the light of the circumstances under which they were made, not misleading;
provided that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time prepared (it being understood
that projections are subject to uncertainties and contingencies, many of which
are beyond the control of Holdings and the Borrower, and that no assurance can
be given that such projections will be realized).

5.16. Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, would not reasonably be expected to have a Material Adverse
Effect.

5.17. Intellectual Property/Proprietary Rights, Etc.

(a) Each of Holdings, the Borrower and their respective Subsidiaries owns, or is
licensed, or otherwise possesses legally enforceable rights, to use, sell or
license, as applicable, all Proprietary Rights used or held for use in the
business of each such Person. Schedules 7(a), (b) and (c) to the Perfection
Certificate contains a complete and correct list of all of Holdings’, the
Borrower’s and each of their respective Subsidiaries’ patents and patent
applications; trademark and service mark registrations and applications for
registration thereof; domain names;

 

-59-



--------------------------------------------------------------------------------

copyright registrations and applications for registration thereof; and material
computer software owned or used by such Persons (excluding Commercial Software).
Holdings, the Borrower and each of their respective Subsidiaries have licenses
for all Commercial Software used in their respective businesses and no such
Person has any obligation to pay fees, royalties and other amounts at any time
pursuant to any such license.

(b) None of Holdings, the Borrower or any of their respective Subsidiaries is in
violation, in any material respect, of any license, sublicense or the agreement
pursuant to which Holdings, the Borrower or any of their respective Subsidiaries
is authorized to use, sell, distribute or license any Proprietary Right and such
license, sublicense and agreements will continue to be legal, valid, binding
enforceable and in full force and effect following the Closing Date.

(c) Except for Commercial Software and Embedded Products for which Holdings, the
Borrower and their respective Subsidiaries have valid non-exclusive licenses,
Holdings, the Borrower and their respective Subsidiaries are the sole and
exclusive owners of the Proprietary Rights (free and clear of any Liens, other
than Permitted Liens).

(d) To the knowledge of Holdings, the Borrower and their respective
Subsidiaries, (i) none of the Proprietary Rights infringes on any intellectual
property rights of any third Persons, (ii) no Person is infringing any of the
Proprietary Rights of Holdings, the Borrower and their respective Subsidiaries
and (iii) no Person has made a claim of ownership over any Proprietary Right
adverse to the ownership interest of Holdings, the Borrower or any of their
respective Subsidiaries. Holdings, the Borrower and their respective
Subsidiaries have not received a written demand, claim, notice or inquiry from
any Person in respect of the Proprietary Rights which challenges or threatens to
challenge the validity of the right of Holdings, the Borrower or their
respective Subsidiaries to use any such Proprietary Rights that has not been
resolved.

(e) All software products sold or licensed by Holdings, the Borrower and their
respective Subsidiaries to customers or used in providing services to customers
(i) were authored by regular employees of Holdings, the Borrower and their
respective Subsidiaries within the scope of their employment and Holdings, the
Borrower and their respective Subsidiaries thus was the original author pursuant
to the work made for hire doctrine, (ii) are software products that Holdings,
the Borrower and their respective Subsidiaries license from providers thereof
with appropriate rights to resell or sublicense to third parties or use in
providing services to customers, as applicable or (iii) were authored by third
party contractors who have agreed in writing to assign all of their rights in
such software products to Holdings, the Borrower and their respective
Subsidiaries. Holdings and the Borrower each represent and warrant that
Holdings, the Borrower and/or each of their respective Subsidiaries have taken
all reasonable steps and implemented measures to safeguard the secrecy and
confidentiality of any trade secrets within the Proprietary Rights.

(f) None of Holdings, the Borrower or any of their respective Subsidiaries has
by any of its acts or omissions, or by acts or omissions of its Affiliates,
directors, officers, employees, agents, or representatives, caused any of its
Company Software to be transferred, diminished or adversely affected to any
material extent.

(g) The Proprietary Rights of Holdings, the Borrower and their respective
Subsidiaries that are sold or licensed to customers of such Persons are and have
at all times been in compliance with all laws applicable thereto.

(h) Substantially all of the Proprietary Rights of Holdings, the Borrower and
their respective Subsidiaries are owned by the Borrower.

(i) To the extent that any of the Proprietary Rights of Holdings, the Borrower
or any of their respective Subsidiaries are material to the operation of one of
their respective Affiliates, Holdings, the Borrower and/or each of their
respective Subsidiaries has authorized such Affiliate to use such Proprietary
Rights. The Borrower hereby agrees on behalf of itself, Holdings and each of
their respective Subsidiaries that in the event of any foreclosure by the
Administrative Agent pursuant to this Agreement or any other Loan Document, or
in the event of any proceeding under any Debtor Relief Law involving any such
Person, such Person shall not withdraw the authorization of any Affiliate to use
such Proprietary Rights or require that such Affiliate may use such Proprietary
Rights only on terms and conditions less favorable to such Affiliate than those
in existence on the date of foreclosure or proceeding under any Debtor Relief
Law.

 

-60-



--------------------------------------------------------------------------------

5.18. Solvency. Each Loan Party is and after giving effect to the Transaction
and the incurrence of the Indebtedness and obligations being incurred in
connection herewith will be, individually and together with its Subsidiaries on
a consolidated basis, Solvent.

5.19. Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, would
reasonably be expected to have a Material Adverse Effect.

5.20. Labor Matters. There are no collective bargaining agreements or
Multiemployer Plans covering the employees of the Borrower or any of its
Subsidiaries as of the Closing Date and neither the Borrower nor any Subsidiary
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last three years prior to the Closing Date.

5.21. Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Administrative Agent for the benefit of the
Secured Parties a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein, subject to the exceptions provided herein
or therein. Except for filings completed prior to the Closing Date or as
otherwise contemplated hereby and by the Collateral Documents, no filing or
other action will be necessary to perfect or protect such Liens.

5.22. Anti-Terrorism Laws.

(a) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Responsible Officers of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or Affiliate (i) has violated or is in violation of Anti-Terrorism
Laws or (ii) has engaged or engages in any transaction, investment, undertaking
or activity that conceals the identity, source or destination of the proceeds
from any category of offenses designated in the “Forty Recommendations” and
“Nine Special Recommendations” published by the Organization for Economic
Co-operation and Development’s Financial Action Task Force on Money Laundering.

(b) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Responsible Officers of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate that is acting or benefiting in any capacity in
connection with the Loans is an Embargoed Person.

(c) No Loan Party, none of its Subsidiaries and, to the knowledge of the
Responsible Officers of each Loan Party, none of its Affiliates and none of the
respective officers, directors, brokers or agents of such Loan Party, such
Subsidiary or such Affiliate acting or benefiting in any capacity in connection
with the Loans (i) conducts any business or engages in making or receiving any
contribution of funds, goods or services to or for the benefit of any Embargoed
Person, (ii) deals in, or otherwise engages in any transaction related to, any
property or interests in property blocked pursuant to any Anti-Terrorism Law or
(iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

 

-61-



--------------------------------------------------------------------------------

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of Holdings and the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02, 6.03,
6.11, 6.14 and 6.17) cause each Subsidiary to:

6.01. Financial Statements. Deliver to the Administrative Agent, in form and
detail satisfactory to the Administrative Agent:

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of Holdings (or such earlier date on which Holdings is required to
file a Form 10-K under the Exchange Act), a consolidated balance sheet of
Holdings and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, such consolidated statements to be
audited and accompanied by a report and opinion of Ernst & Young LLP or such
other independent certified public accountant of nationally recognized standing
reasonably acceptable to the Administrative Agent, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdings (or such
earlier date on which Holdings is required to file a Form 10-Q under the
Exchange Act), a consolidated balance sheet of Holdings and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, changes in shareholders’ equity, and cash flows for such
fiscal quarter and for the portion of Holdings’ fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, such consolidated statements to
be certified by the chief executive officer, chief financial officer, treasurer
or controller of Holdings as fairly presenting the financial condition, results
of operations, shareholders’ equity and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and

(c) as soon as available, but in any event no later than 30 days after the end
of each fiscal year of Holdings, an annual business plan and budget of Holdings
and its Subsidiaries on a consolidated basis, including forecasts prepared by
management of Holdings, in form reasonably satisfactory to the Administrative
Agent, of consolidated balance sheets and statements of income or operations and
cash flows of Holdings and its Subsidiaries on a quarterly basis for the
immediately following fiscal year (including the fiscal year in which the
Maturity Date for the Term Facility occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under Section 6.01(a) or (b) above, but the foregoing shall not be
in derogation of the obligation of the Borrower to furnish the information and
materials described in Sections 6.01(a) and (b) above at the times specified
therein.

6.02. Certificates; Other Information. Deliver to the Administrative Agent, in
form and detail reasonably satisfactory to the Administrative Agent:

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default or, if any such
Default shall exist, stating the nature and status of such event;

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of Holdings (which delivery may, unless the Administrative
Agent, or a Lender requests executed originals, be by electronic communication
including fax or email and shall be deemed to be an original authentic
counterpart thereof for all purposes);

(c) promptly after any request by the Administrative Agent or any Lender through
the Administrative Agent, copies of any detailed audit reports, management
letters or recommendations submitted to the board of directors (or the audit
committee of the board of directors) of any Loan Party by independent
accountants in connection with the accounts or books of any Loan Party or any of
its Subsidiaries, or any audit of any of them;

 

-62-



--------------------------------------------------------------------------------

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
(in their capacity as stockholders and not any other capacity) of Holdings, and
copies of all annual, regular, periodic and special reports and registration
statements which Holdings may file or be required to file with the SEC under
Section 13 or 15(d) of the Securities Exchange Act of 1934, or with any national
securities exchange, and in any case not otherwise required to be delivered to
the Administrative Agent pursuant hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or of any of its
Subsidiaries pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders;

(f) upon the Administrative Agent’s request, which request shall not be made
more than once during each fiscal year of Holdings, a report summarizing any
changes in the insurance coverage (specifying type, amount and carrier) in
effect for each Loan Party and its Subsidiaries since the preceding report
delivered pursuant to this section and containing such additional information as
the Administrative Agent, or any Lender through the Administrative Agent, may
reasonably specify;

(g) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(h) not later than five Business Days after receipt thereof by any Loan Party or
any Subsidiary thereof, copies of all notices, requests and other documents
(including amendments, waivers and other modifications) so received under or
pursuant to any instrument, indenture, loan or credit or similar agreement
regarding or related to any breach or default by any party thereto or any other
event that would materially impair the value of the interests or the rights of
any Loan Party or otherwise have a Material Adverse Effect and, from time to
time upon request by the Administrative Agent, such instruments, indentures and
loan and credit and similar agreements as the Administrative Agent may
reasonably request;

(i) promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that would
reasonably be expected to have a Material Adverse Effect;

(j) concurrently with the delivery of financial statements pursuant to
Section 6.01(a), a Perfection Certificate Supplement (or a certificate
confirming that there has been no change in information since the date of the
Perfection Certificate or latest Perfection Certificate Supplement), signed by a
Responsible Officer of the Borrower and in a form reasonably satisfactory to the
Administrative Agent; and

(k) promptly, such additional information regarding the business, financial,
legal or corporate affairs of any Loan Party or any Subsidiary thereof, or
compliance with the terms of the Loan Documents, as the Administrative Agent, or
any Lender through the Administrative Agent, may from time to time reasonably
request.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether

 

-63-



--------------------------------------------------------------------------------

sponsored by the Administrative Agent); provided that (i) the Borrower shall
deliver paper copies of such documents to the Administrative Agent for itself or
any Lender upon its reasonable request to the Borrower to deliver such paper
copies until a written request to cease delivering paper copies is given by the
Administrative Agent or such Lender and (ii) the Borrower shall notify the
Administrative Agent and each Lender (by telecopier or electronic mail) of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. The
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by a Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders and the L/C Issuer materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arrangers, the L/C Issuer and the
Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to the Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side
Information”; and (z) the Administrative Agent and the Lead Arrangers shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.”

6.03. Notices. Promptly notify the Administrative Agent:

(a) of the occurrence of any Default, with such notice describing with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including, to the extent such matters would
reasonably be expected to have a Material Adverse Effect, (i) breach or
non-performance of, or any default under, a Contractual Obligation of Holdings
or any Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between Holdings or any Subsidiary and any Governmental Authority; or
(iii) the commencement of, or any material development in, any litigation or
proceeding affecting Holdings or any Subsidiary, including pursuant to any
applicable Environmental Laws;

(c) of the occurrence of any ERISA Event;

(d) of any material change in accounting policies or financial reporting
practices by any Loan Party or any Subsidiary thereof; and

(e) of the (i) occurrence of any Disposition of property or assets for which the
Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(ii), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (iii) receipt of any Extraordinary Receipt for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iv).

 

-64-



--------------------------------------------------------------------------------

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

6.04. Payment of Obligations. (a) Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (i) all Tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by Holdings, the Borrower or such Subsidiary, and
provided that such contest operates to suspend collection of the contested
obligation; (ii) all lawful claims which, if unpaid, would by law become a Lien
upon its property; and (iii) all Indebtedness, as and when due and payable, but
subject to any subordination provisions contained in any instrument or agreement
evidencing such Indebtedness except, in each case, to the extent the failure to
pay or discharge the same would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.

(b) Timely and correctly file all Tax returns required to be filed by it, except
for failures to file that would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect.

6.05. Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; provided, however, that Holdings and its Subsidiaries may
consummate any merger or consolidation permitted under Section 7.04; (b) take
all reasonable action to maintain all rights, privileges, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so would not reasonably be expected to have a
Material Adverse Effect; and (c) preserve or renew all of its registered
patents, trademarks, trade names and service marks, the non-preservation of
which would reasonably be expected to have a Material Adverse Effect.

6.06. Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; (b) make all
necessary repairs thereto and renewals and replacements thereof except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and (c) use the standard of care typical in the industry in the
operation and maintenance of its facilities.

6.07. Maintenance of Insurance.

(a) Maintain with financially sound and reputable insurance companies not
Affiliates of the Borrower, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

(b) If any portion of any Mortgaged Property is at any time located in an area
identified Federal Emergency Management Agency (or any successor agency) as a
Special Flood Hazard Area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968 (as now or hereafter in
effect or successor Act thereto), then the Borrower shall, or shall cause each
Loan Party to (i) maintain or cause to be maintained with a financially sound
and reputable insurer, flood insurance in an amount and otherwise sufficient to
comply with all applicable rules and regulations promulgated pursuant to the
Flood Insurance Laws and (ii) deliver to the Administrative Agent evidence of
such compliance in form and substance reasonably acceptable to the
Administrative Agent.

6.08. Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith would not reasonably be expected to have a
Material Adverse Effect.

 

-65-



--------------------------------------------------------------------------------

6.09. Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of Holdings, the Borrower or such Subsidiary, as the case
may be; and (b) maintain such books of record and account in material conformity
with all applicable requirements of any Governmental Authority having regulatory
jurisdiction over Holdings, the Borrower or such Subsidiary, as the case may be.

6.10. Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice of not less than 10 Business Days to the Borrower; provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

6.11. Use of Proceeds. Use the proceeds of the Credit Extensions to finance the
Transaction and for general corporate purposes not in contravention of any Law
or of any Loan Document.

6.12. Covenant to Guarantee Obligations and Give Security.

(a) With respect to any property acquired after the date hereof (other than
property referred to in Section 6.12(c)) by any Loan Party that is intended to
be subject to the Lien created by any of the Collateral Documents but is not so
subject, promptly (and in any event within 45 days (or such longer period as the
Administrative Agent may approve) after the acquisition thereof) (i) execute and
deliver to the Administrative Agent such amendments or supplements to the
relevant Collateral Documents or such other documents as the Administrative
Agent shall deem necessary or advisable to grant to the Administrative Agent,
for its benefit and for the benefit of the other Secured Parties, a Lien on such
property subject to no Liens other than Permitted Liens and (ii) take all
actions necessary or advisable in the reasonable opinion of the Administrative
Agent to cause such Lien to be duly perfected to the extent required by such
Collateral Document in accordance with all applicable Requirements of Law,
including the filing of financing statements in such jurisdictions as may be
reasonably requested by the Administrative Agent. The Borrower shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require to confirm the validity,
perfection and priority of the Lien of the Collateral Documents on such
after-acquired properties.

(b) With respect to any Person that is or becomes a Subsidiary after the date
hereof (i) deliver to the Administrative Agent the certificates, if any,
representing all of the Equity Interests of such Subsidiary, together with
undated stock powers or other appropriate instruments of transfer executed and
delivered in blank by a duly authorized officer of the holder(s) of such Equity
Interests, and all intercompany notes owing from such Subsidiary to any Loan
Party together with instruments of transfer executed and delivered in blank by a
duly authorized officer of such Loan Party and (ii) cause such new Subsidiary
promptly (and in any event within 30 days (or such longer period as the
Administrative Agent may approve) after such Person becomes a Subsidiary) (A) to
execute a joinder agreement or such comparable documentation to become a
Guarantor and party to the Security Agreement, substantially in the form annexed
thereto and (B) to take all actions necessary or advisable in the reasonable
opinion of the Administrative Agent to cause the Lien created by the Security
Agreement to be duly perfected to the extent required by such agreement in
accordance with all applicable Requirements of Law, including the filing of
financing statements in such jurisdictions as may be reasonably requested by the
Administrative Agent. Notwithstanding the foregoing, (1) the Equity Interests
required to be delivered to the Administrative Agent pursuant to clause (i) of
this Section 6.12(b), including, to the extent applicable, Equity Interests
obtained through a conversion of intercompany Indebtedness pursuant to
Section 7.03(c)(i), shall not include any Equity Interests of a Foreign
Subsidiary that is or becomes a Subsidiary after the date hereof and (2) no
Foreign Subsidiary that is or becomes a Subsidiary after the date hereof shall
be required to take the actions specified in clause (ii) of this
Section 6.12(b), if in the case of either clause (1) or (2) doing so would
constitute an investment of earnings in United States property under Section 956
(or a successor provision) of the Code; provided that this exception shall not
apply to (A) Voting Stock (including, to the extent applicable, Equity Interests
obtained through a conversion of intercompany Indebtedness pursuant to

 

-66-



--------------------------------------------------------------------------------

Section 7.03(c)(i)) of any Subsidiary which is a first-tier controlled foreign
corporation (as defined in Section 957(a) of the Code) representing 66% of the
total voting power of all outstanding Voting Stock of such Subsidiary and
(B) 100% of the Equity Interests (including, to the extent applicable, Equity
Interests obtained through a conversion of intercompany Indebtedness pursuant to
Section 7.03(c)(i)) not constituting Voting Stock of any such Subsidiary, except
that any such Equity Interests constituting “stock entitled to vote” within the
meaning of Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting
Stock for purposes of this Section 6.12(b).

(c) Holdings or the Borrower may, at its option, designate a Foreign Subsidiary
to be a Guarantor. If any Foreign Subsidiary becomes a Guarantor after the date
hereof, in addition to the requirements to deliver Equity Interests of such
Foreign Subsidiary pursuant to Section 6.12(b), such Foreign Subsidiary shall
(i) grant a Lien to the Administrative Agent for the benefit of the Secured
Parties on all or substantially all of its assets to the same extent as if it
was a Domestic Subsidiary, (ii) enter into a security agreement to be governed
by applicable local laws and satisfactory to the Administrative Agent, (iii)
deliver opinions, certificates and any other documents or information as may be
reasonably requested by the Administrative Agent and (iv) takes all other
actions necessary or advisable in the reasonable opinion of the Administrative
Agent to cause the Lien created by such security documents to be duly perfected
to extent required by such security documents in accordance with all applicable
Requirements of Law.

(d)(i) Promptly grant to the Administrative Agent, within 60 days (or such
longer period as the Administrative Agent may approve) of the acquisition
thereof, a security interest in and Mortgage on each Real Property owned in fee
by such Loan Party as is acquired by such Loan Party after the Closing Date and
that, together with any improvements thereon, individually has a fair market
value of at least $2,500,000, and (ii) unless the Administrative Agent otherwise
consents, use commercially reasonable efforts to promptly grant to the
Administrative Agent, within 60 days (or such longer period as the
Administrative Agent may approve) of acquisition thereof, a security interest
and Mortgage on each leased Real Property of such Loan Party which lease
individually has a fair market value of at least $2,500,000, in each case, as
additional security for the Secured Obligations (unless the subject property is
already mortgaged to a third party to the extent permitted by Section 7.01).
Such Mortgages shall be granted pursuant to documentation reasonably
satisfactory in form and substance to the Administrative Agent and shall
constitute valid and enforceable perfected Liens subject only to Permitted
Encumbrances or other Liens acceptable to the Administrative Agent. The
Mortgages or instruments related thereto shall be duly recorded or filed in such
manner and in such places as are required by law to establish, perfect, preserve
and protect the Liens in favor of the Administrative Agent required to be
granted pursuant to the Mortgages and all taxes, fees and other charges payable
in connection therewith shall be paid in full. Such Loan Party shall otherwise
take such actions and execute and/or deliver to the Administrative Agent such
documents as the Administrative Agent shall require to confirm the validity,
perfection and priority of the Lien of any existing Mortgage or new Mortgage
against such after-acquired Real Property (including a “Life-of-Loan” Federal
Emergency Management Agency Standard Flood Hazard Determination (together with
notice relating thereto), title policy, a survey and local counsel opinion (in
form and substance reasonably satisfactory to the Administrative Agent) in
respect of such Mortgage).

6.13. Compliance with Environmental Laws. Comply, and cause all lessees and
other Persons operating or occupying properties owned or leased by it to comply,
in all material respects, with all applicable Environmental Laws and
Environmental Permits; obtain and renew all Environmental Permits necessary for
its operations and properties; and conduct any investigation, study, sampling
and testing, and undertake any mandatory cleanup, removal, remedial or other
action necessary to remove and clean up all Hazardous Materials from any of
properties owned or leased by it, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.14. Maintenance of Ratings. Use commercially reasonable efforts to cause the
Loans and the Borrower’s corporate credit to continue to be rated by S&P and
Moody’s (but not to maintain a specific rating).

 

-67-



--------------------------------------------------------------------------------

6.15. Further Assurances. Promptly, upon the reasonable request of the
Administrative Agent or any Lender, at the Borrower’s expense:

(a) execute, acknowledge and deliver, or cause the execution, acknowledgment and
delivery of, and thereafter register, file or record, or cause to be registered,
filed or recorded, in an appropriate governmental office, any document or
instrument supplemental to or confirmatory of the Collateral Documents or
otherwise deemed by the Administrative Agent reasonably necessary or desirable
for the continued validity, perfection and priority of the Liens on the
Collateral covered thereby subject to no other Liens except as permitted by the
applicable Collateral Document, or obtain any consents or waivers as may be
necessary or appropriate in connection therewith;

(b) deliver or cause to be delivered to the Administrative Agent from time to
time such other documentation, consents, authorizations, approvals and orders in
form and substance reasonably satisfactory to the Administrative Agent as the
Administrative Agent shall reasonably deem necessary to perfect or maintain the
Liens on the Collateral pursuant to the Collateral Documents; and

(c) upon the exercise by the Administrative Agent or any Lender of any power,
right, privilege or remedy pursuant to any Loan Document which requires any
consent, approval, registration, qualification or authorization of any
Governmental Authority, execute and deliver all applications, certifications,
instruments and other documents and papers that the Administrative Agent or such
Lender may require.

If the Administrative Agent or the Required Lenders determine that they are
required by a Requirement of Law to have appraisals prepared in respect of the
Real Property of any Loan Party constituting Collateral, the Borrower shall
provide to the Administrative Agent appraisals that satisfy the applicable
requirements of the Real Estate Appraisal Reform Amendments of FIRREA and are
otherwise in form and substance satisfactory to the Administrative Agent.

6.16. Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all obligations in respect of all leases of real property to which the
Borrower or any of its Subsidiaries is a party, keep such leases in full force
and effect and not allow such leases to lapse or be terminated or any rights to
renew such leases to be forfeited or cancelled (except for any such actions by
the Borrower or any of its Subsidiaries in the ordinary course of business),
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect.

6.17. Interest Rate Hedging. Enter into prior to 60 days from the date hereof
and maintain at all times thereafter, interest rate Swap Contracts with Persons
reasonably acceptable to the Administrative Agent, covering a notional amount of
not less than 50% of the sum of (i) outstanding Indebtedness for borrowed money
(other than the Total Revolving Credit Outstandings) and (ii) Attributable
Indebtedness in respect of Capitalized Leases, providing for such Persons to
make payments thereunder for an initial period of no less than three years (or
otherwise fix the payment obligations with respect thereto).

6.18. Information Regarding Collateral and Loan Documents. Not effect any change
(i) in any Loan Party’s legal name, (ii) in the location of any Loan Party’s
chief executive office, (iii) in any Loan Party’s identity or organizational
structure, (iv) in any Loan Party’s Federal Taxpayer Identification Number or
organizational identification number, if any, or (v) in any Loan Party’s
jurisdiction of organization (in each case, including by merging with or into
any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the
Administrative Agent not less than 30 days’ prior written notice (in the form of
a certificate by a Responsible Officer), or such lesser notice period agreed to
by the Administrative Agent, of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Administrative Agent may reasonably request and (B) it shall have taken all
action reasonably requested by the Administrative Agent to maintain the
perfection and priority of the security interest of the Administrative Agent for
the benefit of the Secured Parties in the Collateral, if applicable. Each Loan
Party agrees to promptly provide the Administrative Agent with certified
Organization Documents reflecting any of the changes described in the preceding

 

-68-



--------------------------------------------------------------------------------

sentence. Each Loan Party also agrees to promptly notify the Administrative
Agent of any change in the location of any office in which it maintains books or
records relating to Collateral owned by it or any office or facility at which
Collateral with a value in excess of (i) in the case of network infrastructure,
$5.0 million and (ii) in the case of all other Collateral, $2.5 million, is
located (including the establishment of any such new office or facility), other
than changes in location to a Mortgaged Property.

6.19. Post Closing Covenants.. The Borrower will, and will cause the Loan
Parties to, execute and deliver the documents and complete the tasks set forth
on Schedule 6.19, in each case within the respective time periods specified on
such schedule (or within such longer periods as the Administrative Agent may
approve).

ARTICLE VII

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Holdings nor the Borrower shall, nor shall
they permit any Subsidiary to, directly or indirectly:

7.01. Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, or sign
or file or suffer to exist under the Uniform Commercial Code of any jurisdiction
a financing statement that names Holdings or any of its Subsidiaries as debtor,
or assign any accounts or other right to receive income, other than the
following (the “Permitted Liens”):

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01(b) and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed (other than as a result of
intercompany transactions permitted pursuant to Section 7.04), and (iv) any
renewal or extension of the obligations secured or benefited thereby is
permitted by Section 7.02(d);

(c) Liens for Taxes not yet due or Liens for Taxes which are being contested in
good faith and by appropriate proceedings, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP, and if such proceedings have the effect of preventing the forfeiture or
sale of the property subject to any such Lien;

(d) statutory Liens of landlords and Liens of carriers, warehousemen, mechanics,
materialmen, repairmen, suppliers or other like Liens imposed by law or arising
in the ordinary course of business which are not overdue for a period of more
than 30 days or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

(e) pledges or deposits in the ordinary course of business in connection with
tax obligations, workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

(f) Liens or deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

-69-



--------------------------------------------------------------------------------

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost of the property being acquired on the date of acquisition;

(j) Liens on property of a Person existing at the time such Person is merged
into or consolidated with Holdings or any Subsidiary of Holdings or becomes a
Subsidiary of Holdings; provided that such Liens were not created in
contemplation of such merger, consolidation or Investment and do not extend to
any assets other than those of the Person merged into or consolidated with
Holdings or such Subsidiary or acquired by Holdings or such Subsidiary, and the
applicable Indebtedness secured by such Lien is permitted under Section 7.02(g);

(k) the interests of lessors under operating leases;

(l) non-exclusive licenses of patents, trademarks, copyrights and other
intellectual property rights in the ordinary course of business;

(m) rights of setoff or bankers’ Liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

(n) other Liens securing Indebtedness outstanding in an aggregate principal
amount not to exceed $30.0 million; provided that no such Lien shall extend to
or cover any Collateral;

(o) in the case of Real Property leased by any Loan Party as tenant, Liens to
which the fee interest (or any superior interest) in such Real Property is
subject; and

(p) the replacement, extension or renewal of any Lien permitted by clauses (a)
through (o) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Indebtedness secured thereby.

7.02. Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) obligations (contingent or otherwise) existing or arising under any Swap
Contract, provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates, utility rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(b) Indebtedness of a Subsidiary of Holdings owed to Holdings or a Subsidiary of
Holdings, which Indebtedness shall (i) in the case of Indebtedness owed to a
Loan Party, be represented in writing by an intercompany note that constitutes
“Pledged Securities” under the Security Agreement, (ii) in the case of
Indebtedness owed by a Loan Party, be subordinated to the Facilities on
customary terms and (iii) be otherwise permitted under the provisions of
Section 7.03;

(c) Indebtedness under the Loan Documents;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in

 

-70-



--------------------------------------------------------------------------------

connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder and the direct or any contingent obligor with
respect thereto is not changed, as a result of or in connection with such
refinancing, refunding, renewal or extension (other than as a result of
intercompany transactions permitted pursuant to Section 7.04); and provided,
still further, that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such refinancing, refunding, renewing or
extending Indebtedness, and of any agreement entered into and of any instrument
issued in connection therewith, are no less favorable in any material respect to
the Loan Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being refinanced, refunded, renewed or extended and
the interest rate applicable to any such refinancing, refunding, renewing or
extending Indebtedness does not exceed the then applicable market interest rate;

(e) Guarantees of Holdings, the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of Holdings, the Borrower or any
other Guarantor;

(f)(i) Indebtedness in respect of Capitalized Leases (or any lease that, as
result of a change in the terms of such lease, becomes a Capitalized Lease);
provided that, after giving effect to such incurrence, Holdings shall be in
compliance on a Pro Forma Basis with the covenants set forth in Section 7.11 and
the Consolidated Leverage Ratio determined on a Pro Forma Basis as of the last
day of the most recently ended Measurement Period for which financial statements
were required to have been delivered pursuant to Section 6.01(a) or (b), as
applicable (or, if no Measurement Period has passed, as of the last four
quarters ended), as if such incurrence had been made on the last day of such
four quarter period, is less than 0.25:1.00 less than the Consolidated Leverage
Ratio required under Section 7.11(a) for the then applicable period and
(ii) Indebtedness in respect of purchase money obligations for fixed or capital
assets within the limitations set forth in Section 7.01(i); provided, however,
that the aggregate amount of all such Indebtedness at any one time outstanding
under this clause (f)(ii) shall not exceed $20.0 million;

(g) Indebtedness of any Person that becomes a Subsidiary of Holdings after the
date hereof in accordance with the terms of Section 7.03(g), which Indebtedness
is existing at the time such Person becomes a Subsidiary of Holdings (other than
Indebtedness incurred solely in contemplation of such Person’s becoming a
Subsidiary of Holdings);

(h) endorsement of instruments or other payment items for deposit in the
ordinary course of business;

(i) Indebtedness under the Convertible Notes to remain outstanding after giving
effect to the consummation of the Tender Offer; and

(j) Indebtedness of Loan Parties in an aggregate principal amount not to exceed
$30.0 million at any time outstanding.

7.03. Investments. Make any Investments, except:

(a) Investments held by Holdings and its Subsidiaries in the form of Cash
Equivalents;

(b) advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $3.5 million at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments by Holdings and its Subsidiaries in their respective
Subsidiaries outstanding on the date hereof; provided that if such Investments
are in the form of intercompany Indebtedness owed to a Loan Party, such
Investments (x) will be represented by an intercompany note that constitutes
“Pledged Securities” under the Security Agreement and (y) may be converted to
equity (solely to the extent required to comply with applicable Law),
(ii) additional Investments by Holdings and its Subsidiaries in Loan Parties
(other than Holdings), (iii) additional Investments by Subsidiaries of Holdings
that are not

 

-71-



--------------------------------------------------------------------------------

Loan Parties in other Subsidiaries that are not Loan Parties, (iv) so long as no
Default has occurred and is continuing or would result from such Investment,
additional Investments by the Loan Parties in Subsidiaries that are not Loan
Parties in the form of intercompany Indebtedness represented by an intercompany
note that constitutes “Pledged Securities” under the Security Agreement or
equity (solely to the extent required to comply with applicable Law), in an
aggregate amount invested from the date hereof, together with Investments
permitted by Section 7.03(g)(iv), not to exceed $50.0 million at any one time
outstanding (provided that (i) such amount shall be $75.0 million if and for as
long as the Consolidated Leverage Ratio for the Measurement Period last ended
for which financial statements have been delivered pursuant to Section 6.01(a)
or (b) is less than 2.75:1.00 and (ii) such amount shall be $100.0 million if
and for as long as the Consolidated Leverage Ratio for the Measurement Period
last ended for which financial statements have been delivered pursuant to
Section 6.01(a) or (b) is less than 2.50:1.00; provided, further, that
Investments made under Section 7.03(c)(iv) in any such Subsidiary prior to the
date it becomes a Guarantor pursuant to Section 6.12(c) shall continue to be
outstanding under Section 7.03(c)(iv), notwithstanding that such Subsidiary has
become a Guarantor) and (v) Investments by the Loan Parties in Subsidiaries that
are not Loan Parties, funded by cash received from Thomson Reuters, to be used
to fund Capital Expenditures.

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Guarantees permitted by Section 7.02;

(f) Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 7.03(f);

(g) the purchase or other acquisition of all Equity Interests (other than
directors’ qualifying shares), in, or all or substantially all of the property
of, any Person; provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

(i) any such newly-created or acquired Subsidiary shall comply with the
requirements of Section 6.12;

(ii) upon the consummation thereof, such Person will be (A) a direct or indirect
Wholly Owned Subsidiary of Holdings (including as a result of a merger or
consolidation) or (B) a joint venture that is a Foreign Subsidiary of Holdings
or one or more of its Wholly Owned Subsidiaries;

(iii) the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same as, or
reasonably related to, the principal businesses of Holdings and its
Subsidiaries;

(iv) the total cash and noncash consideration (including the fair market value
of all Equity Interests issued or transferred to the sellers thereof, all
indemnities, earnouts and other contingent payment obligations to, and the
aggregate amounts paid or to be paid under noncompete, consulting and other
affiliated agreements with, the sellers thereof, all write-downs of property and
reserves for liabilities with respect thereto and all assumptions of debt,
liabilities and other obligations in connection therewith) paid by or on behalf
of Holdings and its Subsidiaries for any such purchase or other acquisition that
does not result in such Person becoming a Loan Party, when aggregated with the
total cash and noncash consideration paid by or on behalf of Holdings and its
Subsidiaries for all other purchases and other acquisitions of Persons that do
not become Loan Parties made by Holdings and its Subsidiaries pursuant to this
Section 7.03(g), together with Investments permitted by Section 7.03(c)(iv)
shall not exceed $50.0 million (provided that (i) such amount shall be $75.0
million if and for as long as the Consolidated Leverage Ratio for the
Measurement Period last ended for which financial statements have been delivered
pursuant to

 

-72-



--------------------------------------------------------------------------------

Section 6.01(a) or (b) is less than 2.75:1.00 and (ii) such amount shall be
$100.0 million if and for as long as the Consolidated Leverage Ratio for the
Measurement Period last ended for which financial statements have been delivered
pursuant to Section 6.01(a) or (b) is less than 2.50:1.00);

(v)(A) immediately before and immediately after giving pro forma effect to any
such purchase or other acquisition, no Default shall have occurred and be
continuing and (B) immediately after giving effect to such purchase or other
acquisition, Holdings and its Subsidiaries shall be in compliance on a Pro Forma
Basis with all of the covenants set forth in Section 7.11, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby; and

(vi) the Borrower shall have delivered to the Administrative Agent and each
Lender, at least five Business Days prior to the date on which any such purchase
or other acquisition is to be consummated (or such shorter period as the
Administrative Agent may approve), a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, certifying that all of the requirements set forth in this
clause (g) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition;

(h) if the Consolidated Leverage Ratio determined on a Pro Forma Basis as of the
last day of the most recently ended Measurement Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Measurement Period has passed, as of the last four
quarters ended), as if such Investment had been made on the last day of such
four quarter period, is less than or equal to 2.50:1.00, other Investments in an
aggregate amount outstanding pursuant to this clause (h) (valued at the time of
the making thereof, and without giving effect to any write-downs or write-offs
thereof) at any time not to exceed the portion, if any, of the Cumulative Credit
on the date of such election that the Borrower elects to apply to this clause
(h), such election to be specified in a written notice of a Responsible Officer
of the Borrower calculating in reasonable detail the amount of Cumulative Credit
immediately prior to such election and the amount thereof elected to be so
applied;

(i) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

(j) Investments received in settlement of amounts due to any Loan Party or any
of their Subsidiaries (from Persons that are not Affiliates) effected in the
ordinary course of business or owing to any Loan Party or any of their
Subsidiaries as a result of proceedings under any Debtor Relief Law involving an
account debtor or upon the foreclosure or enforcement of any Lien in favor of a
Loan Party or its Subsidiaries; and

(k) other Investments not exceeding $30.0 million in the aggregate in any fiscal
year of the Borrower.

7.04. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom and, so long as the Lien on and
security interest in such property granted or to be granted in favor of the
Administrative Agent under the Collateral Documents shall be maintained or
created in accordance with the provisions of Sections 6.12 and 6.15 (subject to
Section 9.10):

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries, provided that when any Loan Party (other than Holdings) is merging
with another Subsidiary, such Loan Party shall be the continuing or surviving
Person;

 

-73-



--------------------------------------------------------------------------------

(b) any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Loan Party
(other than Holdings);

(c) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d) in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Borrower may merge into or consolidate with any other Person
or permit any other Person to merge into or consolidate with it; provided that
(i) the Person surviving such merger shall be a Wholly Owned Subsidiary of the
Borrower and (ii) in the case of any such merger to which any Loan Party (other
than the Borrower) is a party, such Loan Party is the surviving Person; and

(e) so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Borrower may merge into or consolidate with any
other Person or permit any other Person to merge into or consolidate with it;
provided, however, that in each case, immediately after giving effect thereto
(i) in the case of any such merger to which the Borrower is a party, the
Borrower is the surviving corporation and (ii) in the case of any such merger to
which any Loan Party (other than the Borrower) is a party, such Loan Party is
the surviving corporation.

7.05. Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by any Subsidiary to the Borrower or to a
Wholly-Owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor;

(e) Dispositions permitted by Section 7.04;

(f) licenses of patents, trademarks, copyrights and other intellectual property
rights in the ordinary course of business;

(g) Dispositions by Holdings and its Subsidiaries not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (h) in any fiscal year
shall not exceed $50.0 million and (iii) at least 75% of the purchase price for
such asset shall be paid to the Borrower or such Subsidiary in cash;

(h) so long as no Default shall occur and be continuing, the grant of any option
or other right to purchase any asset in a transaction that would be permitted
under the provisions of Section 7.05(g); and

(i) Dispositions by Holdings and its Subsidiaries in their capacity as licensed
resellers of hardware or software in the ordinary course of business;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(i) shall be for fair market value.

 

-74-



--------------------------------------------------------------------------------

7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
or, solely with respect to the Borrower and its Subsidiaries, issue or sell any
Equity Interests or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to Holdings, the Borrower, any
Subsidiaries of the Borrower that are Guarantors and any other Person that owns
a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;

(b) Holdings may declare and make dividend payments or other distributions
payable solely in the common stock or other common Equity Interests of Holdings;

(c) Holdings may purchase, redeem or otherwise acquire its common Equity
Interests with the proceeds received from the substantially concurrent issue of
new common Equity Interests;

(d) the repurchase, retirement or other acquisition for value of Equity
Interests of Holdings held by any future, present or former employee, director
or consultant (or such person’s heirs or decedents) of the Borrower or Holdings
or any Subsidiary of the Borrower pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or other
agreement or arrangement; provided, however, that the aggregate amounts paid
under this clause (d) do not exceed $3.0 million in any calendar year;

(e) repurchases of Convertible Notes (i) on the Closing Date pursuant to the
Tender Offer and (ii) remaining outstanding after consummation of the Tender
Offer; provided that at the time of such repurchase and after giving effect
thereto, the amount by which the aggregate Revolving Credit Commitments exceeds
the sum of (i) the Outstanding Amount of Revolving Credit Loans and Swing Line
Loans and (ii) the Outstanding Amount of L/C Obligations shall be no less than
$50.0 million; and

(f) if the Consolidated Leverage Ratio determined on a Pro Forma Basis as of the
last day of the most recently ended Measurement Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Measurement Period has passed, as of the last four
quarters ended), as if such Restricted Payment had been made on the last day of
such four quarter period, is less than or equal to 2.50:1.00, Holdings may make
Restricted Payments in an aggregate amount equal to the portion, if any, of the
Cumulative Credit on such date that the Borrower elects to apply to this
paragraph, such election to be specified in a written notice of a Responsible
Officer of the Borrower calculating in reasonable detail the amount of
Cumulative Credit immediately prior to such election and the amount thereof
elected to be so applied; provided that with respect to any such Restricted
Payment, no Default has occurred and is continuing or would result therefrom.

7.07. Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by Holdings and
its Subsidiaries on the date hereof or any business related or incidental
thereto.

7.08. Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on fair and reasonable terms substantially as favorable to
the Borrower or such Subsidiary as would be obtainable by the Borrower or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (a) transactions between or among the Loan Parties, (b) reasonable or
customary indemnification and compensation arrangements for members of the board
of directors (or similar governing body), officers and other employees of
Holdings and its respective Subsidiaries, including, without limitation,
transaction-specific director fees and retirement, health, stock option and
other benefit plans and arrangements, (c) sales of Qualified Capital Stock of
Holdings to Affiliates of Borrower not otherwise prohibited by the Loan
Documents and the granting of registration and other customary rights in
connection therewith, (d) any transaction with an Affiliate where the only
consideration paid by any Loan Party is Qualified Capital Stock of Holdings and
(e) Restricted Payments permitted under Section 7.06.

 

-75-



--------------------------------------------------------------------------------

7.09. Burdensome Agreements. Enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the date
hereof and set forth on Schedule 7.09 or (B) at the time any Subsidiary becomes
a Subsidiary of Holdings, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of Holdings, (ii) of any
Subsidiary or of Holdings, to Guarantee the Indebtedness of the Borrower or
(iii) of Holdings or any Subsidiary to create, incur, assume or suffer to exist
Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of Indebtedness permitted under Section 7.02(f) solely to the extent
any such negative pledge relates to the property financed by or the subject of
such Indebtedness; or (b) requires the grant of a Lien to secure an obligation
of such Person if a Lien is granted to secure another obligation of such Person.

7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose.

7.11. Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of Holdings set forth below to be greater than the
ratio set forth below opposite such period:

 

Fiscal Quarters Ending    Maximum Consolidated
Leverage Ratio

December 31, 2010

   4.25 to 1.00

March 31, 2011

   4.25 to 1.00

June 30, 2011

   4.00 to 1.00

September 30, 2011

   4.00 to 1.00

December 31, 2011

   3.75 to 1.00

March 31, 2012

   3.75 to 1.00

June 30, 2012

   3.50 to 1.00

September 30, 2012

   3.50 to 1.00

December 31, 2012

   3.25 to 1.00

March 31, 2013

   3.25 to 1.00

June 30, 2013

   3.25 to 1.00

September 30, 2013

   3.25 to 1.00

December 31, 2013

   3.00 to 1.00

March 31, 2014

   3.00 to 1.00

June 30, 2014

   3.00 to 1.00

September 30, 2014

   3.00 to 1.00

December 31, 2014 and each fiscal quarter thereafter

   2.75 to 1.00

 

-76-



--------------------------------------------------------------------------------

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any fiscal quarter of Holdings to be less
than the ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarters Ending   

Minimum Consolidated
Fixed Charge Coverage

Ratio

December 31, 2010

   1.50 to 1.00

March 31, 2011

   1.50 to 1.00

June 30, 2011

   1.50 to 1.00

September 30, 2011

   1.50 to 1.00

December 31, 2011

   1.60 to 1.00

March 31, 2012

   1.60 to 1.00

June 30, 2012

   1.60 to 1.00

September 30, 2012

   1.60 to 1.00

December 31, 2012

   1.70 to 1.00

March 31, 2013

   1.70 to 1.00

June 30, 2013

   1.70 to 1.00

September 30, 2013

   1.70 to 1.00

December 31, 2013

   1.70 to 1.00

March 31, 2014

   1.70 to 1.00

June 30, 2014

   1.70 to 1.00

September 30, 2014

   1.70 to 1.00

December 31, 2014 and each fiscal quarter thereafter

   1.75 to 1.00

7.12. Capital Expenditures. Beginning on January 1, 2011, make or become legally
obligated to make any Capital Expenditure, except for Capital Expenditures in
the ordinary course of business not exceeding, in the aggregate for Holdings and
it Subsidiaries during each fiscal year set forth below, the amount set forth
opposite such fiscal year:

 

Fiscal Year

   Amount

2011

   $ 275 million

2012

   $ 230 million

2013

   $ 245 million

2014

   $ 255 million

2015

   $ 255 million

2016

   $ 255 million

; provided, however, that so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of any amount set forth
above, if not expended in the fiscal year for which it is permitted above, may
be carried over for expenditure in the next following fiscal year; and provided,
further, if any such amount is so carried over, it will be deemed used in the
applicable subsequent fiscal year before the amount set forth opposite such
fiscal year above.

In addition to the Capital Expenditures permitted pursuant to the preceding
paragraph, if the Consolidated Leverage Ratio determined on a Pro Forma Basis as
of the last day of the most recently ended Measurement Period for which
financial statements were required to have been delivered pursuant to
Section 6.01(a) or (b), as applicable (or, if no Measurement Period has passed,
as of the last four quarters ended), as if such Capital Expenditure had been
made on the last day of such four quarter period, is less than or equal to
2.50:1.00, Holdings and its Subsidiaries may make additional Capital
Expenditures in an amount not to exceed the portion, if any, of the Cumulative
Credit on the date of such Capital Expenditure that the Borrower elects to apply
to this Section 7.12.

7.13. Amendments of Organization Documents. Amend any of its Organization
Documents in a manner materially adverse to the Lenders.

7.14. Accounting Changes. Make any material change in (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

 

-77-



--------------------------------------------------------------------------------

7.15. Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Junior Indebtedness,
except (a) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.02 and refinancings and refundings of such
Indebtedness in compliance with Section 7.02(d); (b) repurchases of Convertible
Notes remaining outstanding after consummation of the Tender Offer; provided
that at the time of such repurchase and after giving effect thereto, the amount
by which the aggregate Revolving Credit Commitments exceeds the sum of (i) the
Outstanding Amount of Revolving Credit Loans and Swing Line Loans and (ii) the
Outstanding Amount of L/C Obligations shall be no less than $50.0 million; and
(c) if the Consolidated Leverage Ratio, determined on a Pro Forma Basis as of
the last day of the most recently ended Measurement Period for which financial
statements were required to have been delivered pursuant to Section 6.01(a) or
(b), as applicable (or, if no Measurement Period has passed, as of the last four
quarters ended), as if such prepayment, redemption, purchase, defeasance or
other payment in respect of Junior Indebtedness had been made on the last day of
such four quarter period, is less than or equal to 2.50 to 1.00, prepayments,
redemptions, purchases, defeasances and other payments in respect of Junior
Indebtedness prior to its scheduled maturity in an aggregate amount not to
exceed the portion, if any, of the Cumulative Credit on such date that the
Borrower elects to apply to this paragraph, such election to be specified in a
written notice of a Responsible Officer of the Borrower calculating in
reasonable detail the amount of Cumulative Credit immediately prior to such
election and the amount thereof elected to be so applied.

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

8.01. Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when and
as required to be paid herein, any amount of principal of any Loan or any L/C
Obligation or deposit any funds as Cash Collateral in respect of L/C
Obligations, or (ii) pay within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder, or
(iii) pay within five Business Days after the same becomes due, any other amount
payable hereunder or under any other Loan Document; or

(b) Specific Covenants. (i) The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12 or Article VII or (ii) any of the Guarantors fails to perform or
observe any term, covenant or agreement contained in the Guaranty corresponding
to any such section; provided that no more than two (2) times during any fiscal
year, Borrower may fail to deliver in a timely manner a delivery required by
Section 6.01 or 6.02 (other than Sections 6.02(g), (h) and (i)) if such delivery
shall occur no later than two (2) Business Days following the applicable due
date thereof; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days from the earlier of (i) the Borrower’s knowledge of such
Default and (ii) notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (subject to applicable grace or cure periods) (whether
by scheduled maturity, required prepayment, acceleration, demand, or otherwise)
in respect of any Indebtedness or Guarantee (other than Indebtedness hereunder
and Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails (beyond any applicable grace or cure period)
to observe or perform any other agreement or condition relating to any

 

-78-



--------------------------------------------------------------------------------

such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which a Loan
Party or any Subsidiary thereof is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by such Loan Party or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary thereof
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party or any Subsidiary
thereof becomes unable or admits in writing its inability or fails generally to
pay its debts as they become due, or (ii) any writ or warrant of attachment or
execution or similar process is issued or levied against all or any material
part of the property of any such Person and is not released, vacated or fully
bonded within 45 days after its issue or levy; or

(h) Judgments. There is entered against any Loan Party or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments and orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer is rated at least “A” by A.M. Best Company, has been notified
of the potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or would reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party contests
in any manner the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies that it has any or further liability or
obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or

 

-79-



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control; or

(l) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or 6.12 shall for any reason (other than pursuant to
the terms thereof) cease to create a valid and perfected first priority Lien
(subject to Permitted Liens) on the Collateral purported to be covered thereby
where the value of the collateral purported to be covered thereby is in excess
of $2.5 million.

8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of the L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender.

8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.14 and 2.15, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer
arising under the Loan Documents and amounts payable under Article III, ratably
among them in proportion to the respective amounts described in this clause
Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuer in proportion to the respective amounts described in this clause
Third payable to them;

 

-80-



--------------------------------------------------------------------------------

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuer, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.14; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to the Credit
Agreement that has given the notice contemplated by the preceding sentence
shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX
hereof for itself and its Affiliates as if a “Lender” party hereto.

ARTICLE IX

ADMINISTRATIVE AGENT

9.01. Appointment and Authority.

(a) Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither the Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 9.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent), shall be entitled to
the benefits of all provisions of this Article IX and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or

 

-81-



--------------------------------------------------------------------------------

unless the context otherwise requires, include the Person serving as the
Administrative Agent hereunder in its individual capacity. Such Person and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with Holdings or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

9.03. Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Administrative
Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

(d) The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or the L/C Issuer.

(e) The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of

 

-82-



--------------------------------------------------------------------------------

Credit. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

9.05. Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06. Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders, the L/C Issuer and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation, then the retiring Administrative Agent may on behalf of the
Lenders and the L/C Issuer, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (b) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and the L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 11.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (i) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (ii) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (iii) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.

9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
the L/C Issuer acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
the L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

 

-83-



--------------------------------------------------------------------------------

9.08. No Other Duties, Etc.. Anything herein to the contrary notwithstanding,
none of the Lead Arrangers or Arrangers listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any of the
other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or the L/C Issuer hereunder.

9.09. Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

9.10. Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuer irrevocably authorize the Administrative Agent, at its option and
in its discretion,

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Obligations (other than (A) contingent
indemnification obligations and (B) obligations and liabilities under Secured
Cash Management Agreements and Secured Hedge Agreements as to which arrangements
satisfactory to the applicable Cash Management Bank or Hedge Bank shall have
been made) and the expiration or termination of all Letters of Credit (other
than Letters of Credit as to which other arrangements satisfactory to the
Administrative Agent and the L/C Issuer shall have been made), (ii) that is sold
or to be sold as part of or in connection with any sale permitted hereunder or
under any other Loan Document, or (iii) if approved, authorized or ratified in
writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder; and

 

-84-



--------------------------------------------------------------------------------

(c) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(i).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to release such Guarantor from its obligations under the Guaranty, in
each case in accordance with the terms of the Loan Documents and this
Section 9.10.

9.11. Secured Cash Management Agreements and Secured Hedge Agreements. No Cash
Management Bank or Hedge Bank that obtains the benefits of Section 8.03, the
Guaranty or any Collateral by virtue of the provisions hereof or of the Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Loan
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Loan Documents.
Notwithstanding any other provision of this Article IX to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Cash Management Agreements and Secured Hedge Agreements
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Hedge Bank, as the case may
be.

9.12. Withholding Tax. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the Internal Revenue
Service or any other authority of the United States or other jurisdiction
asserts a claim that the Administrative Agent did not properly withhold Tax from
amounts paid to or for the account of any Lender for any reason (including,
without limitation, because the appropriate form was not delivered or not
property executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of withholding Tax ineffective, or for any other reason), such Lender shall
indemnify and hold harmless the Administrative Agent (to the extent that the
Administrative Agent has not already been reimbursed by Borrower pursuant to
Sections 3.01 and 3.04 and without limiting any obligation of Borrower to do so
pursuant to such Sections) fully for all amounts paid, directly or indirectly,
by the Administrative Agent as Taxes or otherwise (including any and all related
losses, claims, liabilities, penalties, and interest), together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender shall make payment in respect
thereof within 10 days after demand therefor. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this Section 9.12. The agreements
in this Section 9.12 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination of this Agreement and the repayment, satisfaction or
discharge of all other Obligations. For purposes of this Section 9.12, the term
“Lender” shall include any L/C Issuer and Swing Line Lender.

ARTICLE X

CONTINUING GUARANTY

10.01. Guaranty. Holdings hereby absolutely and unconditionally guarantees, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising hereunder or under any other Loan Document,
any Secured Cash Management Agreement or any Secured Hedge Agreement (including
all renewals, extensions, amendments,

 

-85-



--------------------------------------------------------------------------------

refinancings and other modifications thereof and all reasonable out-of-pocket
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof). The Administrative
Agent’s books and records showing the amount of the Obligations shall be
admissible in evidence in any action or proceeding, and shall be binding upon
Holdings, and conclusive for the purpose of establishing the amount of the
Obligations, absent a showing of manifest error. This Guaranty shall not be
affected by the genuineness, validity, regularity or enforceability of the
Obligations or any instrument or agreement evidencing any Obligations, or by the
existence, validity, enforceability, perfection, non-perfection or extent of any
collateral therefor, or by any fact or circumstance relating to the Obligations
which might otherwise constitute a defense to the obligations of Holdings under
this Guaranty (other than payment in full of the Obligations), and Holdings
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

10.02. Rights of Lenders. Holdings consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Obligations; (c) apply
such security and direct the order or manner of sale thereof as the
Administrative Agent, the L/C Issuer and the Lenders in their sole discretion
may determine; and (d) release or substitute one or more of any endorsers or
other guarantors of any of the Obligations. Without limiting the generality of
the foregoing, Holdings consents to the taking of, or failure to take, any
action which might in any manner or to any extent vary the risks of Holdings
under this Guaranty or which, but for this provision, might operate as a
discharge of Holdings.

10.03. Certain Waivers. Holdings waives (a) any defense arising by reason of any
disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that Holdings’ obligations exceed or are more burdensome than those of the
Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) any right to proceed against the Borrower, proceed
against or exhaust any security for the Obligations, or pursue any other remedy
in the power of any Secured Party whatsoever; (e) any benefit of and any right
to participate in any security now or hereafter held by any Secured Party; and
(f) to the fullest extent permitted by law, any and all other defenses or
benefits that may be derived from or afforded by applicable law limiting the
liability of or exonerating guarantors or sureties. Holdings expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations, and all notices of acceptance
of this Guaranty or of the existence, creation or incurrence of new or
additional Obligations. As provided below, this Guaranty shall be governed by,
and construed in accordance with, the laws of the State of New York.

10.04. Obligations Independent. The obligations of Holdings hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Obligations and the obligations of any other guarantor, and a separate action
may be brought against Holdings to enforce this Guaranty whether or not the
Borrower or any other person or entity is joined as a party.

10.05. Subrogation. Holdings shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Obligations and any
amounts payable under this Guaranty have been indefeasibly paid and performed in
full and the Commitments and the Facilities are terminated. If any amounts are
paid to Holdings in violation of the foregoing limitation, then such amounts
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Secured Parties to reduce the amount of the
Obligations, whether matured or unmatured.

10.06. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Obligations now or hereafter existing and shall remain in full
force and effect until all Obligations and any other amounts payable under this
Guaranty are indefeasibly paid in full in cash and the Commitments and the
Facilities with respect to the Obligations are terminated. Notwithstanding the
foregoing, this Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of the Borrower or Holdings
is made, or any of the Secured Parties exercises its right of setoff, in respect
of the Obligations and such payment or the

 

-86-



--------------------------------------------------------------------------------

proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Secured Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of Holdings under this paragraph shall survive termination of this
Guaranty.

10.07. Subrogation. Holdings hereby subordinates the payment of all obligations
and indebtedness of the Borrower owing to Holdings, whether now existing or
hereafter arising, including but not limited to any obligation of the Borrower
to Holdings as subrogee of the Secured Parties or resulting from Holdings’
performance under this Guaranty, to the indefeasible payment in full in cash of
all Obligations. If the Secured Parties so request, any such obligation or
indebtedness of the Borrower to Holdings shall be enforced and performance
received by Holdings as trustee for the Secured Parties and the proceeds thereof
shall be paid over to the Secured Parties on account of the Obligations, but
without reducing or affecting in any manner the liability of Holdings under this
Guaranty.

10.08. Stay of Acceleration. If acceleration of the time for payment of any of
the Obligations is stayed, in connection with any case commenced by or against
Holdings or the Borrower under any Debtor Relief Laws, or otherwise, all such
amounts shall nonetheless be payable by Holdings immediately upon demand by the
Secured Parties.

10.09. Condition of Borrower. Holdings acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as Holdings
requires, and that none of the Secured Parties has any duty, and Holdings is not
relying on the Secured Parties at any time, to disclose to Holdings any
information relating to the business, operations or financial condition of the
Borrower or any other guarantor (Holdings waiving any duty on the part of the
Secured Parties to disclose such information and any defense relating to the
failure to provide the same).

ARTICLE XI

MISCELLANEOUS

11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a) waive any condition set forth in Section 4.01 (other than Section 4.01(b)(i)
or (c)), or, in the case of the initial Credit Extension, Section 4.02, without
the written consent of each Lender;

(b) without limiting the generality of clause (a) above, waive any condition set
forth in Section 4.02 as to any Credit Extension without the written consent of
the Required Revolving Lenders;

(c) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d) postpone any date fixed by this Agreement or any other Loan Document for
(i) any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under such
other Loan Document without the written consent of each Lender entitled to such
payment or (ii) any scheduled reduction of any Facility hereunder or under any
other Loan Document without the written consent of each Appropriate Lender;

 

-87-



--------------------------------------------------------------------------------

(e) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
amount; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f) amend Section 1.08 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

(g) change (i) Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby or (ii) the order of application of any reduction in the
Commitments or any prepayment of Loans among the Facilities from the application
thereof set forth in the applicable provisions of Section 2.05(b) or 2.06(b),
respectively, in any manner that materially and adversely affects the Lenders
under a Facility without the written consent of (i) if such Facility is the Term
Facility, the Required Term Lenders and (ii) if such Facility is the Revolving
Credit Facility, the Required Revolving Lenders;

(h) change (i) any provision of this Section 11.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder (other than
the definitions specified in clause (ii) of this Section 11.01(h)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders,” or “Required Term Lenders” without the written consent of each Lender
under the applicable Facility;

(i) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(j) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 9.10 (in which
case such release may be made by the Administrative Agent acting alone); or

(k) impose any greater restriction on the ability of any Lender to assign any of
its rights or obligations hereunder without the written consent of such Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto. Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender more
adversely than other affected Lenders shall require the consent of such
Defaulting Lender.

 

-88-



--------------------------------------------------------------------------------

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (i) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender and that has been approved by the Required Lenders, the Borrower may
replace such non-consenting Lender in accordance with Section 11.13; provided
that such amendment, waiver, consent or release can be effected as a result of
the assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

11.02. Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to Holdings, the Borrower, the Administrative Agent, the L/C Issuer or
the Swing Line Lender, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to Article
II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

-89-



--------------------------------------------------------------------------------

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to Holdings, the Borrower, any Lender, the
L/C Issuer or any other Person for losses, claims, damages, liabilities or
expenses of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’s or the Administrative Agent’s transmission of Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender,
the L/C Issuer or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

(d) Change of Address, Etc. Each of Holdings, the Borrower, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Borrower, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuer and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Committed Loan Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the L/C Issuer,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower. All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
the L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit

 

-90-



--------------------------------------------------------------------------------

of all the Lenders and the L/C Issuer; provided, however, that the foregoing
shall not prohibit (a) the Administrative Agent from exercising on its own
behalf the rights and remedies that inure to its benefit (solely in its capacity
as Administrative Agent) hereunder and under the other Loan Documents, (b) the
L/C Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04. Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by the L/C Issuer in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all out-of-pocket expenses incurred by the
Administrative Agent, any Lender or the L/C Issuer (including the reasonable
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender or the L/C Issuer), in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any third party or by the Borrower or any other Loan Party arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the L/C
Issuer to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or any of the Borrower’s or
such Loan Party’s directors, shareholders or creditors, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.

 

-91-



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or the L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

11.05. Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, the L/C Issuer or any Lender, or
the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

11.06. Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of Section 11.06(b), (ii) by way of participation in accordance with
the provisions of Section 11.06(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 11.06(f) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement,

 

-92-



--------------------------------------------------------------------------------

expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuer and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment(s) and the Loans (including for
purposes of this Section 11.06(b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided that any such assignment
shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of either Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met;

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld)
shall be required unless (1) an Event of Default has occurred and is continuing
at the time of such assignment or (2) such assignment is to a Lender, an
Affiliate of a Lender or an Approved Fund; provided that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within five (5) Business Days
after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment if such assignment is to a Person that is not a Lender with a
Commitment in respect of the Term Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender, (2) any Revolving Credit Commitment
or (3) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund;

 

-93-



--------------------------------------------------------------------------------

(C) the consent of the L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment in respect of the Revolving
Credit Facility; and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of the
Revolving Credit Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 11.06(d).

(c) Register. The Administrative Agent, acting solely for this purpose as
non-fiduciary agent of the Borrower (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative

 

-94-



--------------------------------------------------------------------------------

Agent shall maintain on the Registrar information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender (with respect
to such Lender’s interest), at any reasonable time and from time to time upon
reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrower,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant.
Subject to subsection (e) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05
(subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.06(b). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.13 as though
it were a Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and related
interest amounts) of each participant’s interest in the Loans or other
Obligations under this Agreement (the “Participant Register”). The entries in
the Participant Register shall be conclusive, absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent (not to be
unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(g) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Revolving Credit Commitment and Revolving Credit
Loans pursuant to Section 11.06(b), Bank of America may, (i) upon 30 days’
notice to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon 30
days’ notice to the Borrower, resign as Swing Line Lender. In the event of any
such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Bank of America as L/C Issuer
or Swing Line Lender, as the case may be. If Bank of America resigns as L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). If Bank of America resigns as Swing Line Lender, it shall
retain all the rights of the Swing Line Lender provided for hereunder with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations

 

-95-



--------------------------------------------------------------------------------

in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon the
appointment of a successor L/C Issuer and/or Swing Line Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swing Line Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.

11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a non-confidential basis from a source
other than the Borrower.

For purposes of this Section, “Information” means all information received from
Holdings or any Subsidiary relating to Holdings or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or the L/C Issuer on a non-confidential
basis prior to disclosure by Holdings or any Subsidiary, provided that, in the
case of information received from Holdings or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrower or any other Loan Party against any and all of the obligations
of the Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or the L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.15 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in

 

-96-



--------------------------------------------------------------------------------

reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, the L/C Issuer and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, the L/C Issuer
or their respective Affiliates may have. Each Lender and the L/C Issuer agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10. Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties hereto. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement.

11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, the L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

11.13. Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or if any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 11.06), all of its
interests, rights and obligations under this Agreement and the related Loan
Documents to an assignee that shall assume such obligations (which assignee may
be one or more other Lenders, if such Lender or Lenders accept such assignment),
provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 11.06(b) (unless waived by the Administrative Agent);

 

-97-



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14. Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

(c) WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW

 

-98-



--------------------------------------------------------------------------------

11.15. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.16. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each of the Borrower and Holdings acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Lead
Arrangers are arm’s-length commercial transactions between the Borrower,
Holdings and their respective Affiliates, on the one hand, and the
Administrative Agent and the Lead Arrangers, on the other hand, (B) each of the
Borrower and Holdings has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) each of the
Borrower and Holdings is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and each Lead Arranger
each is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower, Holdings, any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Lead Arranger has any obligation to the Borrower,
Holdings or any of their respective Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent and the Lead
Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower,
Holdings and their respective Affiliates, and neither the Administrative Agent
nor any Lead Arranger has any obligation to disclose any of such interests to
the Borrower, Holdings or any of their respective Affiliates. To the fullest
extent permitted by law, each of the Borrower and Holdings hereby waives and
releases any claims that it may have against the Administrative Agent and the
Lead Arrangers with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

11.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

11.18. USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” an
anti-money laundering rules and regulations, including the Act.

11.19. Time of the Essence. Time is of the essence of the Loan Documents.

 

-99-



--------------------------------------------------------------------------------

11.20. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or under any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrower in respect of any such sum due from it to the Administrative Agent or
any Lender hereunder or under the other Loan Documents shall, notwithstanding
any judgment in a currency (the “Judgment Currency”) other than that in which
such sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable law).

 

-100-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

SAVVIS COMMUNICATIONS CORPORATION By:   /s/ Gregory W. Freiberg Name:   Gregory
W. Freiberg Title:   Senior Vice President and Chief Financial Officer

SAVVIS, INC.

By:  

/s/ Gregory W. Freiberg

Name:  

Gregory W. Freiberg

Title:   Senior Vice President and Chief Financial Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent By:  

/s/ Charlene Wright-Jones

Name:    Charlene Wright-Jones Title:  

Assistant Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender By:  

/s/ Eric A. Escagne

Name:   Eric A. Escagne Title:  

Senior Vice President



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Lender, By:   /s/ Sherrese Clarke Name:  
Sherrese Clarke Title:   Authorized Signatory



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender By:   /s/ Stephanie Cox Name:   Stephanie Cox Title:  
Sr. Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender By:   /s/ Nupur Kumar Name:
  Nupur Kumar Title:  

Vice President

By:   /s/ Rahul Parmar Name:   Rahul Parmar Title:  

Associate



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender By:   /s/ Nicholas Hahn Name:   Nicholas Hahn Title:
 

Director



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Term
Commitment    Revolving Credit
Commitment    Term Applicable
Percentage     Revolving Credit
Applicable Percentage  

Bank of America, N.A.

   $ 550,000,000    $ 18,000,000    100.00000000 %    24.00 % 

Morgan Stanley Bank, N.A.

   $ 0    $ 18,000,000    0 %    24.00 % 

Credit Suisse Securities AG, Cayman Islands Branch

   $ 0    $ 15,000,000    0 %    20.00 % 

SunTrust Bank

   $ 0    $ 14,000,000    0 %    18.66 % 

Compass Bank

   $ 0    $ 10,000,000    0 %    13.33 %                            

Total

   $ 550,000,000    $ 75,000,000    100.000000000 %    100.000000000 %        
                   



--------------------------------------------------------------------------------

Schedule 6.12

Guarantors

 

SAVVIS Communications International, Inc.    Delaware SAVVIS Federal Systems,
Inc.    Delaware SAVVIS Canada, Inc.    Delaware



--------------------------------------------------------------------------------

Schedule 6.19

Post-Closing Covenants

Notwithstanding any conditions precedent representations and covenants in the
Loan Documents to the contrary (each such condition, representation and covenant
deemed modified to the extent necessary to effect the following, and to permit
the taking of the actions described herein within the time periods described
herein), the Borrower shall, and shall cause each other Loan Party to, as
expeditiously as possible, but in no event later than the number of days after
the Closing Date applicable to each item set forth below, do or deliver the
items described below; provided, that in each case, the Administrative Agent,
may in its sole discretion extend the number of days for compliance, subject to
such conditions as the Administrative Agent may reasonably determine.

1. Within 30 days after the Closing Date, the applicable Loan Parties shall use
commercially reasonable efforts to obtain and deliver to the Administrative
Agent, to the extent such items have not been delivered as of the Closing Date,
a Control Agreement in form and substance reasonably satisfactory to the
Administrative Agent, duly authorized, executed and delivered by the parties
thereto, with respect to each Deposit Account, Securities Account and
Commodities Account maintained by any Loan Party and denoted on Schedule 9 of
the Perfection Certificate.

2. Within 60 days after the Closing Date, the Administrative Agent shall have
received (i) a fully executed security document or pledge agreement delivered in
accordance with applicable foreign law to grant a valid, perfected security
interest as collateral in the Equity Interests (limited to 66% in the case of
Equity Interests entitled to vote) held by the applicable Loan Parties in SAVVIS
Communications Canada, Inc., a Canadian corporation, and SAVVIS UK Limited, a
company registered under the laws of England and Wales, and each in form and
substance satisfactory to the Administrative Agent (ii) the written opinions,
addressed to the Administrative Agent and the Lenders, of local counsel in
Canada and the United Kingdom, with respect to such matters as the
Administrative Agent shall reasonably request and each in form and substance
reasonably satisfactory thereto.

3. Within 60 days after the Closing Date, the Administrative Agent shall have
received certificates, if any, representing all of the Equity Interests of each
Foreign Subsidiary together with undated stock powers or other appropriate
instruments of transfer executed and delivered in blank by a duly authorized
officer of the holder(s) of such Equity Interests; provided that this
requirement shall not apply to the extent and for so long as the pledge thereof
to the Administrative Agent would constitute an investment of earnings in United
States property under Section 956 (or a successor provision) of the Code,
provided further, that this exception will not apply to (A) Voting Stock of any
Subsidiary which is a first-tier controlled foreign corporation (as defined in
Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this clause (3).



--------------------------------------------------------------------------------

4. Within 5 days after the Closing Date, the Administrative Agent shall have
received certificates, if any, representing all of the Equity Interests of each
of the Loan Parties (other than Holdings) together with undated stock powers or
other appropriate instruments of transfer executed and delivered in blank by a
duly authorized officer of the holder(s) of such Equity Interests.

5. To the extent such items have not been delivered as of the Closing Date,
within ninety (90) days after the Closing Date the applicable Loan Party shall
deliver to the Administrative Agent the following:

(a) Subject in each case to receipt of any necessary lessor estoppel and consent
in accordance with clause (iv) below. Mortgages covering the Real Property
listed on Schedule 6.19(a) duly executed by the appropriate Loan Party, together
with:

(i) evidence that counterparts of the Mortgages have been duly executed,
acknowledged and delivered and are in form suitable for filing or recording in
all filing or recording offices that the Administrative Agent may deem
reasonably necessary or desirable in order to create a valid first Lien,
excepting only Permitted Encumbrances and other Permitted Liens, on the Real
Property described therein in favor of the Administrative Agent for the benefit
of the Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and fees have been paid,

(ii) fully paid American Land Title Association Lender’s Extended Coverage title
insurance policies (the “Mortgage Policies”), with endorsements and in amounts
acceptable to the Administrative Agent, issued, coinsured and reinsured by title
insurers reasonably acceptable to the Administrative Agent, insuring the
Mortgages to be valid first Liens on the property described therein, free and
clear of all defects (including, but not limited to, mechanics’ and
materialmen’s Liens) and encumbrances, excepting only Permitted Encumbrances and
other Permitted Liens, and providing for such other affirmative insurance
(including, without limitation, endorsements for future advances under the Loan
Documents, for mechanics’ and materialmen’s Liens and for zoning (or, in lieu
thereof, reports from zoning report companies or zoning letters as may be
reasonably acceptable to the Administrative Agent) of the applicable property)
and such coinsurance and direct access reinsurance as the Administrative Agent
may deem reasonably necessary or desirable,



--------------------------------------------------------------------------------

(iii) a favorable opinion of each local counsel to the Loan Parties, and
opinions of counsel for the Loan Parties regarding due authorization, execution
and delivery of the Mortgages, in each case, addressed to the Administrative
Agent and the Secured Parties and otherwise in form and substance reasonably
satisfactory to the Administrative Agent,

(iv) the applicable Loan Party shall use its commercially reasonable efforts to
deliver estoppel and consent agreements executed by each of the lessors of the
leased real properties listed on Schedule 6.19(a), along with (1) a memorandum
of lease in recordable form with respect to such leasehold interest, executed
and acknowledged by the owner of the affected Real Property, as lessor, or
(2) evidence that the applicable lease with respect to such leasehold interest
or a memorandum thereof has been recorded in all places necessary or desirable,
in the Administrative Agent’s reasonable judgment, to give constructive notice
to third-party purchasers of such leasehold interest, or (3) if such leasehold
interest was acquired or subleased from the holder of a recorded leasehold
interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form satisfactory to the
Administrative Agent,

(v) a completed “Life of Loan” Federal Emergency Agency Standard Flood Hazard
Determination with respect to each Mortgaged Property (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and each Loan Party relating thereto),

(vi) a copy of, or a certificate as to coverage under, the insurance policies
required by Section 6.07 (including, without limitation, flood insurance
policies) and the applicable provisions of the Collateral Documents, each of
which shall be endorsed or otherwise amended to include a “standard” or “New
York” lender’s loss payable or mortgage endorsement (as applicable) and shall
name the Administrative Agent, on behalf of the Secured Parties, as additional
insured, in form and substance satisfactory to the Administrative Agent,

(vii) evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to create valid first Liens, excepting only
Permitted Encumbrances and other Permitted Liens, on the property described in
the Mortgages has been taken



--------------------------------------------------------------------------------

;provided, however, if, with respect to any Real Property listed on Schedule
6.19(a), the applicable Loan Party cannot obtain an estoppel and consent
agreement upon using commercially reasonable efforts as set forth in clause
(a)(iv) above; such Loan Party shall not be responsible for providing any of the
other items in this subsection (a); provided further, however, the applicable
Loan Party shall (i) provide an Officer’s Certificate certifying as to the use
of such efforts in form and substance reasonably satisfactory to the
Administrative Agent and (ii) use commercially reasonable efforts to provide a
Landlord Access Agreement with respect to such Real Property in accordance with
clause (b) below; provided further, however, that the Administrative Agent
hereby acknowledges and agrees that the Loan Parties’ undertaking to use
commercially reasonable efforts shall not obligate the Loan Parties to pay money
or waive any legal or contractual rights in order to obtain lessor estoppels or
consents or Landlord Access Agreements.

(b) with respect to each Real Property set forth on Schedule 6.19(b), a Landlord
Access Agreement; provided that no such Landlord Access Agreement shall be
required with respect to any Real Property that could not be obtained after the
Loan Party that is the lessee of such Real Property or owner of the inventory or
other personal property Collateral stored with the bailee thereof, as
applicable, shall have used commercially reasonable efforts to do so; provided
further, the applicable Loan Party shall provide an Officer’s Certificate
certifying as to the use of such efforts in form and substance reasonably
satisfactory to the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 6.19(a)

[***]



--------------------------------------------------------------------------------

Schedule 6.19(b)

[***]



--------------------------------------------------------------------------------

Schedule 7.01(b)

Existing Liens

 

Debtor

  

Secured

Party

  

Collateral

  

Jurisdiction

  

Original

File Number

Savvis Communications Corporation    Storagetek Financial Services Corporation
   Licenses, equipment and goods.    Missouri SOS    20050047925F Savvis
Communications Corporation    CSI Leasing, Inc.    Equipment    Missouri SOS   
20060003404M Savvis Communications Corporation    Sumner Group    Equipment   
Missouri SOS    20060031810B    Sumner Group, Inc    Equipment    Missouri SOS
   20050000679M    Sumner Group, Inc    Equipment    Missouri SOS   
20060031810B    Sumner Group, Inc    Equipment    Texas SOS    06-0002801390   
Sumner Group, Inc    Equipment    Texas SOS    06-0002802199 Savvis
Communications Corporation    De Lage Landen Financial Services, Inc. and EMC
Corporation    Equipment    Missouri SOS    20070088188C    DeLage Landen
Financial Services, Inc.    Equipment    Delaware SOS    42741249    DeLage
Landen Financial Services, Inc.    Equipment    Missouri SOS    20040086569A
Savvis Communications Corporation    Cisco Systems Capital Corporation   
Equipment    Missouri SOS    20070100321H Savvis Communications Corporation   
Coactiv Capital Partners, Inc. and EMC Corporation    Equipment    Missouri SOS
   20090011172E Savvis Communications Corporation    CSI Leasing, Inc.   
Equipment    Missouri SOS    20090016868A    Heartland Bank, assignee of CSI
Leasing, Inc.    Equipment    Missouri SOS    20060003455G Savvis Communications
Corporation    OCE Financial Services, Inc.    Equipment    Missouri SOS   
20100043475H    OCE Financial Services, Inc.    Equipment    Virginia SOS   
06110672476    OCE North America, Inc.    Equipment    Delaware SOS    51966903
Savvis, Inc.    Winmark Capital Corporation    Equipment    Delaware SOS   
60513945 Savvis, Inc.    Winmark Capital Corporation    True Lease    Delaware
SOS    61632769 Savvis Communications Corporation    Hewlett-Packard Financial
Services Company    Equipment    Missouri SOS    20060072192M Savvis, Inc.   
Hewlett-Packard Financial Services Company    Equipment    Delaware SOS   
61995810    Hewlett-Packard Financial Services Company    Equipment and software
   Delaware SOS    50494550    Hewlett-Packard Financial Services Company   
Equipment and software    California SOS    057024348700    IOS Capital   
Equipment    Missouri SOS    20040076223H    Citcorp Vendor Finance Inc.,   
Equipment    Virginia SOS    0101117138    Axis Capital, Inc.    Equipment   
Missouri SOS    20050032635H    General Electric Capital Corporation   
Equipment    Virginia SOS    06020871861



--------------------------------------------------------------------------------

Schedule 7.02

Existing Indebtedness

[***]



--------------------------------------------------------------------------------

Schedule 7.03(f)

Existing Investments

None



--------------------------------------------------------------------------------

Schedule 7.09

Burdensome Agreements

In the ordinary course of Savvis’ business operations, Savvis and its foreign
subsidiaries may become subject to requirements under the laws, regulations and
licensing requirements of foreign jurisdictions which may limit the ability of a
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to or invest in the Borrower or any Guarantor.



--------------------------------------------------------------------------------

SCHEDULE 11.02

ADMINISTRATIVE AGENT’S OFFICE,

CERTAIN ADDRESSES FOR NOTICES

SAVVIS Communications Corporation

1 Savvis Parkway

Town And Country, MO 63017

Attention: Treasurer

Telephone: 314-628-7684

Telecopier: 314-628-7230

Electronic Mail: john.lindblad@savvis.net

Website Address: www.savvis.net

U.S. Taxpayer Identification Number: [***]

ADMINISTRATIVE AGENT:

AGENCY SERVICING:

(for daily borrowing/repaying and Swingline activity):

Bank of America, N.A.

Mail Code TX1-492-14-11

Bank of America Plaza

901 Main Street

Dallas, TX 75202-3714

Attention: Mary Porter

Phone: 214-209-9192

Fax: 214-290-9674

Electronic Mail: mary.h.porter@bankofamerica.com

WIRE INSTRUCTIONS:

Bank of America, N.A.

Dallas, TX

Account No.: [***]

Attn: Corporate Credit Services

Ref: Savvis Communications Corporation

ABA #: 026-009-593



--------------------------------------------------------------------------------

AGENCY MANAGEMENT:

(for financial reporting requirements, bank group communications)

 

Primary:    Christine Trotter    Agency Officer    Bank of America    231 South
LaSalle Street    Chicago, Illinois 60604    Mail Code: IL1-231-08-30   
Telephone: (312) 828-4172    Fax: (877) 207-0702    Email:
Christine.Trotter@baml.com Secondary:    Charlene Wright-Jones    Agency Officer
   Bank of America    231 South LaSalle Street    Chicago, Illinois 60604   
Mail Code: IL1-231-08-30    Telephone: (312) 828-3935    Fax: (877) 206-84279   
Email: Charlene.wright-jones@baml.com

 



--------------------------------------------------------------------------------

L/C ISSUER Standby:

Bank of America, N.A.

Trade Operations

1000 W Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Bolivar Carrillo

Telephone: 213-481-7842

Fax: 213-457-8841

Electronic Mail: bolivar.carrillo@baml.com

Secondary:

1000 W Temple Street

Mail Code: CA9-705-07-05

Los Angeles, CA 90012-1514

Attention: Manuel Banuelos

Telephone: 213-481-7837

Fax: 213-457-8841

Electronic Mail: manuel.banuelos@baml.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 4, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SAVVIS Communications Corporation, a Missouri
corporation (the “Borrower”), SAVVIS, Inc., a Delaware corporation (“Holdings”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer. The undersigned hereby
requests (select one):

¨ A Borrowing of [Revolving Credit][Term] Loans

¨ A conversion or continuation of [Revolving Credit][Term] Loans

1. On                      (a Business Day).

2. In the amount of $         

3. Comprised of                             

[Type of Loan requested]

4. For Eurodollar Rate Loans: with an Interest Period of      months.

[The Revolving Credit Borrowing requested herein complies with the proviso to
the first sentence of Section 2.01(b) of the Agreement.]1

 

 

1

Include this sentence in the case of a Revolving Credit Borrowing.

 

A-1

Form of Committed Loan Notice



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the Applicable Credit
Extension.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

 

Name:  

 

Title:  

 

 

A-2

Form of Committed Loan Notice



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

To: Bank of America, N.A., as Swing Line Lender

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 4, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SAVVIS Communications Corporation, a Missouri
corporation (the “Borrower”), SAVVIS, Inc., a Delaware corporation (“Holdings”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

1. On                      (a Business Day).

2. In the amount of $         .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02 shall be satisfied on and as of the date of the Applicable Credit
Extension.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

 

Name:  

 

Title:  

 

 

B-1

Form of Swing Line Loan Notice



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

                ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
             or registered assigns (the “Lender”), in accordance with the
provisions of the Agreement (as hereinafter defined), the principal amount of
the Term Loan from time to time made by the Lender to the Borrower under that
certain Credit Agreement, dated as of August 4, 2010 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, SAVVIS, Inc., the Lenders from time to time party thereto,
and Bank of America, N.A., as Administrative Agent, Swing Line Lender and L/C
Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. The Term Loan made by the Lender shall be evidenced by one or more
loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

 

C-1-1

Form of Term Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SAVVIS COMMUNICATIONS CORPORATION By:     Name:  

 

Title:  

 

 

C-1-2

Form of Term Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding
Principal

Balance This

Date

 

Notation

Made By

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

 

C-1- 3

Form of Term Note



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

                ,             

FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Credit Loan from time to time made by the Lender to the
Borrower under that certain Credit Agreement, dated as of August 4, 2010 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among the Borrower, SAVVIS Inc., the Lenders from time to time
party thereto, and Bank of America, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Loan from the date of such Loan until such principal amount is
paid in full, at such interest rates and at such times as provided in the
Agreement. Except as otherwise provided in Section 2.04(f) of the Agreement with
respect to Swing Line Loans, all payments of principal and interest shall be
made to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Agreement, is entitled to the benefits thereof and may be prepaid in whole
or in part subject to the terms and conditions provided therein. This Revolving
Credit Note is also entitled to the benefits of the Guaranty and is secured by
the Collateral. Upon the occurrence and continuation of one or more of the
Events of Default specified in the Agreement, all amounts then remaining unpaid
on this Revolving Credit Note shall become, or may be declared to be,
immediately due and payable all as provided in the Agreement. Revolving Credit
Loans made by the Lender shall be evidenced by one or more loan accounts or
records maintained by the Lender in the ordinary course of business. The Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date, amount and maturity of its Revolving Credit Loans and payments with
respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Credit Note.

 

C-2 - 1

Form of Revolving Credit Note



--------------------------------------------------------------------------------

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

 

Name:  

 

Title:  

 

 

C-2 - 2

Form of Revolving Credit Note



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of

Loan Made

 

Amount of

Loan Made

 

End of

Interest Period

 

Amount of

Principal or

Interest Paid

This Date

 

Outstanding
Principal

Balance This

Date

 

Notation

Made By

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

            

                                                                            
            

 

C-2 - 3

Form of Revolving Credit Note



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of August 4, 2010
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among SAVVIS Communications Corporation, a Missouri
corporation (the “Borrower”), Savvis, Inc., a Delaware corporation (“Holdings”),
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, L/C Issuer and Swing Line Lender.

The undersigned Responsible Officer2 hereby certifies as of the date hereof that
he/she is the                                  of Holdings, and that, as such,
he/she is authorized to execute and deliver this Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Holdings has delivered the year-end audited financial statements required by
Section 6.01(a) of the Agreement for the fiscal year of Holdings and its
Subsidiaries ended as of the above date, together with the report and opinion of
an independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Holdings has delivered the unaudited financial statements required by
Section 6.01(b) of the Agreement for the fiscal quarter of Holdings and its
Subsidiaries ended as of the above date. Such consolidated financial statements
fairly present the financial condition, results of operations and cash flows of
Holdings and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year-end audit adjustments and the absence
of footnotes.

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a review in
reasonable detail of the transactions and condition (financial or otherwise) of
the Borrower and Holdings during the accounting period covered by such financial
statements.

 

 

2

This certificate should be from the chief executive officer, chief financial
officer, controller or treasurer of the Borrower or Holdings, as applicable.

 

D - 1

Form of Compliance Certificate



--------------------------------------------------------------------------------

3. A reasonable review of the activities of the Borrower and Holdings during
such fiscal period has been made with a view to determining whether during such
fiscal period the Borrower and Holdings performed and observed all their
respective Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, during such fiscal period the
Borrower and Holdings performed and observed each covenant and condition of the
Loan Documents applicable to it, and no Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default and its nature and status:]

4. The representations and warranties of the Borrower and Holdings contained in
Article V of the Agreement and all representations and warranties of any Loan
Party that are contained in any document furnished at any time under or in
connection with the Loan Documents, are true and correct in all material
respects (except that any representation and warranty that is already qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects, subject to such qualification) on and as of the date hereof,
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (except that any representation and warranty that is already qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects, subject to such qualification) as of such earlier date, and except
that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Agreement, including
the statements in connection with which this Compliance Certificate is
delivered.

5. The financial covenant analyses and information set forth on Schedules 1 and
2 attached hereto are true and accurate on and as of the date of this
Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
                        ,                 .

 

SAVVIS, Inc. By:  

 

Name:  

 

Title:  

 

 

D - 2

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                         ,             

(“Statement Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 7.11 (a) – Consolidated Leverage Ratio.    A.    Consolidated
Funded Indebtedness at Statement Date    $                 B.    Consolidated
EBITDA for Measurement Period ending on above date (“Subject Period”):         
1.      Consolidated Net Income for Subject Period:    $                    2.
     Consolidated Interest Charges for Subject Period:    $                   
3.      Provision for income taxes for Subject Period:    $                   
4.      Depreciation expenses for Subject Period:    $                    5.
     Amortization expenses for Subject Period:    $                    6.     
Accretion expenses for Subject Period:    $                    7.      Non-cash
equity-based compensation for Subject Period:    $                    8.     
Non-recurring fees, expenses and charges incurred in connection with
acquisitions for Subject Period:    $                    9.      Material
non-recurring expenses reducing Consolidated Net Income, which do not represent
a cash item in such period or any future period, for Subject Period:    $______
      10.      Income Tax credits for Subject Period:    $______       11.     
Material non-recurring non-cash increases to Consolidated Net Income for Subject
Period:    $______       12.      Interest income for such Subject Period:   
$______       13.      Consolidated EBITDA (Lines II.A.1 + 2 + 3 + 4 + 5 + 6 +7
+ 8 + 9 - 10 -11 -12)::    $______    C.    Consolidated Leverage Ratio (Line
I.A ÷ Line I.B.13):    ______ to 1

 

D - 3

Form of Compliance Certificate



--------------------------------------------------------------------------------

        Consolidated Leverage Ratio is in compliance with Section 7.11(a)?
Yes/No    II.    Section 7.11(b) - Consolidated Fixed Charge Coverage Ratio   
A.      Consolidated EBITDA for Subject Period (Line I.A.13 above):   
$                 B.      Rental Payments for Subject Period:    $             
   C.      Interest income for Subject Period    $                 D.     
Consolidated Cash Interest Charges for Subject Period    $                 E.
     Scheduled Principal payments, etc. for Subject Period:    $                
F.      Taxes paid in cash for Subject Period:    $                 G.     
Consolidated Fixed Charge Coverage Ratio (Line II.A + Line II.B + Line II.C] ÷
[Line II.D + Line II.E + Line II.B + Line II.F):            Fixed Charge
Coverage Ratio is in compliance with Section 7.10(b)? Yes/No    III.    Section
7.12 –Capital Expenditures.    A.      Capital Expenditures made during fiscal
year to date:    $                 B.      Capital Expenditures that could have
made during prior fiscal year but which were not made (> $            ):   
$                 C.     

Maximum permitted Capital Expenditures

($             [+ Line III.B]):

   $                 D.     

Excess (deficient) for covenant compliance

(Line [III.C] [III.B] – III.A):

   $             

 

D - 4

Form of Compliance Certificate



--------------------------------------------------------------------------------

For the Quarter/Year ended                     (“Statement Date”)

SCHEDULE 2

to the Compliance Certificate

($ in 000’s)

Consolidated EBITDA

(in accordance with the definition of Consolidated EBITDA

as set forth in the Agreement)

 

Consolidated EBITDA   

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Quarter

Ended

  

Twelve
Months

Ended

Consolidated Net Income

                                    

+ Consolidated Interest Charges

                                    

+ income taxes

                                    

+ depreciation expense

                                    

+ amortization expense

                                    

+ accretion expense

                                    

+ non-cash equity-based compensation

                                    

+ non-recurring fees, expenses and charges in connection with acquisitions

                                    

+ material non-recurring expenses reducing Consolidated Net Income, which do not
represent a cash item in such period or any future period

                                    

- income tax credits

                                    

- material non -recurring, non-cash increases to Consolidated Net Income

                                    

- interest income

                                    

= Consolidated EBITDA

                        

 

D - 5

Form of Compliance Certificate



--------------------------------------------------------------------------------

Excess Cash Flow

(in accordance with the definition of Excess Cash Flow

as set forth in the Agreement)

 

Excess Cash Flow

   Twelve
Months Ended

Consolidated EBITDA

  

+ decreases in Consolidated Working Capital

  

+ all cash income or gain to the extent excluded from Consolidated Net Income in
the calculation thereof or subtracted from Consolidated Net Income in the
calculation of Consolidated EBITDA

  

- Consolidated Cash Interest Charges

  

- scheduled principal payments actually paid with Internally Generated Cash

  

- income taxes actually paid in cash

  

- Capital Expenditures actually made in cash

  

- voluntary prepayments of Term Loans made pursuant to Section 2.05(a) and
voluntary prepayments of Revolving Credit Loans pursuant to Section 2.05(a) to
the extent accompanied by a permanent reduction of the Revolving Credit Facility
in an equal amount pursuant to Section 2.06(a), together with any related
premium, penalty, transaction fees and expenses

  

- increase in Consolidated Working Capital

  

- cash expenses or charges that were excluded from Consolidated Net Income in
the calculation thereof or added to Consolidated Net Income in the calculation
of Consolidated EBITDA

  

= Excess Cash Flow

  

 

D - 6

Form of Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT E-1

ASSIGNMENT AND ASSUMPTION3

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit and the Swing Line Loans included in such facilities8) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of [the Assignor (in its capacity as
a Lender)][the respective Assignors (in their respective capacities as Lenders)]
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims

 

4

For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

5

For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

6

Select as appropriate.

7

Include bracketed language if there are either multiple Assignors or multiple
Assignees.

8

Include all applicable subfacilities.

 

E-1 - 1

Form of Assignment and Assumption



--------------------------------------------------------------------------------

and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by [the][any] Assignor.

 

1.

   Assignor[s]:                                                 
                                         

2.

   Assignee[s]:                                                [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]     
                                         

3.

   Borrower(s):                                            

 

4. Administrative Agent: Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5. Credit Agreement: Credit Agreement, dated as of August 4, 2010, SAVVIS
COMMUNICATIONS CORPORATION, a Missouri corporation, SAVVIS, INC., a Delaware
corporation, each Lender from time to time party hereto, and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.

 

6. Assigned Interest:

 

Assignor[s]9

   Assignee[s]10    Facility
Assigned11    Aggregate
Amount of
Commitment/Loans
for all Lenders12    Amount of
Commitment/Loans
Assigned    Percentage
Assigned of
Commitment/
Loans13     CUSIP
Number                           $                 $                          
%                              $                  $                           
%                              $                  $                           
%   

 

  [7.

Trade Date:                      ]14

 

9

List each Assignor, as appropriate.

10

List each Assignee, as appropriate.

11

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Revolving Credit
Commitment”, “Term Commitment”, etc.).

12

Amounts in this column and in the column immediately to the right to be adjusted
by the counterparties to take into account any payments or prepayments made
between the Trade Date and the Effective Date.

13

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

14

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1 - 2

Form of Assignment and Assumption



--------------------------------------------------------------------------------

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

[Consented to and]15 Accepted:

BANK OF AMERICA, N.A., as Administrative Agent

By:

 

 

Title:

[Consented to:]16

By:

 

 

Title:

 

15

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

16

To be added only if the consent of the Borrower and/or other parties (e.g. Swing
Line Lender, L/C Issuer) is required by the terms of the Credit Agreement.

 

E-1 - 3

Form of Assignment and Assumption



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(iii),
(v) and (vi) of the Credit Agreement (subject to such consents, if any, as may
be required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section      thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

E-1 - 4

Form of Assignment and Assumption



--------------------------------------------------------------------------------

EXHIBIT E-2            

FORM OF ADMINISTRATIVE QUESTIONNAIRE

CONFIDENTIAL

 

 

FAX ALONG WITH COMMITMENT LETTER TO:    [                          
                                         
                                                        ] FAX #   
[                                                                    
                                                        ]

 

I. Borrower Name:  

    SAVVIS Communications Corporation

  Type of Credit Facility                     

II. Legal Name of Lender of Record for Signature Page:

 

 

 

  •  

Signing Credit Agreement                 YES                 NO

 

  •  

Coming in via Assignment                  YES                 NO

 

III. Type of Lender:  

 

(Bank, Asset Manager, Broker/Dealer, CLO/CDO, Finance Company, Hedge Fund,
Insurance, Mutual Fund, Pension Fund, Other Regulated Investment Fund, Special
Purpose Vehicle, Other – please specify)

 

IV. Domestic Address:     V. Eurodollar Address:

 

   

 

 

   

 

 

   

 

 

   

 

VI. Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s)). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

   

Credit Contact

  

Primary

Operations Contact

  

Secondary

Operations Contact

Name:

                     

Title:

                     

Address:

                                           

Telephone:

                     

Facsimile:

                     

E Mail Address:

                     

IntraLinks E Mail Address:

                     

Does Secondary Operations Contact need copy of notices?           YES  
        NO

 

E-2 - 1

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

    

Letter of Credit

Contact

 

Draft Documentation

Contact

 

Legal Counsel

Name:

                 

Title:

                 

Address:

                 

Telephone:

                 

Facsimile:

                 

E Mail Address:

                 

VII. Lender’s Standby Letter of Credit, Commercial Letter of Credit, and
Bankers’ Acceptance Fed Wire Payment Instructions (if applicable):

 

Pay to:    

 

  (Bank Name)  

 

  (ABA #)  

 

  (Account #)  

 

  (Attention)

VIII. Lender’s Fed Wire Payment Instructions:

 

Pay to:      

 

  (Bank Name)    

 

  (ABA #)   (City/State)  

 

  (Account #)   (Account Name)  

 

  (Attention)  

 

E-2 - 2

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

IX. Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):                                -
                             

Tax Withholding Form Delivered to Bank of America*:

                 W-9

                 W-8BEN

                 W-8ECI

                 W-8EXP

                 W-8IMY

 

   

Tax Contact

       

Name:

             

Title:

             

Address:

             

Telephone:

             

Facsimile:

             

E Mail Address:

             

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner), b.) Form W-8ECI (Income Effectively
Connected to a U.S. Trade or Business), or c.) Form W-8EXP (Certificate of
Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8ECI. It is also required on Form W-8BEN for certain institutions
claiming the benefits of a tax treaty with the U.S. Please refer to the
instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

 

E-2 - 3

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

2. Flow-Through Entities:

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

X. Bank of America Payment Instructions:

Pay to:           [                                     ]

 

E-2 - 4

Form of Administrative Questionnaire



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF GUARANTY

FOR VALUE RECEIVED, the sufficiency of which is hereby acknowledged, and in
consideration of credit and/or financial accommodation heretofore or hereafter
from time to time made or granted to SAVVIS Communications Corporation (the
“Borrower”) by BANK OF AMERICA, N.A. (the “Administrative Agent”) and the other
Secured Parties, the undersigned Guarantor (whether one or more the “Guarantor”,
and if more than one jointly and severally) hereby furnishes its guaranty of the
Guaranteed Obligations (as hereinafter defined) as set forth below.

Reference is made to that certain Credit Agreement dated as of August 4, 2010
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among the Borrower, SAVVIS, Inc. (“Holdings”), the Administrative
Agent, Swing Line Lender and L/C Issuer, each lender from time to time party
thereto (the “Lenders”) and the other parties thereto. Capitalized terms used
and not defined herein are used with the meanings assigned to such terms in the
Credit Agreement.

1. Guaranty. The Guarantor hereby absolutely and unconditionally guarantees, as
a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration, demand or otherwise, and at all times thereafter,
of any and all of the Obligations whether for principal, interest, premiums,
fees indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Secured Parties, and whether arising under the Credit Agreement or under any
other Loan Document, or under any Secured Cash Management Agreement or any
Secured Hedge Agreement (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all reasonable out-of-pocket
costs, attorneys’ fees and expenses incurred by the Secured Parties in
connection with the collection or enforcement thereof), and whether recovery
upon such indebtedness and liabilities may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against the Guarantor or the Borrower under Debtor Relief Laws,
and including interest that accrues after the commencement by or against the
Borrower of any proceeding under any Debtor Relief Laws (collectively, the
“Guaranteed Obligations”). The Administrative Agent’s books and records showing
the amount of the Guaranteed Obligations shall be admissible in evidence in any
action or proceeding, and shall be binding upon the Guarantor and conclusive for
the purpose of establishing the amount of the Guaranteed Obligations, absent a
showing of manifest error. This Guaranty shall not be affected by the
genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of the Guarantor under this Guaranty
(other than payment in full of the Guaranteed Obligations), and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.

2. No Setoff or Deductions; Taxes; Payments. The Guarantor represents and
warrants that it is organized and resident in the United States of America or a
political subdivision thereof. The Guarantor shall make all payments hereunder
without setoff or counterclaim and free and clear of and without deduction for
any taxes, levies, imposts, duties, charges, fees, deductions, withholdings,
compulsory loans, restrictions or conditions of any nature now or hereafter
imposed or levied by any jurisdiction or any political subdivision thereof or
taxing or other authority therein unless the Guarantor is compelled by law to
make such deduction or withholding. If any such obligation (other than one
arising with respect to taxes based on or measured by the income or profits of
the Secured Parties) is imposed upon the Guarantor with respect to any amount
payable by it hereunder, the Guarantor will pay to such Secured Party, on the
date on which such amount is due and payable hereunder, such additional amount
in U.S. dollars as shall be necessary to enable the Lender to receive the same
net amount which such Secured Party would have received on such due date had no
such obligation been imposed upon the Guarantor. The Guarantor will deliver
promptly to the Administrative Agent certificates or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Guarantor hereunder. The obligations of the Guarantor under this
paragraph shall survive the payment in full of the Guaranteed Obligations and
termination of this Guaranty.

 

F - 1

Form of Guaranty



--------------------------------------------------------------------------------

3. Rights of Lenders. The Guarantor consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof: (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof;
(b) take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations.
Without limiting the generality of the foregoing, the Guarantor consents to the
taking of, or failure to take, any action which might in any manner or to any
extent vary the risks of the Guarantor under this Guaranty or which, but for
this provision, might operate as a discharge of the Guarantor.

4. Certain Waivers. The Guarantor waives (a) any defense arising by reason of
any disability or other defense of the Borrower or any other guarantor, or the
cessation from any cause whatsoever (including any act or omission of any
Secured Party) of the liability of the Borrower; (b) any defense based on any
claim that the Guarantor’s obligations exceed or are more burdensome than those
of the Borrower; (c) the benefit of any statute of limitations affecting the
Guarantor’s liability hereunder; (d) any right to proceed against the Borrower,
proceed against or exhaust any security for the Guaranteed Obligations, or
pursue any other remedy in the power of any Secured Party whatsoever; (e) any
benefit of and any right to participate in any security now or hereafter held by
any Secured Party; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties. The
Guarantor expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Guaranteed Obligations.

5. Obligations Independent. The obligations of the Guarantor hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against the Guarantor to enforce this Guaranty
whether or not the Borrower or any other person or entity is joined as a party.

6. Subrogation. The Guarantor shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid and
performed in full and the Commitments and the Facilities are terminated. If any
amounts are paid to the Guarantor in violation of the foregoing limitation, then
such amounts shall be held in trust for the benefit of the Secured Parties and
shall forthwith be paid to the Secured Parties to reduce the amount of the
Guaranteed Obligations, whether matured or unmatured.

7. Termination; Reinstatement. This Guaranty is a continuing and irrevocable
guaranty of all Guaranteed Obligations now or hereafter existing and shall
remain in full force and effect until all Guaranteed Obligations and any other
amounts payable under this Guaranty are indefeasibly paid in full in cash and
the Commitments and the Facilities with respect to the Guaranteed Obligations
are terminated. Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or the Guarantor is made, or any of the Secured Parties
exercises its right of setoff, in respect of the Guaranteed Obligations and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into any of the Secured Parties in
their discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Secured Parties are in possession of or have released this Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Guarantor under this paragraph shall survive termination of
this Guaranty.

8. Subordination. The Guarantor hereby subordinates the payment of all
obligations and indebtedness of the Borrower owing to the Guarantor, whether now
existing or hereafter arising, including but not limited to any obligation of
the Borrower to the Guarantor as subrogee of the Secured Parties or resulting
from the Guarantor’s performance under this Guaranty, to the indefeasible
payment in full in cash of all Guaranteed Obligations. If the

 

F - 2

Form of Guaranty



--------------------------------------------------------------------------------

Secured Parties so request, any such obligation or indebtedness of the Borrower
to the Guarantor shall be enforced and performance received by the Guarantor as
trustee for the Secured Parties and the proceeds thereof shall be paid over to
the Secured Parties on account of the Guaranteed Obligations, but without
reducing or affecting in any manner the liability of the Guarantor under this
Guaranty.

9. Stay of Acceleration. In the event that acceleration of the time for payment
of any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against the Guarantor or the Borrower under any Debtor Relief
Laws, or otherwise, all such amounts shall nonetheless be payable by the
Guarantor immediately upon demand by the Secured Parties.

10. Expenses. The Guarantor shall pay on demand all out-of-pocket expenses
(including reasonable attorneys’ fees and expenses and the allocated cost and
disbursements of internal legal counsel) in any way relating to the enforcement
or protection of the Secured Parties’ rights under this Guaranty or in respect
of the Guaranteed Obligations, including any incurred during any “workout” or
restructuring in respect of the Guaranteed Obligations and any incurred in the
preservation, protection or enforcement of any rights of the Secured Parties in
any proceeding any Debtor Relief Laws. The obligations of the Guarantor under
this paragraph shall survive the payment in full of the Guaranteed Obligations
and termination of this Guaranty.

11. Miscellaneous. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by the
Administrative Agent and the Guarantor (with the consent of the Lenders or the
Required Lenders if required under the Credit Agreement). No failure by the
Administrative Agent to exercise, and no delay in exercising, any right, remedy
or power hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law or in equity. The unenforceability or invalidity of any
provision of this Guaranty shall not affect the enforceability or validity of
any other provision herein. Unless otherwise agreed by the Administrative Agent
and the Guarantor in writing, this Guaranty is not intended to supersede or
otherwise affect any other guaranty now or hereafter given by the Guarantor for
the benefit of the Secured Parties or any term or provision thereof.

12. Guarantor Supplements. Upon the execution and delivery by any Person of a
Joinder Agreement to the Security Agreement substantially in the form attached
hereto as Exhibit 3 thereto (a “Guarantor Supplement”), (a) such Person shall be
referred to as an “Additional Guarantor” and shall become and be a Guarantor
hereunder, and each reference in this Guaranty to a “Guarantor” shall also mean
and be a reference to such Additional Guarantor, and each reference in any other
Loan Document to a “Guarantor” shall also mean and be a reference to such
Additional Guarantor, and (b) each reference herein to “this Guaranty”,
“hereunder”, “hereof” or words of like import referring to this Guaranty, and
each reference in any other Loan Document to the “Guaranty”, “thereunder”,
“thereof” or words of like import referring to this Guaranty, shall mean and be
a reference to this Guaranty as supplemented by such Guaranty Supplement

13. Other Guarantors. To the extent that any Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations exceeding the greater
of (a) the amount of the economic benefit actually received by such Guarantor
from the Loans and (b) the amount such Guarantor would otherwise have paid if
such Guarantor had paid the aggregate amount of the Guaranteed Obligations
(excluding the amount thereof repaid by the Borrower) in the same proportion as
such Guarantor’s net worth at the date enforcement is sought hereunder bears to
the aggregate net worth of all the Guarantors (taken together with the aggregate
net worth of all other “Guarantors” (as such term is defined in the Credit
Agreement) obligated with respect to the Guaranteed Obligations (the “Other
Guarantors”)) at the date of enforcement is sought hereunder, then each Other
Guarantor shall reimburse such other Guarantors for the amount of such excess,
pro rata, based on the respective net worths of such Other Guarantors at the
date enforcement hereunder is sought.

14. Condition of Borrower. The Guarantor acknowledges and agrees that it has the
sole responsibility for, and has adequate means of, obtaining from the Borrower
and any other guarantor such information concerning the financial condition,
business and operations of the Borrower and any such other guarantor as the
Guarantor requires, and that none of the Secured Parties has any duty, and the
Guarantor is not relying on the Secured Parties at any time, to disclose to the
Guarantor any information relating to the business, operations or financial
condition of the Borrower or any other guarantor (the Guarantor waiving any duty
on the part of the Secured Parties to disclose such information and any defense
relating to the failure to provide the same).

 

F - 3

Form of Guaranty



--------------------------------------------------------------------------------

15. Setoff. If and to the extent any payment is not made when due hereunder, the
Administrative Agent may setoff and charge from time to time any amount so due
against any or all of the Guarantor’s accounts or deposits with the
Administrative Agent.

16. Representations and Warranties. The Guarantor represents and warrants that
(a) it is duly organized and in good standing under the laws of the jurisdiction
of its organization and has full capacity and right to make and perform this
Guaranty, and all necessary authority has been obtained; (b) this Guaranty
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except to the extent that enforceability thereof may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
generally affecting auditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); (c) the making and
performance of this Guaranty does not and will not violate the provisions of any
applicable law, regulation or order, and does not and will not result in the
breach of, or constitute a default or require any consent under, any material
agreement, instrument except, in each case referred to in this clause (c), to
the extent that such would not reasonably be expected to have a Material Adverse
Effect, or document to which it is a party or by which it or any of its property
may be bound or affected; and (d) all consents, approvals, licenses and
authorizations of, and filings and registrations with, any governmental
authority required under applicable law and regulations for the making and
performance of this Guaranty have been obtained or made and are in full force
and effect.

17. Indemnification and Survival. Without limitation on any other obligations of
the Guarantor or remedies of the Administrative Agent under this Guaranty, the
Guarantor shall, to the fullest extent permitted by law, indemnify, defend and
save and hold harmless the Secured Parties from and against, and shall pay on
demand, any and all damages, losses, liabilities and expenses (including
reasonable attorneys’ fees and expenses and the allocated cost and disbursements
of internal legal counsel) that may be suffered or incurred by the Secured
Parties in connection with or as a result of any failure of any Guaranteed
Obligations to be the legal, valid and binding obligations of the Borrower
enforceable against the Borrower in accordance with their terms. The obligations
of the Guarantor under this paragraph shall survive the payment in full of the
Guaranteed Obligations and termination of this Guaranty.

18. GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

19. SUBMISSION TO JURISDICTION. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS GUARANTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.

20. WAIVER OF VENUE. THE GUARANTOR IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS GUARANTY OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO
IN SECTION 18. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

F - 4

Form of Guaranty



--------------------------------------------------------------------------------

21. SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02 OF THE CREDIT
AGREEMENT. NOTHING IN THIS GUARANTY WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW

22. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS GUARANTY BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

F - 5

Form of Guaranty



--------------------------------------------------------------------------------

Executed this 4th day of August, 2010.

 

SAVVIS Communications International, Inc., as Guarantor By:  

 

  Name:     Title:  

SAVVIS Canada, Inc.,

 

as Guarantor

By:  

 

  Name:     Title:  

SAVVIS Federal Systems, Inc.,

 

as Guarantor

By:  

 

  Name:     Title:  

Accepted and Agreed:

 

BANK OF AMERICA, N.A, as Administrative Agent By:  

 

  Name:     Title:  

 

F - 6

Form of Guaranty



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF SECURITY AGREEMENT

SECURITY AGREEMENT

By

SAVVIS COMMUNICATIONS CORPORATION,

as Borrower

SAVVIS, INC.,

as Holdings

and

THE GUARANTORS PARTY HERETO

and

BANK OF AMERICA, N.A.,

as Administrative Agent

 

 

Dated as of August 4, 2010

 

 

 

 

G - 1

Form of Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page PREAMBLE      1 RECITALS      5 AGREEMENT      5 ARTICLE I  
DEFINITIONS AND INTERPRETATION    SECTION 1.1.   DEFINITIONS    6 SECTION 1.2.  
INTERPRETATION    11 SECTION 1.3.   RESOLUTION OF DRAFTING AMBIGUITIES    11
SECTION 1.4.   PERFECTION CERTIFICATE    11 ARTICLE II   GRANT OF SECURITY AND
SECURED OBLIGATIONS    SECTION 2.1.   GRANT OF SECURITY INTEREST    11 SECTION
2.2.   FILINGS    12 ARTICLE III  

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

   SECTION 3.1.   DELIVERY OF CERTIFICATED SECURITIES COLLATERAL    12 SECTION
3.2.   PERFECTION OF UNCERTIFICATED SECURITIES COLLATERAL    13 SECTION 3.3.  
FINANCING STATEMENTS AND OTHER FILINGS; MAINTENANCE OF PERFECTED SECURITY
INTEREST    13 SECTION 3.4.   OTHER ACTIONS    13 SECTION 3.5.   JOINDER OF
ADDITIONAL GUARANTORS    16 SECTION 3.6.   SUPPLEMENTS; FURTHER ASSURANCES    16
ARTICLE IV   REPRESENTATIONS, WARRANTIES AND COVENANTS    SECTION 4.1.   TITLE
   16 SECTION 4.2.   VALIDITY OF SECURITY INTEREST    17 SECTION 4.3.   DEFENSE
OF CLAIMS;    17 SECTION 4.4.   OTHER FINANCING STATEMENTS    17 SECTION 4.5.  
LOCATION OF INVENTORY AND EQUIPMENT    17 SECTION 4.6.   DUE AUTHORIZATION AND
ISSUANCE    17 SECTION 4.7.   CONSENTS, ETC.    17 SECTION 4.8.   COLLATERAL   
17 SECTION 4.9.   INSURANCE    18

 

G - 2

Form of Security Agreement



--------------------------------------------------------------------------------

ARTICLE V   CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL    SECTION 5.1.
  PLEDGE OF ADDITIONAL SECURITIES COLLATERAL    18 SECTION 5.2.   VOTING RIGHTS;
DISTRIBUTIONS; ETC.    18 SECTION 5.3.   DEFAULTS, ETC    19 SECTION 5.4.  
CERTAIN AGREEMENTS OF PLEDGORS AS ISSUERS AND HOLDERS OF EQUITY INTERESTS    19
ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1.   GRANT OF INTELLECTUAL PROPERTY LICENSE    20 SECTION 6.2.  
PROTECTION OF ADMINISTRATIVE AGENT’S SECURITY    20 SECTION 6.3.  
AFTER-ACQUIRED PROPERTY    20 SECTION 6.4.   LITIGATION    21 ARTICLE VII
CERTAIN PROVISIONS CONCERNING RECEIVABLES SECTION 7.1.   MAINTENANCE OF RECORDS
   21 SECTION 7.2.   LEGEND    21 SECTION 7.3.   MODIFICATION OF TERMS, ETC   
21 SECTION 7.4.   COLLECTION    22 ARTICLE VIII TRANSFERS SECTION 8.1.  
TRANSFERS OF COLLATERAL    22 ARTICLE IX REMEDIES SECTION 9.1.   REMEDIES    22
SECTION 9.2.   NOTICE OF SALE    23 SECTION 9.3.   WAIVER OF NOTICE AND CLAIMS
   24 SECTION 9.4.   CERTAIN SALES OF COLLATERAL    24 SECTION 9.5.   NO WAIVER;
CUMULATIVE REMEDIES    25 SECTION 9.6.   CERTAIN ADDITIONAL ACTIONS REGARDING
INTELLECTUAL PROPERTY    25 ARTICLE X APPLICATION OF PROCEEDS SECTION 10.1.  
APPLICATION OF PROCEEDS    25

 

G - 3

Form of Security Agreement



--------------------------------------------------------------------------------

ARTICLE XI MISCELLANEOUS SECTION 11.1.   CONCERNING ADMINISTRATIVE AGENT    26
SECTION 11.2.   ADMINISTRATIVE AGENT MAY PERFORM; ADMINISTRATIVE AGENT APPOINTED
ATTORNEY-IN-FACT    27 SECTION 11.3.   CONTINUING SECURITY INTEREST; ASSIGNMENT
   27 SECTION 11.4.   TERMINATION; RELEASE    27 SECTION 11.5.   MODIFICATION IN
WRITING    28 SECTION 11.6.   NOTICES    28 SECTION 11.7.   GOVERNING LAW,
CONSENT TO JURISDICTION AND SERVICE OF PROCESS; WAIVER OF JURY TRIAL    28
SECTION 11.8.   SEVERABILITY OF PROVISIONS    28 SECTION 11.9.   EXECUTION IN
COUNTERPARTS    28 SECTION 11.10.   BUSINESS DAYS    28 SECTION 11.11.   NO
CREDIT FOR PAYMENT OF TAXES OR IMPOSITION    28 SECTION 11.12.   NO CLAIMS
AGAINST ADMINISTRATIVE AGENT    28 SECTION 11.13.   NO RELEASE    28 SECTION
11.14.   OBLIGATIONS ABSOLUTE    29 SIGNATURES    S-1

 

EXHIBIT 1    Form of Issuer’s Acknowledgment EXHIBIT 2    Form of Securities
Pledge Amendment EXHIBIT 3    Form of Joinder Agreement EXHIBIT 4    Form of
Copyright Security Agreement EXHIBIT 5    Form of Patent Security Agreement
EXHIBIT 6    Form of Trademark Security Agreement EXHIBIT 7    Form of Bailee’s
Letter

 

G - 4

Form of Security Agreement



--------------------------------------------------------------------------------

SECURITY AGREEMENT

This SECURITY AGREEMENT dated as of August 4, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the provisions hereof, this “Agreement”) made by SAVVIS COMMUNICATIONS
CORPORATION, a Missouri corporation (the “Borrower”), SAVVIS, INC., a Delaware
corporation (“Holdings”), and the Guarantors from to time to time party hereto
(the “Guarantors”), as pledgors, assignors and debtors (the Borrower, Holdings
and the Guarantors, in such capacities and together with any successors in such
capacities, the “Pledgors,” and each, a “Pledgor”), in favor of BANK OF AMERICA,
N.A., in its capacity as administrative agent pursuant to the Credit Agreement
(as hereinafter defined), as pledgee, assignee and secured party (in such
capacities and together with any successors in such capacities, the
“Administrative Agent”).

R E C I T A L S :

A. The Borrower, Holdings, the Administrative Agent and the lending institutions
listed therein have, in connection with the execution and delivery of this
Agreement, entered into that certain credit agreement, dated as of August 4,
2010 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; which term shall also include and refer to
any increase in the amount of indebtedness under the Credit Agreement.

B. Each Guarantor has, pursuant to the Credit Agreement, entered into that
certain guaranty agreement, dated as of August 4, 2010 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty
Agreement”), and unconditionally guaranteed the Secured Obligations.

C. The Borrower, Holdings and each Guarantor will receive substantial benefits
from the execution, delivery and performance of the obligations under the Credit
Agreement and the other Loan Documents and each is, therefore, willing to enter
into this Agreement.

D. This Agreement is given by each Pledgor in favor of the Administrative Agent
for the benefit of the Secured Parties to secure the payment and performance of
all of the Secured Obligations.

F. It is a condition to (i) the obligations of the Lenders to make the Loans
under the Credit Agreement, (ii) the obligations of the L/C Issuer to issue
Letters of Credit and (iii) the performance of the obligations of the Secured
Parties under Secured Hedge Agreements and Secured Cash Management Agreements
that constitute Secured Obligations that each Pledgor execute and deliver the
applicable Loan Documents, including this Agreement.

A G R E E M E N T :

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Administrative Agent hereby agree as follows:

 

G - 5

Form of Security Agreement



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS AND INTERPRETATION

SECTION 1.1. Definitions.

(a) Unless otherwise defined herein or in the Credit Agreement, capitalized
terms used herein that are defined in the UCC shall have the meanings assigned
to them in the UCC; provided that in any event, the following terms shall have
the meanings assigned to them in the UCC:

“Accounts”; “Bank”; “Chattel Paper”; “Commercial Tort Claim”; “Commodity
Account”; “Commodity Contract”; “Commodity Intermediary”; “Documents”;
“Electronic Chattel Paper”; “Entitlement Order”; “Equipment”; “Financial Asset”;
“Fixtures”; “Goods”, “Inventory”; “Letter-of-Credit Rights”; “Letters of
Credit”; “Money”; “Payment Intangibles”; “Proceeds”; “ Records”; “Securities
Account”; “Securities Intermediary”; “Security Entitlement”; “Supporting
Obligations”; and “Tangible Chattel Paper.”

(b) Terms used but not otherwise defined herein that are defined in the Credit
Agreement shall have the meanings given to them in the Credit Agreement.
Section 1.02 of the Credit Agreement shall apply herein mutatis mutandis.

(c) The following terms shall have the following meanings:

“Account Debtor” shall mean each person who is obligated on a Receivable or
Supporting Obligation related thereto.

“Administrative Agent” shall have the meaning assigned to such term in the
Preamble hereof.

“Agreement” shall have the meaning assigned to such term in the Preamble hereof.

“Bailee Letter” shall be an agreement in form substantially similar to Exhibit 7
hereto.

“Borrower” shall have the meaning assigned to such term in the Preamble hereof.

“Collateral” shall have the meaning assigned to such term in Section 2.1 hereof.

“Collateral Support” shall mean all property (real or personal) assigned,
hypothecated or otherwise securing any Collateral and shall include any security
agreement or other agreement granting a lien or security interest in such real
or personal property.

“Commodity Account Control Agreement” shall mean a control agreement in a form
that is reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Commodity Account.

“Contracts” shall mean, collectively, with respect to each Pledgor, all sale,
service, performance, equipment or property lease contracts, agreements and
grants and all other contracts, agreements or grants (in each case, whether
written or oral, or third party or intercompany), between such Pledgor and any
third party, and all assignments, amendments, restatements, supplements,
extensions, renewals, replacements or modifications thereof.

“Control” shall mean (i) in the case of each Deposit Account, “control,” as such
term is defined in Section 9-104 of the UCC, (ii) in the case of any Security
Entitlement, “control,” as such term is defined in Section 8-106 of the UCC, and
(iii) in the case of any Commodity Contract, “control,” as such term is defined
in Section 9-106 of the UCC.

“Control Agreements” shall mean, collectively, the Deposit Account Control
Agreement, the Securities Account Control Agreement and the Commodity Account
Control Agreement.

“Copyrights” shall mean, collectively, with respect to each Pledgor, all
copyrights (whether statutory or common law, whether established or registered
in the United States or any other country or any political subdivision thereof,
whether registered or unregistered and whether published or unpublished) and all
copyright registrations and applications made by such Pledgor, in each case,
whether now owned or hereafter created or acquired by or assigned to such
Pledgor, together with any and all (i) rights and privileges arising under
applicable law with respect to such Pledgor’s use of such copyrights,
(ii) reissues, renewals, continuations and extensions thereof and amendments
thereto, (iii) income, fees, royalties, damages, claims and payments now or
hereafter due and/or payable with respect thereto, including damages and
payments for past, present or future infringements thereof, (iv) rights
corresponding thereto throughout the world and (v) rights to sue for past,
present or future infringements thereof.

 

G - 6

Form of Security Agreement



--------------------------------------------------------------------------------

“Copyright Security Agreement” shall mean an agreement substantially in the form
of Exhibit 4 hereto.

“Credit Agreement” shall have the meaning assigned to such term in Recital A
hereof.

“Deposit Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Deposit Account.

“Deposit Accounts” shall mean, collectively, with respect to each Pledgor,
(i) all “deposit accounts” as such term is defined in the UCC and in any event
shall include the LC Account and all accounts and sub-accounts relating to any
of the foregoing accounts and (ii) all cash, funds, checks, notes and
instruments from time to time on deposit in any of the accounts or sub-accounts
described in clause (i) of this definition.

“Distributions” shall mean, collectively, with respect to each Pledgor, all
dividends, cash, options, warrants, rights, instruments, distributions, returns
of capital or principal, income, interest, profits and other property, interests
(debt or equity) or proceeds, including as a result of a split, revision,
reclassification or other like change of the Pledged Securities, from time to
time received, receivable or otherwise distributed to such Pledgor in respect of
or in exchange for any or all of the Pledged Securities or Intercompany Notes.

“Excluded Deposit Account” shall mean (i) zero balance Deposit Accounts the
funds of which are transferred at the end of each Business Day to a Deposit
Account subject to the Administrative Agent’s Control, (ii) Deposit Accounts
which are exclusively used to fund payroll so long as the funds on deposit in
all such payroll accounts of the Pledgors do not at any time exceed the then
aggregate accrued payroll obligations of the Pledgors and their Subsidiaries and
(iii) each Deposit Account holding at all times less than $100,000 in the
aggregate together with all such other Deposit Accounts excluded pursuant to
this clause (iii).

“Excluded Property” shall mean

(a) any permit or license issued by a Governmental Authority to any Pledgor or
any agreement to which any Pledgor is a party, in each case, only to the extent
and for so long as the terms of such permit, license or agreement or any
Requirement of Law applicable thereto, validly prohibit the creation by such
Pledgor of a security interest in such permit, license or agreement in favor of
the Administrative Agent (after giving effect to Sections 9-406(d), 9-407(a),
9-408(a) or 9-409 of the UCC (or any successor provision or provisions) or any
other applicable law (including the Bankruptcy Code) or principles of equity);

(b) assets owned by any Pledgor on the date hereof or hereafter acquired and any
proceeds thereof that are subject to a Lien permitted by Section 7.01(i) of the
Credit Agreement to the extent and for so long as the contract or other
agreement in which such Lien is granted (or the documentation providing for the
Capitalized Lease Obligation, Synthetic Lease Obligations or purchase money
obligation subject to such Lien) validly prohibits the creation of any other
Lien on such assets and proceeds;

(c) any property of a person existing at the time such person is acquired or
merged with or into or consolidated with any Pledgor that is subject to a Lien
permitted by Section 7.01(j) of the Credit Agreement to the extent and for so
long as the contract or other agreement in which such Lien is granted validly
prohibits the creation of any other Lien on such property;

(d) any Equity Interests of a Foreign Subsidiary to the extent and for so long
as the pledge thereof to the Administrative Agent would constitute an investment
of earnings in United States property under Section 956 (or a successor
provision) of the Code; provided that this clause (d) shall not apply to
(A) Voting Stock of any Subsidiary which is a first-tier controlled foreign
corporation (as defined in

 

G - 7

Form of Security Agreement



--------------------------------------------------------------------------------

Section 957(a) of the Code) representing 66% of the total voting power of all
outstanding Voting Stock of such Subsidiary and (B) 100% of the Equity Interests
not constituting Voting Stock of any such Subsidiary, except that any such
Equity Interests constituting “stock entitled to vote” within the meaning of
Treasury Regulation Section 1.956-2(c)(2) shall be treated as Voting Stock for
purposes of this clause (d); and

(e) any intent-to-use trademark application to the extent and for so long as
creation by a Pledgor of a security interest therein would result in the loss by
such Pledgor of any material rights therein;

provided, however, that Excluded Property shall not include any Proceeds,
substitutions or replacements of any Excluded Property referred to in clause
(a), (b), (c), (d) or (e) (unless such Proceeds, substitutions or replacements
would constitute Excluded Property referred to in clauses (a), (b), (c), (d) or
(e)).

“Foreign Subsidiary” shall mean a Subsidiary that is organized under the laws of
a jurisdiction other than the United States or any state thereof or the District
of Columbia.

“General Intangibles” shall mean, collectively, with respect to each Pledgor,
all “general intangibles,” as such term is defined in the UCC, of such Pledgor
and, in any event, shall include (i) all of such Pledgor’s rights, title and
interest in, to and under all Contracts and insurance policies (including all
rights and remedies relating to monetary damages, including indemnification
rights and remedies, and claims for damages or other relief pursuant to or in
respect of any Contract), (ii) all know-how and warranties relating to any of
the Collateral or the Mortgaged Property, (iii) any and all other rights,
claims, choses-in-action and causes of action of such Pledgor against any other
person and the benefits of any and all collateral or other security given by any
other person in connection therewith, (iv) all guarantees, endorsements and
indemnifications on, or of, any of the Collateral or any of the Mortgaged
Property, (v) all lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Collateral or any of
the Mortgaged Property, including all customer or tenant lists, identification
of suppliers, data, plans, blueprints, specifications, designs, drawings,
appraisals, recorded knowledge, surveys, studies, engineering reports, test
reports, manuals, standards, processing standards, performance standards,
catalogs, research data, computer and automatic machinery software and programs
and the like, field repair data, accounting information pertaining to such
Pledgor’s operations or any of the Collateral or any of the Mortgaged Property
and all media in which or on which any of the information or knowledge or data
or records may be recorded or stored and all computer programs used for the
compilation or printout of such information, knowledge, records or data,
(vi) all licenses, consents, permits, variances, certifications, authorizations
and approvals, however characterized, now or hereafter acquired or held by such
Pledgor, including building permits, certificates of occupancy, environmental
certificates, industrial permits or licenses and certificates of operation and
(vii) all rights to reserves, deferred payments, deposits, refunds,
indemnification of claims and claims for tax or other refunds against any
Governmental Authority.

“Goodwill” shall mean, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including all goodwill connected with
(i) the use of and symbolized by any Trademark or Intellectual Property License
with respect to any Trademark in which such Pledgor has any interest, (ii) all
know-how, trade secrets, customer and supplier lists, proprietary information,
inventions, methods, procedures, formulae, descriptions, compositions, technical
data, drawings, specifications, name plates, catalogs, confidential information
and the right to limit the use or disclosure thereof by any person, pricing and
cost information, business and marketing plans and proposals, consulting
agreements, engineering contracts and such other assets which relate to such
goodwill and (iii) all product lines of such Pledgor’s business.

“Guarantors” shall have the meaning assigned to such term in the Preamble
hereof.

“Instruments” shall mean, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

“Intellectual Property Collateral” shall mean, collectively, the Patents,
Trademarks, Copyrights, Intellectual Property Licenses and Goodwill.

 

G - 8

Form of Security Agreement



--------------------------------------------------------------------------------

“Intellectual Property Licenses” shall mean, collectively, with respect to each
Pledgor, all license and distribution agreements with, and covenants not to sue,
any other party with respect to any Patent, Trademark or Copyright or any other
patent, trademark or copyright, whether such Pledgor is a licensor or licensee,
distributor or distributee under any such license or distribution agreement,
together with any and all (i) renewals, extensions, supplements and
continuations thereof, (ii) income, fees, royalties, damages, claims and
payments now and hereafter due and/or payable thereunder and with respect
thereto including damages and payments for past, present or future infringements
or violations thereof, (iii) rights to sue for past, present and future
infringements or violations thereof and (iv) other rights to use, exploit or
practice any or all of the Patents, Trademarks or Copyrights or any other
patent, trademark or copyright.

“Intercompany Notes” shall mean, with respect to each Pledgor, all intercompany
notes described in Schedule 6 to the Perfection Certificate and intercompany
notes hereafter acquired by such Pledgor and all certificates, instruments or
agreements evidencing such intercompany notes, and all assignments, amendments,
restatements, supplements, extensions, renewals, replacements or modifications
thereof to the extent permitted pursuant to the terms hereof except, in each
case, to extent constituting Excluded Property.

“Investment Property” shall mean a security, whether certificated or
uncertificated, Security Entitlement, Securities Account, Commodity Contract or
Commodity Account, excluding, however, the Securities Collateral.

“Joinder Agreement” shall mean an agreement substantially in the form of
Exhibit 3 hereto.

“Landlord Access Agreement” shall mean a landlord access agreement in a form
reasonably acceptable to the Administrative Agent.

“LC Account” shall mean any account established and maintained in accordance
with the provisions of Section 2.14 of the Credit Agreement and all property
from time to time on deposit in such LC Account.

“Material Intellectual Property Collateral” shall mean any Intellectual Property
Collateral that is material (i) to the use and operation of the Collateral or
Mortgaged Property or (ii) to the business, results of operations, or financial
condition of any Pledgor.

“Mortgaged Property” shall have the meaning assigned to such term in the
Mortgages.

“Patents” shall mean, collectively, with respect to each Pledgor, all patents
issued or assigned to, and all patent applications and registrations made by,
such Pledgor (whether established or registered or recorded in the United States
or any other country or any political subdivision thereof), together with any
and all (i) rights and privileges arising under applicable law with respect to
such Pledgor’s use of any patents, (ii) inventions and improvements claimed
therein, (iii) reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof and amendments thereto, (iv) income, fees,
royalties, damages, claims and payments now or hereafter due and/or payable
thereunder and with respect thereto including damages and payments for past,
present or future infringements thereof, (v) rights corresponding thereto
throughout the world and (vi) rights to sue for past, present or future
infringements thereof.

“Patent Security Agreement” shall mean an agreement substantially in the form of
Exhibit 5 hereto.

“Perfection Certificate” shall mean that certain perfection certificate dated
August 4, 2010, executed and delivered by each Pledgor in favor of the
Administrative Agent for the benefit of the Secured Parties, and each other
Perfection Certificate (which shall be in form and substance reasonably
acceptable to the Administrative Agent) executed and delivered by the applicable
Guarantor in favor of the Administrative Agent for the benefit of the Secured
Parties contemporaneously with the execution and delivery of each Joinder
Agreement executed in accordance with Section 3.5 hereof, in each case, as the
same may be amended, amended and restated, supplemented or otherwise modified
from time to time in accordance with the Credit Agreement.

 

G - 9

Form of Security Agreement



--------------------------------------------------------------------------------

“Pledge Amendment” shall have the meaning assigned to such term in Section 5.1
hereof.

“Pledged Securities” shall mean, collectively, with respect to each Pledgor,
(i) all issued and outstanding Equity Interests of each issuer set forth on
Schedules 5(a) and 5(b) to the Perfection Certificate as being owned by such
Pledgor and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests in each such issuer or
under any Organization Document of each such issuer, and the certificates,
instruments and agreements representing such Equity Interests and any and all
interest of such Pledgor in the entries on the books of any financial
intermediary pertaining to such Equity Interests, excluding, in each case, to
the extent constituting Excluded Property, (ii) all Equity Interests of any
issuer, which Equity Interests are hereafter acquired by such Pledgor (including
by issuance) and all options, warrants, rights, agreements and additional Equity
Interests of whatever class of any such issuer acquired by such Pledgor
(including by issuance), together with all rights, privileges, authority and
powers of such Pledgor relating to such Equity Interests or under any
Organization Document of any such issuer, and the certificates, instruments and
agreements representing such Equity Interests and any and all interest of such
Pledgor in the entries on the books of any financial intermediary pertaining to
such Equity Interests, from time to time acquired by such Pledgor in any manner,
and (iii) all Equity Interests issued in respect of the Equity Interests
referred to in clause (i) or (ii) upon any consolidation or merger of any issuer
of such Equity Interests.

“Pledgor” shall have the meaning assigned to such term in the Preamble hereof.

“Receivables” shall mean all (i) Accounts, (ii) Chattel Paper, (iii) Payment
Intangibles, (iv) General Intangibles, (v) Instruments and (vi) all other rights
to payment, whether or not earned by performance, for goods or other property
sold, leased, licensed, assigned or otherwise disposed of, or services rendered
or to be rendered, regardless of how classified under the UCC together with all
of Pledgors’ rights, if any, in any goods or other property giving rise to such
right to payment and all Collateral Support and Supporting Obligations related
thereto and all Records relating thereto.

“Securities Account Control Agreement” shall mean an agreement in a form that is
reasonably satisfactory to the Administrative Agent establishing the
Administrative Agent’s Control with respect to any Securities Account.

“Securities Collateral” shall mean, collectively, the Pledged Securities, the
Intercompany Notes and the Distributions.

“Trademarks” shall mean, collectively, with respect to each Pledgor, all
trademarks (including service marks), slogans, logos, certification marks, trade
dress, uniform resource locations (URL’s), domain names, corporate names and
trade names, whether registered or unregistered, owned by or assigned to such
Pledgor and all registrations and applications for the foregoing (whether
statutory or common law and whether established or registered in the United
States or any other country or any political subdivision thereof), together with
any and all (i) rights and privileges arising under applicable law with respect
to such Pledgor’s use of any trademarks, (ii) reissues, continuations,
extensions and renewals thereof and amendments thereto, (iii) income, fees,
royalties, damages and payments now and hereafter due and/or payable thereunder
and with respect thereto, including damages, claims and payments for past,
present or future infringements thereof, (iv) rights corresponding thereto
throughout the world and (v) rights to sue for past, present and future
infringements thereof.

“Trademark Security Agreement” shall mean an agreement substantially in the form
of Exhibit 6 hereto.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that, at any time, if by reason of
mandatory provisions of law, any or all of the perfection or priority of the
Administrative Agent’s and the Secured Parties’ security interest in any item or
portion of the Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the State of New York, the term “UCC” shall
mean the Uniform Commercial Code as in effect, at such time, in such other
jurisdiction for purposes of the provisions hereof relating to such perfection
or priority and for purposes of definitions relating to such provisions.

 

G - 10

Form of Security Agreement



--------------------------------------------------------------------------------

“Voting Stock” shall mean, with respect to any person, any class or classes of
Equity Interests pursuant to which the holders thereof have the general voting
power under ordinary circumstances to elect at least a majority of the Board of
Directors of such person.

SECTION 1.2. Interpretation. The rules of interpretation specified in the Credit
Agreement shall be applicable to this Agreement.

SECTION 1.3. Resolution of Drafting Ambiguities. Each Pledgor acknowledges and
agrees that it was represented by counsel in connection with the execution and
delivery hereof, that it and its counsel reviewed and participated in the
preparation and negotiation hereof and that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party (i.e., the
Administrative Agent) shall not be employed in the interpretation hereof.

SECTION 1.4. Perfection Certificate. The Administrative Agent and each Secured
Party agree that the Perfection Certificate and all descriptions of Collateral,
schedules, amendments and supplements thereto are and shall at all times remain
a part of this Agreement.

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

SECTION 2.1. Grant of Security Interest. As collateral security for the payment
and performance in full of all the Secured Obligations, each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties, a lien on and security interest in all of the right, title and interest
of such Pledgor in, to and under the following property, wherever located, and
whether now existing or hereafter arising or acquired from time to time
(collectively, the “Collateral”):

 

  (i) all Accounts;

 

  (ii) all Equipment, Goods, Inventory and Fixtures;

 

  (iii) all Documents, Instruments and Chattel Paper;

 

  (iv) all Letters of Credit and Letter-of-Credit Rights;

 

  (v) all Securities Collateral;

 

  (vi) all Investment Property;

 

  (vii) all Intellectual Property Collateral;

 

  (viii) the Commercial Tort Claims described on Schedule 8 to the Perfection
Certificate;

 

  (ix) all General Intangibles;

 

  (x) all Money and all Deposit Accounts;

 

  (xi) all Supporting Obligations;

 

  (xii) all books and records relating to the Collateral; and

 

  (xiii) to the extent not covered by clauses (i) through (xii) of this
sentence, all other personal property of such Pledgor, whether tangible or
intangible, and all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

 

G - 11

Form of Security Agreement



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in clauses (i) through
(xiii) above, the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property and
(i) the Pledgors shall from time to time at the request of the Administrative
Agent (which, so long as no Default or Event of Default exists, request shall
not be made more frequently than once in any period of twelve (12) consecutive
months) give written notice to the Administrative Agent identifying in
reasonable detail the Excluded Property and shall provide to the Administrative
Agent such other information regarding the Excluded Property as the
Administrative Agent may reasonably request and (ii) from and after the Closing
Date, no Pledgor shall permit to become effective in any document creating,
governing or providing for any permit, license or agreement a provision that
would prohibit the creation of a Lien on such permit, license or agreement in
favor of the Administrative Agent unless such Pledgor believes, in its
reasonable judgment, that such prohibition is usual and customary in
transactions of such type.

SECTION 2.2. Filings. (a) Each Pledgor hereby irrevocably authorizes the
Administrative Agent at any time and from time to time to file in any relevant
jurisdiction any financing statements (including fixture filings) and amendments
thereto that contain the information required by Article 9 of the Uniform
Commercial Code of each applicable jurisdiction for the filing of any financing
statement or amendment relating to the Collateral, including (i) whether such
Pledgor is an organization, the type of organization and any organizational
identification number issued to such Pledgor, (ii) any financing or continuation
statements or other documents without the signature of such Pledgor where
permitted by law, including the filing of a financing statement describing the
Collateral as “all assets now owned or hereafter acquired by the Pledgor or in
which Pledgor otherwise has rights” and (iii) in the case of a financing
statement filed as a fixture filing or covering Collateral constituting minerals
or the like to be extracted or timber to be cut, a sufficient description of the
real property to which such Collateral relates. Each Pledgor agrees to provide
all information described in the immediately preceding sentence to the
Administrative Agent promptly upon request by the Administrative Agent.

(a) Each Pledgor hereby ratifies its authorization for the Administrative Agent
to file in any relevant jurisdiction any financing statements relating to the
Collateral if filed prior to the date hereof.

(b) Each Pledgor hereby further authorizes the Administrative Agent to file
filings with the United States Patent and Trademark Office or United States
Copyright Office (or any successor office or any similar office in any other
country), including this Agreement, the Copyright Security Agreement, the Patent
Security Agreement and the Trademark Security Agreement, or other documents for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
security interest granted by such Pledgor hereunder, without the signature of
such Pledgor, and naming such Pledgor, as debtor, and the Administrative Agent,
as secured party.

ARTICLE III

PERFECTION; SUPPLEMENTS; FURTHER ASSURANCES;

USE OF COLLATERAL

SECTION 3.1. Delivery of Certificated Securities Collateral. Each Pledgor
represents and warrants that all certificates, agreements or instruments
representing or evidencing the Securities Collateral in existence on the date
hereof have been delivered to the Administrative Agent in suitable form for
transfer by delivery or accompanied by duly executed instruments of transfer or
assignment in blank and that, subject to the Administrative Agent maintaining
possession thereof in the State of New York, the Administrative Agent has a
perfected first priority security interest therein. Each Pledgor hereby agrees
that all certificates, agreements or instruments representing or evidencing
Securities Collateral acquired by such Pledgor after the date hereof shall
promptly (but in any event within five days (or such longer period as may be
acceptable to the Administrative Agent) after receipt thereof by such Pledgor)
be delivered to and held by or on behalf of the Administrative Agent pursuant
hereto. All certificated

 

G - 12

Form of Security Agreement



--------------------------------------------------------------------------------

Securities Collateral shall be in suitable form for transfer by delivery or
shall be accompanied by duly executed instruments of transfer or assignment in
blank, all in form and substance reasonably satisfactory to the Administrative
Agent. The Administrative Agent shall have the right, at any time upon the
occurrence and during the continuance of any Event of Default, to endorse,
assign or otherwise transfer to or to register in the name of the Administrative
Agent or any of its nominees or endorse for negotiation any or all of the
Securities Collateral, without any indication that such Securities Collateral is
subject to the security interest hereunder. In addition, upon the occurrence and
during the continuance of an Event of Default, the Administrative Agent shall
have the right at any time to exchange certificates representing or evidencing
Securities Collateral for certificates of smaller or larger denominations.

SECTION 3.2. Perfection of Uncertificated Securities Collateral. Each Pledgor
represents and warrants that the Administrative Agent has a perfected first
priority security interest in all uncertificated Pledged Securities pledged by
it hereunder that are in existence on the date hereof. Each Pledgor hereby
agrees that if any of the Pledged Securities are at any time not evidenced by
certificates of ownership, then each applicable Pledgor shall, to the extent
permitted by applicable law, (i) cause the issuer to execute and deliver to the
Administrative Agent an acknowledgment of the pledge of such Pledged Securities
substantially in the form of Exhibit 1 hereto or such other form that is
reasonably satisfactory to the Administrative Agent, (ii) if necessary or
desirable to perfect a security interest in such Pledged Securities, cause such
pledge to be recorded on the equityholder register or the books of the issuer,
execute any customary pledge forms or other documents necessary or appropriate
to complete the pledge and give the Administrative Agent the right to transfer
such Pledged Securities under the terms hereof, and (iii) after the occurrence
and during the continuance of any Event of Default, upon request by the
Administrative Agent, (A) cause the Organization Documents of each such issuer
that is a Subsidiary of the Borrower to be amended to provide that such Pledged
Securities shall be treated as “securities” for purposes of the UCC and
(B) cause such Pledged Securities to become certificated and delivered to the
Administrative Agent in accordance with the provisions of Section 3.1.

SECTION 3.3. Financing Statements and Other Filings; Maintenance of Perfected
Security Interest. Each Pledgor represents and warrants that all financing
statements, agreements, instruments and other documents necessary to perfect the
security interest granted by it to the Administrative Agent in respect of the
Collateral have been delivered to the Administrative Agent in completed and, to
the extent necessary or appropriate, duly executed form for filing in the
applicable governmental, municipal or other office. Each Pledgor agrees that at
the sole cost and expense of the Pledgors, such Pledgor will maintain the
security interest created by this Agreement in the Collateral as a perfected
first priority security interest subject only to Permitted Liens.

SECTION 3.4. Other Actions. In order to further ensure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Administrative Agent’s security interest in the Collateral, each
Pledgor represents and warrants (as to itself) as follows and agrees, in each
case at such Pledgor’s own expense, to take the following actions with respect
to the following Collateral:

(a) Instruments and Tangible Chattel Paper. As of the date hereof, no amounts
payable under or in connection with any of the Collateral are evidenced by any
Instrument or Tangible Chattel Paper other than such Instruments and Tangible
Chattel Paper listed in Schedule 6 to the Perfection Certificate. Each
Instrument and each item of Tangible Chattel Paper listed in Schedule 6 to the
Perfection Certificate has been properly endorsed, assigned and delivered to the
Administrative Agent, accompanied by instruments of transfer or assignment duly
executed in blank. If any amount then payable exceeding $100,000 under or in
connection with any of the Collateral shall be evidenced by any Instrument or
Tangible Chattel Paper, and such amount, together with all amounts payable
evidenced by any Instrument or Tangible Chattel Paper not previously delivered
to the Administrative Agent exceeds $1,000,000 in the aggregate for all
Pledgors, the Pledgor acquiring such Instrument or Tangible Chattel Paper shall
promptly (but in any event within five days (or such longer period as may be
acceptable to the Administrative Agent) after receipt thereof) endorse, assign
and deliver the same to the Administrative Agent, accompanied by such
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time specify.

(b) Deposit Accounts. As of the date hereof, no Pledgor has any Deposit Accounts
other than the accounts listed in Schedule 9 to the Perfection Certificate. The
Administrative Agent has a first priority security interest in each such Deposit
Account, other than Excluded Deposit Accounts,

 

G - 13

Form of Security Agreement



--------------------------------------------------------------------------------

which security interest is perfected by Control. No Pledgor shall hereafter
establish and maintain any Deposit Account unless (1) it shall have given the
Administrative Agent 10 days’ prior written notice of its intention to establish
such new Deposit Account with a Bank (or such other or shorter notice as may be
acceptable to the Administrative Agent), (2) such Bank shall be reasonably
acceptable to the Administrative Agent and (3) if such Deposit Account is not an
Excluded Deposit Account, such Bank and such Pledgor shall have duly executed
and delivered to the Administrative Agent a Deposit Account Control Agreement
with respect to such Deposit Account. The Administrative Agent agrees with each
Pledgor that the Administrative Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Pledgor with respect to funds from time
to time credited to any Deposit Account unless an Event of Default has occurred
and is continuing. Each Pledgor agrees that once the Administrative Agent sends
an instruction or notice to a Bank exercising its Control over any Deposit
Account such Pledgor shall not give any instructions or orders with respect to
such Deposit Account including, without limitation, instructions for
distribution or transfer of any funds in such Deposit Account. No Pledgor shall
grant Control of any Deposit Account to any person other than the Administrative
Agent.

(c) Securities Accounts and Commodity Accounts. (i) As of the date hereof, no
Pledgor has any Securities Accounts or Commodity Accounts other than those
listed in Schedule 9 to the Perfection Certificate. The Administrative Agent has
a first priority security interest in each such Securities Account and Commodity
Account, which security interest is perfected by Control. No Pledgor shall
hereafter establish and maintain any Securities Account or Commodity Account
with any Securities Intermediary or Commodity Intermediary unless (1) it shall
have given the Administrative Agent 10 days’ prior written notice of its
intention to establish such new Securities Account or Commodity Account with
such Securities Intermediary or Commodity Intermediary (or such other or shorter
notice as may be acceptable to the Administrative Agent, (2) such Securities
Intermediary or Commodity Intermediary shall be reasonably acceptable to the
Administrative Agent and (3) such Securities Intermediary or Commodity
Intermediary, as the case may be, and such Pledgor shall have duly executed and
delivered a Control Agreement with respect to such Securities Account or
Commodity Account, as the case may be. Each Pledgor shall promptly deposit any
and all cash and Investment Property received by it into a Deposit Account or
Securities Account subject to Administrative Agent’s Control, except with
respect to Investment Property with an aggregate value not exceeding $100,000 at
any time. The Administrative Agent agrees with each Pledgor that the
Administrative Agent shall not give any Entitlement Orders or instructions or
directions to any issuer of uncertificated securities, Securities Intermediary
or Commodity Intermediary, and shall not withhold its consent to the exercise of
any withdrawal or dealing rights by such Pledgor, unless an Event of Default has
occurred and is continuing or, after giving effect to any such investment and
withdrawal rights, would occur. Each Pledgor agrees that once the Administrative
Agent sends an instruction or notice to a Securities Intermediary or Commodity
Intermediary exercising its Control over any Securities Account and Commodity
Account such Pledgor shall not give any instructions or orders with respect to
such Securities Account and Commodity Account including, without limitation,
instructions for investment, distribution or transfer of any Investment Property
or financial asset maintained in such Securities Account or Commodity Account.
No Pledgor shall grant Control over any Investment Property to any person other
than the Administrative Agent.

(ii) As between the Administrative Agent and the Pledgors, the Pledgors shall
bear the investment risk with respect to the Investment Property and Pledged
Securities, and the risk of loss of, damage to, or the destruction of the
Investment Property and Pledged Securities, whether in the possession of, or
maintained as a Security Entitlement or deposit by, or subject to the Control
of, the Administrative Agent, a Securities Intermediary, a Commodity
Intermediary, any Pledgor or any other person.

(d) Electronic Chattel Paper and Transferable Records. As of the date hereof, no
amount under or in connection with any of the Collateral is evidenced by any
Electronic Chattel Paper or any “transferable record” (as that term is defined
in Section 201 of the Federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction) other than such Electronic

 

G - 14

Form of Security Agreement



--------------------------------------------------------------------------------

Chattel Paper and transferable records listed in Schedule 6 to the Perfection
Certificate. If any amount payable under or in connection with any of the
Collateral shall be evidenced by any Electronic Chattel Paper or any
transferable record, the Pledgor acquiring such Electronic Chattel Paper or
transferable record shall promptly notify the Administrative Agent thereof and
shall take such action as the Administrative Agent may reasonably request to
vest in the Administrative Agent control of such Electronic Chattel Paper under
Section 9-105 of the UCC or control under Section 201 of the Federal Electronic
Signatures in Global and National Commerce Act or, as the case may be,
Section 16 of the Uniform Electronic Transactions Act, as so in effect in such
jurisdiction, of such transferable record. The requirement in the preceding
sentence shall not apply to the extent that such amount, together with all
amounts payable evidenced by Electronic Chattel Paper or any transferable record
in which the Administrative Agent has not been vested control within the meaning
of the statutes described in the immediately preceding sentence, does not exceed
$1,000,000 in the aggregate for all Pledgors. The Administrative Agent agrees
with such Pledgor that the Administrative Agent will arrange, pursuant to
procedures satisfactory to the Administrative Agent and so long as such
procedures will not result in the Administrative Agent’s loss of control, for
the Pledgor to make alterations to the Electronic Chattel Paper or transferable
record permitted under Section 9-105 of the UCC or, as the case may be,
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or Section 16 of the Uniform Electronic Transactions Act for a party in
control to allow without loss of control, unless an Event of Default has
occurred and is continuing or would occur after taking into account any action
by such Pledgor with respect to such Electronic Chattel Paper or transferable
record.

(e) Letter-of-Credit Rights. If any Pledgor is at any time a beneficiary under a
Letter of Credit now or hereafter issued, such Pledgor shall notify the
Administrative Agent within 30 days thereof and such Pledgor shall, at the
request of the Administrative Agent, pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent, either
(i) arrange for the issuer and any confirmer of such Letter of Credit to consent
to an assignment to the Administrative Agent of the proceeds of any drawing
under the Letter of Credit or (ii) arrange for the Administrative Agent to
become the transferee beneficiary of such Letter of Credit, with the
Administrative Agent agreeing, in each case, that the proceeds of any drawing
under the Letter of Credit are to be applied as provided in the Credit
Agreement. The actions in the preceding sentence shall not be required to the
extent that the amount of any such Letter of Credit, together with the aggregate
amount of all other Letters of Credit for which the actions described above in
clause (i) and (ii) have not been taken, does not exceed $500,000 individually
or $2,000,000 in the aggregate for all Pledgors.

(f) Commercial Tort Claims. As of the date hereof, each Pledgor hereby
represents and warrants that it holds no Commercial Tort Claims other than those
listed in Schedule 8 to the Perfection Certificate. If any Pledgor shall at any
time hold or acquire a Commercial Tort Claim, such Pledgor shall, within 10
business days, notify the Administrative Agent in writing signed by such Pledgor
of the brief details thereof and grant to the Administrative Agent in such
writing a security interest therein and in the Proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
reasonably satisfactory to the Administrative Agent. The requirement in the
preceding sentence shall not apply to the extent that the amount of such
Commercial Tort Claim, together with the amount of all other Commercial Tort
Claims held by any Pledgor in which the Administrative Agent does not have a
security interest, does not exceed $1,000,000 in the aggregate for all Pledgors.

(g) Landlord’s Access Agreements/Bailee Letters. Pursuant to Section 6.19 of the
Credit Agreement, each Pledgor shall use its commercially reasonable efforts to
obtain as soon as practicable after the date hereof, a Landlord Access Agreement
from all bailees and landlords, as applicable, who have possession of any
Collateral as further described therin. Each Pledgor shall also use commercially
reasonable efforts to obtain a Bailee Letter, Landlord Access Agreement and/or
landlord’s lien waiver, as applicable, from all such bailees and landlords, as
applicable, who from time to time have possession of any Collateral if
reasonably requested by the Administrative Agent. A Bailee Letter shall not be
required if the value of the Collateral held by such bailee is less then
$1,000,000.

(h) Motor Vehicles. Upon the request of the Administrative Agent, each Pledgor
shall deliver to the Administrative Agent originals of the certificates of title
or ownership for the motor vehicles (and any other Equipment covered by
certificates of title or ownership) owned by it, with the Administrative Agent
listed as lienholder therein. Such requirement shall not apply if any such motor
vehicle (or any such other Equipment) is valued at less than $50,000, provided
that the aggregate value of all motor vehicles (and such Equipment) as to which
any Pledgor has not delivered a certificate of title or ownership is less than
$1,000,000.

 

G - 15

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 3.5. Joinder of Additional Guarantors. The Pledgors shall cause each
Subsidiary of the Borrower which, from time to time, after the date hereof shall
be required to pledge any assets to the Administrative Agent for the benefit of
the Secured Parties pursuant to the provisions of the Credit Agreement, (a) to
execute and deliver to the Administrative Agent (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto and (ii) a Perfection Certificate,
in each case, within thirty (30) days of the date on which it was acquired or
created (or such longer period as may be acceptable to the Administrative Agent)
or (b) in the case of a Subsidiary organized outside of the United States
required to pledge any assets to the Administrative Agent, to execute and
deliver to the Administrative Agent such documentation as the Administrative
Agent shall reasonably request and, in each case with respect to clauses (a) and
(b) above, upon such execution and delivery, such Subsidiary shall constitute a
“Guarantor” and a “Pledgor” for all purposes hereunder with the same force and
effect as if originally named as a Guarantor and Pledgor herein. The execution
and delivery of such Joinder Agreement shall not require the consent of any
Pledgor hereunder. The rights and obligations of each Pledgor hereunder shall
remain in full force and effect notwithstanding the addition of any new
Guarantor and Pledgor as a party to this Agreement.

SECTION 3.6. Supplements; Further Assurances. Each Pledgor shall take such
further actions, and execute and/or deliver to the Administrative Agent such
additional financing statements, amendments, assignments, agreements,
supplements, powers and instruments, as the Administrative Agent may in its
reasonable judgment deem necessary or appropriate in order to create, perfect,
preserve and protect the security interest in the Collateral as provided herein
and the rights and interests granted to the Administrative Agent hereunder, to
carry into effect the purposes hereof or better to assure and confirm the
validity, enforceability and priority of the Administrative Agent’s security
interest in the Collateral or permit the Administrative Agent to exercise and
enforce its rights, powers and remedies hereunder with respect to any
Collateral, including the filing of financing statements, continuation
statements and other documents (including this Agreement) under the Uniform
Commercial Code (or other similar laws) in effect in any jurisdiction with
respect to the security interest created hereby and the execution and delivery
of Control Agreements, all in form reasonably satisfactory to the Administrative
Agent and in such offices (including the United States Patent and Trademark
Office and the United States Copyright Office) wherever required by law to
perfect, continue and maintain the validity, enforceability and priority of the
security interest in the Collateral as provided herein and to preserve the other
rights and interests granted to the Administrative Agent hereunder, as against
third parties, with respect to the Collateral. Without limiting the generality
of the foregoing, each Pledgor shall make, execute, endorse, acknowledge, file
or refile and/or deliver to the Administrative Agent from time to time upon
reasonable request by the Administrative Agent such lists, schedules,
descriptions and designations of the Collateral, copies of warehouse receipts,
receipts in the nature of warehouse receipts, bills of lading, documents of
title, vouchers, invoices, schedules, confirmatory assignments, supplements,
additional security agreements, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, reports and other assurances or
instruments as the Administrative Agent shall reasonably request. If an Event of
Default has occurred and is continuing, the Administrative Agent may institute
and maintain, in its own name or in the name of any Pledgor, such suits and
proceedings as the Administrative Agent may be advised by counsel shall be
necessary or expedient to prevent any impairment of the security interest in or
the perfection thereof in the Collateral. All of the foregoing shall be at the
sole cost and expense of the Pledgors.

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Pledgor represents, warrants and covenants as follows:

SECTION 4.1. Title. Except for the security interest granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to this
Agreement and Permitted Liens, such Pledgor has rights and, as to Collateral
acquired by it from time to time after the date hereof, will have rights in each
item of Collateral pledged by it hereunder, free and clear of any and all Liens
or claims of others.

 

G - 16

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 4.2. Validity of Security Interest. The security interest in and Lien on
the Collateral granted to the Administrative Agent for the benefit of the
Secured Parties hereunder constitutes (a) a legal and valid security interest in
all the Collateral securing the payment and performance of the Secured
Obligations, and (b) subject to the filing of financing statements in the
applicable jurisdictions, the Copyright Security Agreement in the United States
Copyright Office, and the Patent Security Agreement and Trademark Security
Agreement with the United States Patent and Trademark Office, a perfected
security interest in all the Collateral to the extent required herein. The
security interest and Lien granted to the Administrative Agent for the benefit
of the Secured Parties pursuant to this Agreement in and on the Collateral will
at all times constitute a perfected, continuing security interest therein, prior
to all other Liens on the Collateral except for Permitted Liens. Notwithstanding
anything to the contrary herein or in the Credit Agreement, the Pledgors make no
representation regarding the attachment, perfection or priority of any lien on
or security interest in any of the Intercompany Notes executed by a Foreign
Subsidiary except to the extent the UCC is applicable thereto.

SECTION 4.3. Defense of Claims. Each Pledgor shall, at its own cost and expense,
defend title to the Collateral pledged by it hereunder and the security interest
therein and Lien thereon granted to the Administrative Agent and the priority
thereof against all claims and demands of all persons, at its own cost and
expense, at any time claiming any interest therein adverse to the Administrative
Agent or any other Secured Party other than Permitted Liens.

SECTION 4.4. Other Financing Statements. It has not filed, nor authorized any
third party to file (nor will there be), any valid or effective financing
statement (or similar statement, instrument of registration or public notice
under the law of any jurisdiction) covering or purporting to cover any interest
of any kind in the Collateral, except such as have been filed in favor of the
Administrative Agent pursuant to this Agreement or in favor of any holder of a
Permitted Lien with respect to such Permitted Lien. No Pledgor shall execute,
authorize or permit to be filed in any public office any financing statement (or
similar statement, instrument of registration or public notice under the law of
any jurisdiction) relating to any Collateral, except financing statements and
other statements and instruments filed or to be filed in respect of and covering
the interests granted by such Pledgor to the holder of the Permitted Liens.

SECTION 4.5. Location of Inventory and Equipment. It shall not move any
Equipment or Inventory with a value greater than, in the case of network
infrastructure, $5,000,000 and, in the case of all other Collateral, $2,500,000,
to any location, other than any location that is listed in the relevant
Schedules to the Perfection Certificate, unless (i) it shall have given the
Administrative Agent not less than 30 days’ prior written notice (in the form of
an officer’s certificate, or such other form and period of notice as may be
acceptable to the Administrative Agent) of its intention so to do, clearly
describing such new location and providing such other information in connection
therewith as the Administrative Agent may request and (ii) to the extent
applicable with respect to such new location, such Pledgor shall have complied
with Section 3.4(g) hereof; provided that in no event shall any Equipment or
Inventory be moved to any location outside of the continental United States.

SECTION 4.6. Due Authorization and Issuance. All of the Pledged Securities
existing on the date hereof have been, and to the extent any Pledged Securities
are hereafter issued, such Pledged Securities will be, upon such issuance, duly
authorized, validly issued and fully paid and non-assessable to the extent
applicable. There is no amount or other obligation owing by any Pledgor to any
issuer of the Pledged Securities in exchange for or in connection with the
issuance of the Pledged Securities or any Pledgor’s status as a partner or a
member of any issuer of the Pledged Securities.

SECTION 4.7. Consents, etc. In the event that the Administrative Agent desires
to exercise any remedies, voting or consensual rights or attorney-in-fact powers
set forth in this Agreement and determines it necessary to obtain any approvals
or consents of any Governmental Authority or any other person therefor, then,
upon the reasonable request of the Administrative Agent, such Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Administrative
Agent to obtain as soon as practicable any necessary approvals or consents for
the exercise of any such remedies, rights and powers.

SECTION 4.8. Collateral. All information set forth herein, including the
schedules hereto, and all information contained in any documents, schedules and
lists heretofore delivered to any Secured Party,

 

G - 17

Form of Security Agreement



--------------------------------------------------------------------------------

including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Collateral, is accurate and
complete in all material respects. The Collateral described on the schedules to
the Perfection Certificate constitutes all of the property of such type of
Collateral owned or held by the Pledgors, other than Collateral acquired since
delivery of the immediately preceding Perfection Certificate Supplement pursuant
to Section 6.02(j) of the Credit Agreement.

SECTION 4.9. Insurance. In the event that the proceeds of any insurance claim
are paid to any Pledgor after the Administrative Agent has exercised its right
to foreclose after an Event of Default, such Net Cash Proceeds shall be held in
trust for the benefit of the Administrative Agent and promptly after receipt
thereof shall be paid to the Administrative Agent for application in accordance
with the Credit Agreement.

ARTICLE V

CERTAIN PROVISIONS CONCERNING SECURITIES COLLATERAL

SECTION 5.1. Pledge of Additional Securities Collateral. Each Pledgor shall,
upon obtaining any Pledged Securities or Intercompany Notes of any person,
except in each case to the extent constituting Excluded Property and except with
respect to Pledged Securities with an aggregate value not exceeding $100,000 at
any time, accept the same in trust for the benefit of the Administrative Agent
and promptly (but in any event within five days after receipt thereof, or such
longer period as may be acceptable to the Administrative Agent) deliver to the
Administrative Agent a pledge amendment, duly executed by such Pledgor, in
substantially the form of Exhibit 2 hereto (each, a “Pledge Amendment”), and the
certificates and other documents required under Section 3.1 and Section 3.2
hereof in respect of the additional Pledged Securities or Intercompany Notes
which are required to be pledged pursuant to this Agreement, and confirming the
attachment of the Lien hereby created on and in respect of such additional
Pledged Securities or Intercompany Notes. Each Pledgor hereby authorizes the
Administrative Agent to attach each Pledge Amendment to this Agreement and
agrees that all Pledged Securities or Intercompany Notes listed on any Pledge
Amendment delivered to the Administrative Agent shall for all purposes hereunder
be considered Collateral except to the extent constituting Excluded Property.

SECTION 5.2. Voting Rights; Distributions; etc. (a) So long as no Event of
Default shall have occurred and be continuing:

(i) Each Pledgor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Securities Collateral or any part thereof
for any purpose not inconsistent with the terms or purposes hereof, the Credit
Agreement or any other document evidencing the Secured Obligations; provided,
however, that no Pledgor shall in any event exercise such rights in any manner
which would reasonably be expected to have a Material Adverse Effect.

(ii) Each Pledgor shall be entitled to receive and retain, and to utilize free
and clear of the Lien hereof, any and all Distributions, but only if and to the
extent made in accordance with the provisions of the Credit Agreement; provided,
however, that any and all such Distributions consisting of rights or interests
in the form of securities shall be forthwith delivered to the Administrative
Agent to the extent and as required by this Agreement to hold as Collateral.

(b) So long as no Event of Default shall have occurred and be continuing, the
Administrative Agent shall be deemed without further action or formality to have
granted to each Pledgor all necessary consents relating to voting rights and
shall, if necessary, upon written request of any Pledgor and at the sole cost
and expense of the Pledgors, from time to time execute and deliver (or cause to
be executed and delivered) to such Pledgor all such instruments as such Pledgor
may reasonably request in order to permit such Pledgor to exercise the voting
and other rights which it is entitled to exercise pursuant to Section 5.2(a)(i)
hereof and to receive the Distributions which it is authorized to receive and
retain pursuant to Section 5.2(a)(ii) hereof.

 

G - 18

Form of Security Agreement



--------------------------------------------------------------------------------

(c) Upon the occurrence and during the continuance of any Event of Default and
after notice to the Borrower:

(i) All rights of each Pledgor to exercise the voting and other consensual
rights it would otherwise be entitled to exercise pursuant to Section 5.2(a)(i)
hereof shall immediately cease, and all such rights shall thereupon become
vested in the Administrative Agent, which shall thereupon have the sole right to
exercise such voting and other consensual rights.

(ii) All rights of each Pledgor to receive Distributions which it would
otherwise be authorized to receive and retain pursuant to Section 5.2(a)(ii)
hereof shall immediately cease and all such rights shall thereupon become vested
in the Administrative Agent, which shall thereupon have the sole right to
receive and hold as Collateral such Distributions.

(d) Each Pledgor shall, at its sole cost and expense, from time to time execute
and deliver to the Administrative Agent appropriate instruments as the
Administrative Agent may reasonably request in order to permit the
Administrative Agent to exercise the voting and other rights which it may be
entitled to exercise pursuant to Section 5.2(c)(i) hereof and to receive all
Distributions which it may be entitled to receive under Section 5.2(c)(ii)
hereof.

(e) All Distributions which are received by any Pledgor contrary to the
provisions of Section 5.2(a)(ii) hereof shall be received in trust for the
benefit of the Administrative Agent, shall be segregated from other funds of
such Pledgor and shall promptly be paid over to the Administrative Agent as
Collateral in the same form as so received (with any necessary endorsement).

SECTION 5.3. Defaults, etc. Each Pledgor hereby represents and warrants that, to
the knowledge of the Responsible Officers of such Pledgor, (i) such Pledgor is
not in default in the payment of any material portion of any mandatory capital
contribution, if any, required to be made under any agreement to which such
Pledgor is a party relating to the Pledged Securities pledged by it, and such
Pledgor is not in violation of any other material provisions of any such
agreement to which such Pledgor is a party, (ii) no Securities Collateral
pledged by such Pledgor is subject to any defense, material offset or material
counterclaim, nor have any of the foregoing been asserted or alleged against
such Pledgor by any person with respect thereto, and (iii) as of the date
hereof, there are no certificates, instruments, or similar writings (other than
the Organization Documents and certificates representing such Pledged Securities
that have been delivered to the Administrative Agent) which evidence any Pledged
Securities of such Pledgor.

SECTION 5.4. Certain Agreements of Pledgors As Issuers and Holders of Equity
Interests.

(a) In the case of each Pledgor which is an issuer of Securities Collateral,
such Pledgor agrees to be bound by the terms of this Agreement relating to the
Securities Collateral issued by it and will comply with such terms insofar as
such terms are applicable to it.

(b) In the case of each Pledgor which is a partner, shareholder or member, as
the case may be, in a partnership, limited liability company or other entity,
such Pledgor hereby consents to the extent required by the applicable
Organization Document to the pledge by each other Pledgor, pursuant to the terms
hereof, of the Pledged Securities in such partnership, limited liability company
or other entity and, upon the occurrence and during the continuance of an Event
of Default, to the transfer of such Pledged Securities to the Administrative
Agent or its nominee and to the substitution of the Administrative Agent or its
nominee as a substituted partner, shareholder or member in such partnership,
limited liability company or other entity with all the rights, powers and duties
of a general partner, limited partner, shareholder or member, as the case may
be.

 

G - 19

Form of Security Agreement



--------------------------------------------------------------------------------

ARTICLE VI

CERTAIN PROVISIONS CONCERNING INTELLECTUAL

PROPERTY COLLATERAL

SECTION 6.1. Grant of Intellectual Property License. For the purpose of enabling
the Administrative Agent, during the continuance of an Event of Default, to
exercise rights and remedies under Article IX hereof at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, and for no other purpose, each Pledgor hereby grants to the
Administrative Agent effective upon the occurrence of an Event of Default, to
the extent assignable, an irrevocable, non-exclusive license to use, assign,
license or sublicense any of the Intellectual Property Collateral now owned or
hereafter acquired by such Pledgor, wherever the same may be located. Such
license shall include access to all media in which any of the licensed items may
be recorded or stored and to all computer programs used for the compilation or
printout hereof. In the event the Administrative Agent uses, licenses, or
sublicenses any of the Trademarks, such usage and/or licenses must conform with
all of Pledgor’s standards and quality control requirements and any licensees
and/or sublicensees must enter into written agreements whereby they agree to
comply with all of Pledgor’s standards and quality control requirements in form
and substance reasonably satisfactory to the Administrative Agent.

SECTION 6.2. Protection of Administrative Agent’s Security. On a continuing
basis, each Pledgor shall, at its sole cost and expense, (i) promptly following
its becoming aware thereof, notify the Administrative Agent of any final,
non-appealable material adverse determination in any proceeding or the
institution of any proceeding in any federal, state or local court or
administrative body or in the United States Patent and Trademark Office or the
United States Copyright Office regarding any Material Intellectual Property
Collateral, such Pledgor’s right to register such Material Intellectual Property
Collateral or its right to keep and maintain such registration in full force and
effect, (ii) maintain all Material Intellectual Property Collateral in
accordance with the requirements of the Credit Agreement, (iii) not permit to
lapse or become abandoned any Material Intellectual Property Collateral, and not
settle or compromise any pending or future litigation or administrative
proceeding with respect to any such Material Intellectual Property Collateral,
in either case except as shall be consistent with commercially reasonable
business judgment, (iv) upon such Pledgor obtaining knowledge thereof, promptly
notify the Administrative Agent in writing of any event which may be reasonably
expected to materially and adversely affect the value or utility of any Material
Intellectual Property Collateral or the rights and remedies of the
Administrative Agent in relation thereto including a levy or any legal process
against any Material Intellectual Property Collateral, (v) not license any
Intellectual Property Collateral other than licenses entered into by such
Pledgor in, or incidental to, the ordinary course of business, or amend or
permit the amendment of any of the licenses in a manner that materially and
adversely affects the right to receive payments thereunder, or in any manner
that would materially impair the value of any Intellectual Property Collateral
or the Lien on and security interest in the Intellectual Property Collateral
created therein hereby, without the consent of the Administrative Agent, which
consent will not unreasonably withheld, or as otherwise permitted by the Credit
Agreement (vi) diligently keep adequate records respecting all Intellectual
Property Collateral and (vii) furnish to the Administrative Agent from time to
time upon the Administrative Agent’s reasonable request therefor reasonably
detailed statements and amended schedules further identifying and describing the
Intellectual Property Collateral and such other materials evidencing or reports
pertaining to any Intellectual Property Collateral as the Administrative Agent
may from time to time request.

SECTION 6.3. After-Acquired Property. If any Pledgor shall at any time after the
date hereof (i) obtain any rights to any additional Intellectual Property
Collateral or (ii) become entitled to the benefit of any additional Intellectual
Property Collateral or any renewal or extension thereof, including any reissue,
division, continuation, or continuation-in-part of any Intellectual Property
Collateral, or any improvement on any Intellectual Property Collateral, or if
any intent-to use trademark application becomes registered or becomes an “actual
use” application, and is thus no longer subject to clause (e) of the definition
of Excluded Property, the provisions hereof shall automatically apply thereto
and any such item enumerated in the preceding clause (i) or (ii) shall
automatically constitute Intellectual Property Collateral as if such would have
constituted Intellectual Property Collateral at the time of execution hereof and
be subject to the Lien and security interest created by this Agreement without
further action by any party. Each Pledgor shall promptly provide to the
Administrative Agent written notice of any of the foregoing (in connection with
delivery of the Perfection Certificate Supplement pursuant to Section 6.02(j) of
the Credit Agreement) and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably acceptable to the

 

G - 20

Form of Security Agreement



--------------------------------------------------------------------------------

Administrative Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Administrative
Agent’s security interest in such Intellectual Property Collateral. Further,
each Pledgor authorizes the Administrative Agent to modify this Agreement by
amending Schedules 7(a), 7(b) and 7(c) to the Perfection Certificate to include
any Intellectual Property Collateral of such Pledgor acquired or arising after
the date hereof.

SECTION 6.4. Litigation. Unless there shall occur and be continuing any Event of
Default, each Pledgor shall have the right to commence and prosecute in its own
name, as the party in interest, for its own benefit and at the sole cost and
expense of the Pledgors, such applications for protection of the Intellectual
Property Collateral and suits, proceedings or other actions to prevent the
infringement, counterfeiting, unfair competition, dilution, diminution in value
or other damage as are necessary to protect the Intellectual Property
Collateral. Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor, the Administrative
Agent or the Secured Parties to enforce the Intellectual Property Collateral and
any license thereunder. In the event of such suit, each Pledgor shall, at the
reasonable request of the Administrative Agent, do any and all lawful acts and
execute any and all documents reasonably requested by the Administrative Agent
in aid of such enforcement and the Pledgors shall promptly reimburse and
indemnify the Administrative Agent for all costs and expenses incurred by the
Administrative Agent in the exercise of its rights under this Section 6.4 in
accordance with Section 11.04 of the Credit Agreement. In the event that the
Administrative Agent shall elect not to bring suit to enforce the Intellectual
Property Collateral, each Pledgor agrees, at the reasonable request of the
Administrative Agent, to take all commercially reasonable actions necessary,
whether by suit, proceeding or other action, to prevent the infringement,
counterfeiting, unfair competition, dilution, diminution in value of or other
damage to any of the Intellectual Property Collateral by any person.

ARTICLE VII

CERTAIN PROVISIONS CONCERNING RECEIVABLES

SECTION 7.1. Maintenance of Records. Each Pledgor shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with past or otherwise prudent business practice, including records of all
payments received, all credits granted thereon, all merchandise returned and all
other documentation relating thereto. Each Pledgor shall, at such Pledgor’s sole
cost and expense, upon the Administrative Agent’s demand made at any time after
the occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Receivables, including all documents evidencing Receivables
and any books and records relating thereto to the Administrative Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Pledgor). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent may transfer a full and complete copy of any
Pledgor’s books, records, credit information, reports, memoranda and all other
writings relating to the Receivables to and for the use by any person that has
acquired or is contemplating acquisition of an interest in the Receivables or
the Administrative Agent’s security interest therein without the consent of any
Pledgor.

SECTION 7.2. Legend. Each Pledgor shall legend, at the request of the
Administrative Agent and in form and manner reasonably satisfactory to the
Administrative Agent, the Receivables and the other books, records and documents
of such Pledgor evidencing or pertaining to the Receivables with an appropriate
reference to the fact that the Receivables have been assigned to the
Administrative Agent for the benefit of the Secured Parties and that the
Administrative Agent has a security interest therein.

SECTION 7.3. Modification of Terms, etc. No Pledgor shall rescind or cancel any
obligations evidenced by any Receivable or modify any term thereof or make any
adjustment with respect thereto except in the ordinary course of business
consistent with past or otherwise prudent business practice, or extend or renew
any such obligations except in the ordinary course of business consistent with
past or otherwise prudent business practice or compromise or settle any dispute,
claim, suit or legal proceeding relating thereto or sell any Receivable or
interest therein except in the ordinary course of business consistent with
prudent business practice without the prior written consent of the
Administrative Agent. Each Pledgor shall timely fulfill all obligations on its
part to be fulfilled under or in connection with the Receivables.

 

G - 21

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 7.4. Collection. Each Pledgor shall cause to be collected from the
Account Debtor of each of the Receivables, as and when due in the ordinary
course of business and consistent with past or otherwise prudent business
practice (including Receivables that are delinquent, such Receivables to be
collected in accordance with generally accepted commercial collection
procedures), any and all amounts owing under or on account of such Receivable,
and apply forthwith upon receipt thereof all such amounts as are so collected to
the outstanding balance of such Receivable, except that any Pledgor may, with
respect to a Receivable, allow in the ordinary course of business (i) a refund
or credit due as a result of returned or damaged or defective merchandise and
(ii) such extensions of time to pay amounts due in respect of Receivables and
such other modifications of payment terms or settlements in respect of
Receivables as shall be commercially reasonable in the circumstances, all in
accordance with such Pledgor’s ordinary course of business consistent with its
collection practices as in effect from time to time. The costs and expenses
(including attorneys’ fees) of collection, in any case, whether incurred by any
Pledgor, the Administrative Agent or any Secured Party, shall be paid by the
Pledgors.

ARTICLE VIII

TRANSFERS

SECTION 8.1. Transfers of Collateral. No Pledgor shall sell, convey, assign or
otherwise dispose of, or grant any option with respect to, any of the Collateral
pledged by it hereunder except as expressly permitted by the Credit Agreement.

ARTICLE IX

REMEDIES

SECTION 9.1. Remedies. Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent may from time to time exercise in
respect of the Collateral, in addition to the other rights and remedies provided
for herein or otherwise available to it, the following remedies to the extent
permitted by applicable law:

(i) Personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from any Pledgor or any other person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon any Pledgor’s premises where any of the
Collateral is located, remove such Collateral, remain present at such premises
to receive copies of all communications and remittances relating to the
Collateral and use in connection with such removal and possession any and all
services, supplies, aids and other facilities of any Pledgor;

(ii) Demand, sue for, collect or receive any money or property at any time
payable or receivable in respect of the Collateral including instructing the
obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Administrative
Agent, and in connection with any of the foregoing, compromise, settle, extend
the time for payment and make other modifications with respect thereto;
provided, however, that in the event that any such payments are made directly to
any Pledgor, after Administrative Agent has notified Pledgor that it has given
such instruction, such Pledgor shall segregate all amounts received pursuant
thereto in trust for the benefit of the Administrative Agent and shall promptly
(but in no event later than one (1) Business Day after receipt thereof) pay such
amounts to the Administrative Agent;

 

G - 22

Form of Security Agreement



--------------------------------------------------------------------------------

(iii) Sell, assign, grant a license to use or otherwise liquidate, or direct any
Pledgor to sell, assign, grant a license to use or otherwise liquidate, any and
all investments made in whole or in part with the Collateral or any part
thereof, and take possession of the proceeds of any such sale, assignment,
license or liquidation;

(iv) Take possession of the Collateral or any part thereof, by directing any
Pledgor in writing to deliver the same to the Administrative Agent at any
reasonable place or places so designated by the Administrative Agent, in which
event such Pledgor shall at its own expense: (A) forthwith cause the same to be
moved to the place or places designated by the Administrative Agent and
therewith delivered to the Administrative Agent, (B) store and keep any
Collateral so delivered to the Administrative Agent at such place or places
pending further action by the Administrative Agent and (C) while the Collateral
shall be so stored and kept, provide such security and maintenance services as
shall be necessary to protect the same and to preserve and maintain them in good
condition. Each Pledgor’s obligation to deliver the Collateral as contemplated
in this Section 9.1(iv) is of the essence hereof. Upon application to a court of
equity having jurisdiction, the Administrative Agent shall be entitled to a
decree requiring specific performance by any Pledgor of such obligation;

(v) Withdraw all moneys, instruments, securities and other property in any bank,
financial securities, deposit or other account of any Pledgor constituting
Collateral for application to the Secured Obligations as provided in Article X
hereof;

(vi) Retain and apply the Distributions to the Secured Obligations as provided
in Article X hereof;

(vii) Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

(viii) Exercise all the rights and remedies of a secured party on default under
the UCC, and the Administrative Agent may also in its sole discretion, without
notice except as specified in Section 9.2 hereof, sell, assign or grant a
license to use the Collateral or any part thereof in one or more parcels at
public or private sale, at any exchange, broker’s board or at any of the
Administrative Agent’s offices or elsewhere, for cash, on credit or for future
delivery, and at such price or prices and upon such other commercially
reasonable terms as the Administrative Agent may deem appropriate in its
discretion. The Administrative Agent or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
the Collateral or any part thereof at any such sale and shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold, assigned or licensed at such
sale, to use and apply any of the Secured Obligations owed to such person as a
credit on account of the purchase price of the Collateral or any part thereof
payable by such person at such sale. Each purchaser, assignee, licensee or
recipient at any such sale shall acquire the property sold, assigned or licensed
absolutely free from any claim or right on the part of any Pledgor, and each
Pledgor hereby waives, to the fullest extent permitted by law, all rights of
redemption, stay and/or appraisal which it now has or may at any time in the
future have under any rule of law or statute now existing or hereafter enacted.
The Administrative Agent shall not be obligated to make any sale of the
Collateral or any part thereof regardless of notice of sale having been given.
The Administrative Agent may adjourn any public or private sale from time to
time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Pledgor hereby waives, to the fullest extent permitted by law,
any claims against the Administrative Agent arising by reason of the fact that
the price at which the Collateral or any part thereof may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale.

SECTION 9.2. Notice of Sale. Each Pledgor acknowledges and agrees that, to the
extent notice of sale or other disposition of the Collateral or any part thereof
shall be required by law, ten (10) days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters. No notification need be given to any Pledgor if it
has signed, after the occurrence of an Event of Default, a statement renouncing
or modifying any right to notification of sale or other intended disposition.

 

G - 23

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 9.3. Waiver of Notice and Claims. Each Pledgor hereby waives, to the
fullest extent permitted by applicable law, notice or judicial hearing in
connection with the Administrative Agent’s taking possession or the
Administrative Agent’s disposition of the Collateral or any part thereof,
including any and all prior notice and hearing for any prejudgment remedy or
remedies and any such right which such Pledgor would otherwise have under law,
and each Pledgor hereby further waives, to the fullest extent permitted by
applicable law: (i) all damages occasioned by such taking of possession,
(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Administrative Agent’s
rights hereunder and (iii) all rights of redemption, appraisal, valuation, stay,
extension or moratorium now or hereafter in force under any applicable law. The
Administrative Agent shall not be liable for any incorrect or improper payment
made pursuant to this Article IX in the absence of gross negligence or willful
misconduct on the part of the Administrative Agent. Any sale of, or the grant of
options to purchase, or any other realization upon, any Collateral shall operate
to divest all right, title, interest, claim and demand, either at law or in
equity, of the applicable Pledgor therein and thereto, and shall be a perpetual
bar both at law and in equity against such Pledgor and against any and all
persons claiming or attempting to claim the Collateral so sold, optioned or
realized upon, or any part thereof, from, through or under such Pledgor.

SECTION 9.4. Certain Sales of Collateral.

(a) Each Pledgor recognizes that, by reason of certain prohibitions contained in
law, rules, regulations or orders of any Governmental Authority, the
Administrative Agent may be compelled, with respect to any sale of all or any
part of the Collateral, to limit purchasers to those who meet the requirements
of such Governmental Authority. Each Pledgor acknowledges that any such sales
may be at prices and on terms less favorable to the Administrative Agent than
those obtainable through a public sale without such restrictions, and,
notwithstanding such circumstances, agrees that any such restricted sale shall
be deemed to have been made in a commercially reasonable manner and that, except
as may be required by applicable law, the Administrative Agent shall have no
obligation to engage in public sales.

(b) Each Pledgor recognizes that, by reason of certain prohibitions contained in
the Securities Act, and applicable state securities laws, the Administrative
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral and Investment Property, to limit purchasers to persons
who will agree, among other things, to acquire such Securities Collateral or
Investment Property for their own account, for investment and not with a view to
the distribution or resale thereof. Each Pledgor acknowledges that any such
private sales may be at prices and on terms less favorable to the Administrative
Agent than those obtainable through a public sale without such restrictions
(including a public offering made pursuant to a registration statement under the
Securities Act), and, notwithstanding such circumstances, agrees that any such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Securities Collateral or
Investment Property for the period of time necessary to permit the issuer
thereof to register it for a form of public sale requiring registration under
the Securities Act or under applicable state securities laws, even if such
issuer would agree to do so.

(c) Notwithstanding the foregoing, each Pledgor shall, upon the occurrence and
during the continuance of any Event of Default, at the reasonable request of the
Administrative Agent, for the benefit of the Administrative Agent, cause any
registration, qualification under or compliance with any Federal or state
securities law or laws to be effected with respect to all or any part of the
Securities Collateral as soon as practicable and at the sole cost and expense of
the Pledgors. Each Pledgor will use its commercially reasonable efforts to cause
such registration to be effected (and be kept effective) and will use its
commercially reasonable efforts to cause such qualification and compliance to be
effected (and be kept effective) as may be so requested and as would permit or
facilitate the sale and distribution of such Securities Collateral including
registration under the Securities Act (or any similar statute then in effect),
appropriate qualifications under applicable blue sky or other state securities
laws and appropriate compliance with all other requirements of any Governmental
Authority. Each Pledgor shall use its commercially reasonable efforts to cause
the Administrative Agent to be kept advised in writing as to the progress of
each such registration, qualification or compliance and as to the completion
thereof, shall furnish to the Administrative Agent such number of prospectuses,
offering circulars or other documents incident thereto as the Administrative
Agent from time to time may request, and shall indemnify and shall cause the
issuer of the Securities Collateral to indemnify the Administrative Agent and
all others participating in the distribution of such Securities Collateral
against all claims, losses, damages and liabilities caused by any untrue
statement (or alleged untrue statement) of a

 

G - 24

Form of Security Agreement



--------------------------------------------------------------------------------

material fact contained therein (or in any related registration statement,
notification or the like) or by any omission (or alleged omission) to state
therein (or in any related registration statement, notification or the like) a
material fact required to be stated therein or necessary to make the statements
therein not misleading.

(d) If the Administrative Agent determines to exercise its right to sell any or
all of the Securities Collateral or Investment Property, upon written request,
the applicable Pledgor shall from time to time furnish to the Administrative
Agent all such information as the Administrative Agent may request in order to
determine the number of securities included in the Securities Collateral or
Investment Property which may be sold by the Administrative Agent as exempt
transactions under the Securities Act and the rules of the Securities and
Exchange Commission thereunder, as the same are from time to time in effect.

(e) Each Pledgor further agrees that a breach of any of the covenants contained
in this Section 9.4 will cause irreparable injury to the Administrative Agent
and the other Secured Parties, that the Administrative Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained in this Section 9.4 shall
be specifically enforceable against such Pledgor, and such Pledgor hereby waives
and agrees not to assert any defenses against an action for specific performance
of such covenants except for a defense that no Event of Default has occurred and
is continuing.

SECTION 9.5. No Waiver; Cumulative Remedies.

(a) No failure on the part of the Administrative Agent to exercise, no course of
dealing with respect to, and no delay on the part of the Administrative Agent in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power,
privilege or remedy hereunder preclude any other or further exercise thereof or
the exercise of any other right, power, privilege or remedy; nor shall the
Administrative Agent be required to look first to, enforce or exhaust any other
security, collateral or guaranties. All rights and remedies herein provided are
cumulative and are not exclusive of any rights or remedies provided by law or
otherwise available.

(b) In the event that the Administrative Agent shall have instituted any
proceeding to enforce any right, power, privilege or remedy under this Agreement
or any other Loan Document by foreclosure, sale, entry or otherwise, and such
proceeding shall have been discontinued or abandoned for any reason or shall
have been determined adversely to the Administrative Agent, then and in every
such case, the Pledgors, the Administrative Agent and each other Secured Party
shall be restored to their respective former positions and rights hereunder with
respect to the Collateral, and all rights, remedies, privileges and powers of
the Administrative Agent and the other Secured Parties shall continue as if no
such proceeding had been instituted.

SECTION 9.6. Certain Additional Actions Regarding Intellectual Property. If any
Event of Default shall have occurred and be continuing, upon the written demand
of the Administrative Agent, each Pledgor shall execute and deliver to the
Administrative Agent an assignment or assignments of the registered Patents,
Trademarks and/or Copyrights and Goodwill and such other documents as are
necessary or appropriate to carry out the intent and purposes hereof. Within
five (5) Business Days of written notice thereafter from the Administrative
Agent, each Pledgor shall make available to the Administrative Agent, to the
extent within such Pledgor’s power and authority, such personnel in such
Pledgor’s employ on the date of the Event of Default as the Administrative Agent
may reasonably designate to permit such Pledgor to continue, directly or
indirectly, to produce, advertise and sell the products and services sold by
such Pledgor under the registered Patents, Trademarks and/or Copyrights, and
such persons shall be available to perform their prior functions on the
Administrative Agent’s behalf.

ARTICLE X

APPLICATION OF PROCEEDS

SECTION 10.1. Application of Proceeds. The proceeds received by the
Administrative Agent in respect of any sale of, collection from or other
realization upon all or any part of the Collateral pursuant to the exercise by
the Administrative Agent of its remedies shall be applied, together with any
other sums then held by the Administrative Agent pursuant to this Agreement, in
accordance with the Credit Agreement.

 

G - 25

Form of Security Agreement



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS

SECTION 11.1. Concerning Administrative Agent.

(a) The Administrative Agent has been appointed as administrative agent pursuant
to the Credit Agreement. The actions of the Administrative Agent hereunder are
subject to the provisions of the Credit Agreement. The Administrative Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement. The Administrative Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be liable for
the negligence or misconduct of any such agents or attorneys-in-fact selected by
it in good faith. The Administrative Agent may resign and a successor
Administrative Agent may be appointed in the manner provided in the Credit
Agreement. Upon the acceptance of any appointment as the Administrative Agent by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent under this Agreement, and the
retiring Administrative Agent shall thereupon be discharged from its duties and
obligations under this Agreement. After any retiring Administrative Agent’s
resignation, the provisions hereof shall inure to its benefit as to any actions
taken or omitted to be taken by it under this Agreement while it was the
Administrative Agent.

(b) The Administrative Agent shall be deemed to have exercised reasonable care
in the custody and preservation of the Collateral in its possession if such
Collateral is accorded treatment substantially equivalent to that which the
Administrative Agent, in its individual capacity, accords its own property
consisting of similar instruments or interests, it being understood that neither
the Administrative Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Securities Collateral, whether or not the Administrative Agent or any other
Secured Party has or is deemed to have knowledge of such matters or (ii) taking
any necessary steps to preserve rights against any person with respect to any
Collateral.

(c) The Administrative Agent shall be entitled to rely upon any written notice,
statement, certificate, order or other document or any telephone message
believed by it to be genuine and correct and to have been signed, sent or made
by the proper person, and, with respect to all matters pertaining to this
Agreement and its duties hereunder, upon advice of counsel selected by it.

(d) If any item of Collateral also constitutes collateral granted to the
Administrative Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Administrative Agent, in its sole discretion, shall select
which provision or provisions shall control.

(e) The Administrative Agent may rely on advice of counsel as to whether any or
all UCC financing statements of the Pledgors need to be amended as a result of
any of the changes described in Section 6.18 of the Credit Agreement. If any
Pledgor fails to provide information to the Administrative Agent about such
changes on a timely basis, the Administrative Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Pledgor’s property constituting Collateral, for which the
Administrative Agent needed to have information relating to such changes. The
Administrative Agent shall have no duty to inquire about such changes if any
Pledgor does not inform the Administrative Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Administrative Agent to search for information on such changes if such
information is not provided by any Pledgor.

 

G - 26

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 11.2. Administrative Agent May Perform; Administrative Agent Appointed
Attorney-in-Fact. If any Pledgor shall fail to perform any covenants contained
in this Agreement or the Credit Agreement (including such Pledgor’s covenants to
(i) pay the premiums in respect of all required insurance policies hereunder,
(ii) pay and discharge any taxes, assessments and special assessments, levies,
fees and governmental charges imposed upon or assessed against, and landlords’,
carriers’, mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s,
suppliers’ and warehousemen’s Liens and other claims arising by operation of law
against, all or any portion of the Collateral, (iii) make repairs,
(iv) discharge Liens or (v) pay or perform any obligations of such Pledgor under
any Collateral) or if any representation or warranty on the part of any Pledgor
contained herein shall be breached beyond any applicable notice or cure period,
the Administrative Agent may (but shall not be obligated to) do the same or
cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Administrative Agent shall in no event be
bound to inquire into the validity of any tax, Lien, imposition or other
obligation which such Pledgor fails to pay or perform as and when required
hereby and which such Pledgor does not contest in accordance with the provisions
of the Credit Agreement. Any and all amounts so expended by the Administrative
Agent shall be paid by the Pledgors in accordance with the provisions of
Section 11.04 of the Credit Agreement. Neither the provisions of this
Section 11.2 nor any action taken by the Administrative Agent pursuant to the
provisions of this Section 11.2 shall prevent any such failure to observe any
covenant contained in this Agreement nor any breach of representation or
warranty from constituting an Event of Default. Each Pledgor hereby appoints the
Administrative Agent its attorney-in-fact, with full power and authority in the
place and stead of such Pledgor and in the name of such Pledgor, or otherwise,
from time to time in the Administrative Agent’s discretion to take any action
and to execute any instrument consistent with the terms of the Credit Agreement,
this Agreement and the other Security Documents which the Administrative Agent
may deem necessary or advisable to accomplish the purposes hereof (but the
Administrative Agent shall not be obligated to and shall have no liability to
such Pledgor or any third party for failure to so do or take action). The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof. Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

SECTION 11.3. Continuing Security Interest; Assignment. This Agreement shall
create a continuing security interest in the Collateral and shall (i) be binding
upon the Pledgors, their respective successors and assigns and (ii) inure,
together with the rights and remedies of the Administrative Agent hereunder, to
the benefit of the Administrative Agent and the other Secured Parties and each
of their respective successors, transferees and assigns. No other persons
(including any other creditor of any Pledgor) shall have any interest herein or
any right or benefit with respect hereto. Without limiting the generality of the
foregoing clause (ii), any Secured Party may assign or otherwise transfer any
indebtedness held by it secured by this Agreement to any other person, and such
other person shall thereupon become vested with all the benefits in respect
thereof granted to such Secured Party, herein or otherwise, subject however, to
the provisions of the Credit Agreement and, in the case of a Secured Party that
is a party to a Secured Hedge Agreement or a Secured Cash Management Agreements,
such Secured Hedge Agreement or Secured Cash Management Agreement, as
applicable. Each of the Pledgors agrees that its obligations hereunder and the
security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Secured Obligations is rescinded or must otherwise be
restored by the Secured Party upon the bankruptcy or reorganization of any
Pledgor or otherwise.

SECTION 11.4. Termination; Release. Upon termination of the Aggregate
Commitments and payment in full of all Secured Obligations (other than
contingent indemnification obligations) and the expiration, Cash
Collateralization or termination of all Letters of Credit, this Agreement shall
terminate. Upon termination of this Agreement the Collateral shall be released
from the Lien of this Agreement. Upon such release or any release of Collateral
or any part thereof in accordance with the provisions of the Credit Agreement,
the Administrative Agent shall, upon the request and at the sole cost and
expense of the Pledgors, assign, transfer and deliver to Pledgor, against
receipt and without recourse to or warranty by the Administrative Agent except
as to the fact that the Administrative Agent has not encumbered the released
assets, such of the Collateral or any part thereof to be released (in the case
of a release) as may be in possession of the Administrative Agent and as shall
not have been sold or otherwise applied pursuant to the terms hereof, and, with
respect to any other Collateral, proper documents and instruments (including
UCC-3 termination financing statements or releases) acknowledging the
termination hereof or the release of such Collateral, as the case may be.

 

G - 27

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 11.5. Modification in Writing. No amendment, modification, supplement,
termination or waiver of or to any provision hereof, nor consent to any
departure by any Pledgor therefrom, shall be effective unless the same shall be
made in accordance with the terms of the Credit Agreement and unless in writing
and signed by the Administrative Agent. Any amendment, modification or
supplement of or to any provision hereof, any waiver of any provision hereof and
any consent to any departure by any Pledgor from the terms of any provision
hereof in each case shall be effective only in the specific instance and for the
specific purpose for which made or given. Except where notice is specifically
required by this Agreement or any other document evidencing the Secured
Obligations, no notice to or demand on any Pledgor in any case shall entitle any
Pledgor to any other or further notice or demand in similar or other
circumstances.

SECTION 11.6. Notices. Unless otherwise provided herein or in the Credit
Agreement, any notice or other communication herein required or permitted to be
given shall be given in the manner and become effective as set forth in the
Credit Agreement, as to any Pledgor, addressed to it at the address of the
Borrower set forth in the Credit Agreement and as to the Administrative Agent,
addressed to it at the address set forth in the Credit Agreement, or in each
case at such other address as shall be designated by such party in a written
notice to the other party complying as to delivery with the terms of this
Section 11.6.

SECTION 11.7. Governing Law, Consent to Jurisdiction and Service of Process;
Waiver of Jury Trial. Sections 11.14 and 11.15 of the Credit Agreement are
incorporated herein, mutatis mutandis, as if a part hereof.

SECTION 11.8. Severability of Provisions. Any provision hereof which is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting the validity,
legality or enforceability of such provision in any other jurisdiction.

SECTION 11.9. Execution in Counterparts. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed to be an original, but all
such counterparts together shall constitute one and the same agreement. Delivery
of any executed counterpart of a signature page of this Agreement by facsimile
or other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Agreement.

SECTION 11.10. Business Days. In the event any time period or any date provided
in this Agreement ends or falls on a day other than a Business Day, then such
time period shall be deemed to end and such date shall be deemed to fall on the
next succeeding Business Day, and performance herein may be made on such
Business Day, with the same force and effect as if made on such other day.

SECTION 11.11. No Credit for Payment of Taxes or Imposition. Such Pledgor shall
not be entitled to any credit against the principal, premium, if any, or
interest payable under the Credit Agreement, and such Pledgor shall not be
entitled to any credit against any other sums which may become payable under the
terms thereof or hereof, by reason of the payment of any Tax on the Collateral
or any part thereof.

SECTION 11.12. No Claims Against Administrative Agent. Nothing contained in this
Agreement shall constitute any consent or request by the Administrative Agent,
express or implied, for the performance of any labor or services or the
furnishing of any materials or other property in respect of the Collateral or
any part thereof, nor as giving any Pledgor any right, power or authority to
contract for or permit the performance of any labor or services or the
furnishing of any materials or other property in such fashion as would permit
the making of any claim against the Administrative Agent in respect thereof or
any claim that any Lien based on the performance of such labor or services or
the furnishing of any such materials or other property is prior to the Lien
hereof.

SECTION 11.13. No Release. Nothing set forth in this Agreement or any other Loan
Document, nor the exercise by the Administrative Agent of any of the rights or
remedies hereunder, shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any person under or in respect of any of the Collateral or shall impose any
obligation on the Administrative Agent or any other Secured Party to perform

 

G - 28

Form of Security Agreement



--------------------------------------------------------------------------------

or observe any such term, covenant, condition or agreement on such Pledgor’s
part to be so performed or observed or shall impose any liability on the
Administrative Agent or any other Secured Party for any act or omission on the
part of such Pledgor relating thereto or for any breach of any representation or
warranty on the part of such Pledgor contained in this Agreement, the Credit
Agreement or the other Loan Documents, or under or in respect of the Collateral
or made in connection herewith or therewith. Anything herein to the contrary
notwithstanding, neither the Administrative Agent nor any other Secured Party
shall have any obligation or liability under any contracts, agreements and other
documents included in the Collateral by reason of this Agreement, nor shall the
Administrative Agent or any other Secured Party be obligated to perform any of
the obligations or duties of any Pledgor thereunder or to take any action to
collect or enforce any such contract, agreement or other document included in
the Collateral hereunder.

SECTION 11.14. Obligations Absolute. All obligations of each Pledgor hereunder
shall be absolute and unconditional irrespective of:

(i) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of any other Pledgor;

(ii) any lack of validity or enforceability of the Credit Agreement, any Secured
Hedge Agreement, any Secured Cash Management Agreement or any other Loan
Document, or any other agreement or instrument relating thereto;

(iii) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations, or any other amendment or waiver
of or any consent to any departure from the Credit Agreement, any Secured Hedge
Agreement, Secured Cash Management Agreement or any other Loan Document or any
other agreement or instrument relating thereto;

(iv) any pledge, exchange, release or non-perfection of any other collateral, or
any release or amendment or waiver of or consent to any departure from any
guarantee, for all or any of the Secured Obligations;

(v) any exercise, non-exercise or waiver of any right, remedy, power or
privilege under or in respect hereof, the Credit Agreement, any Secured Hedge
Agreement, any Secured Cash Management Agreement or any other Loan Document
except as specifically set forth in a waiver granted pursuant to the provisions
of Section 11.5 hereof; or

(vi) any other circumstances which might otherwise constitute a defense
available to, or a discharge of, any Pledgor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

 

G - 29

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Administrative Agent have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

SAVVIS COMMUNICATIONS CORPORATION, as Pledgor By:  

 

Name:   Title:  

SAVVIS, INC.,

 

as Pledgor

By:  

 

Name:   Title:  

SAVVIS Communications International, Inc.,

 

as Pledgor

By:  

 

Name:   Title:  

SAVVIS Canada, Inc.,

 

as Pledgor

By:  

 

Name:   Title:  

SAVVIS Federal Systems, Inc.,

 

as Pledgor

By:  

 

Name:   Title:  

 

G - 30

Form of Security Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

G - 31

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 1

[Form of]

ISSUER’S ACKNOWLEDGMENT

The undersigned hereby (i) acknowledges receipt of the Security Agreement (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Security Agreement;” capitalized terms used but not otherwise defined
herein shall have the meanings assigned to such terms in the Security
Agreement), dated as of August 4, 2010, made by SAVVIS COMMUNICATIONS
CORPORATION, a Missouri corporation (the “Borrower”), SAVVIS, INC., a Delaware
corporation (“Holdings”), the Guarantors party thereto and BANK OF AMERICA,
N.A., as administrative agent (in such capacity and together with any successors
in such capacity, the “Administrative Agent”), (ii) agrees promptly to note on
its books the security interests granted to the Administrative Agent and
confirmed under the Security Agreement, (iii) agrees that it will comply with
instructions of the Administrative Agent with respect to the applicable
Securities Collateral (including all Equity Interests of the undersigned)
without further consent by the applicable Pledgor, (iv) agrees to notify the
Administrative Agent upon obtaining knowledge of any interest in favor of any
person in the applicable Securities Collateral that is adverse to the interest
of the Administrative Agent therein and (v) waives any right or requirement at
any time hereafter to receive a copy of the Security Agreement in connection
with the registration of any Securities Collateral thereunder in the name of the
Administrative Agent or its nominee or the exercise of voting rights by the
Administrative Agent or its nominee.

 

[                                         ] By:  

 

Name:   Title:  

 

G - 32

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 2

[Form of]

SECURITIES PLEDGE AMENDMENT

This Securities Pledge Amendment, dated as of [            ], 2010, is delivered
pursuant to Section 5.1 of the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
August 4, 2010, made by SAVVIS COMMUNICATIONS CORPORATION, a Missouri
corporation (the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”),
the Guarantors party thereto and BANK OF AMERICA, N.A., as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”). The undersigned hereby agrees that this Securities
Pledge Amendment may be attached to the Security Agreement and that the Pledged
Securities and/or Intercompany Notes listed on this Securities Pledge Amendment
shall be deemed to be and shall become part of the Collateral and shall secure
all Secured Obligations.

PLEDGED SECURITIES

 

ISSUER

  CLASS
OF STOCK
OR
INTERESTS   PAR
VALUE   CERTIFICATE
NO(S).   NUMBER  OF
SHARES
OR
INTERESTS   PERCENTAGE OF
ALL ISSUED CAPITAL
OR OTHER EQUITY
INTERESTS OF ISSUER

 

G - 33

Form of Security Agreement



--------------------------------------------------------------------------------

INTERCOMPANY NOTES

 

ISSUER

  PRINCIPAL
AMOUNT   DATE OF
ISSUANCE   INTEREST
RATE   MATURITY
DATE

 

[                                         ], as Pledgor By:  

 

Name:   Title:  

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

 

G - 34

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 3

[Form of]

JOINDER AGREEMENT

[Name of New Pledgor]

[Address of New Pledgor]

[Date]

                                         

                                         

                                         

Ladies and Gentlemen:

Reference is made to (i) the Security Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement;” capitalized terms used but not otherwise defined herein shall have
the meanings assigned to such terms in the Security Agreement), dated as of
August 4, 2010, made by SAVVIS COMMUNICATIONS CORPORATION, a Missouri
corporation (the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”),
the Guarantors party thereto and BANK OF AMERICA, N.A., as administrative agent
(in such capacity and together with any successors in such capacity, the
“Administrative Agent”) and (ii) the Guaranty Agreement (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Guaranty”),
dated as of August 4, 2010, made by the Guarantors party thereto.

This Joinder Agreement supplements (i) the Security Agreement and (ii) the
Guaranty, and is delivered by the undersigned, [                    ] (the “New
Pledgor”), pursuant to Section 3.5 of the Security Agreement and Section 6.12(b)
of the Credit Agreement. The New Pledgor hereby agrees to be bound as a
Guarantor and as a Pledgor party to the Security Agreement by all of the terms,
covenants and conditions set forth in the Security Agreement to the same extent
that it would have been bound if it had been a signatory to the Security
Agreement on the date of the Security Agreement. The New Pledgor also hereby
agrees to be bound as a party by all of the terms, covenants and conditions
applicable to it set forth in the Guaranty as to the same extent that it would
have been bound if it had been a signatory to the Guaranty on the date of the
Guaranty. Without limiting the generality of the foregoing, the New Pledgor
hereby (i) grants and pledges to the Administrative Agent, as collateral
security for the full, prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, a Lien on and security interest in, all of its right, title and
interest in, to and under the Collateral and expressly assumes all obligations
and liabilities of a Guarantor and Pledgor thereunder and (ii) absolutely,
unconditionally, irrevocably, jointly and severally guarantees, as a guaranty of
payment and performance, as a primary obligor and not as a surety, and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Secured Obligations. The New Pledgor
hereby makes each of the representations and warranties and agrees to each of
the covenants applicable to the Pledgors contained in the Security Agreement and
the Credit Agreement.

Annexed hereto are supplements to each of the schedules to the Security
Agreement and the Credit Agreement, as applicable, with respect to the New
Pledgor. Such supplements shall be deemed to be part of the Security Agreement
or the Credit Agreement, as applicable.

 

G - 35

Form of Security Agreement



--------------------------------------------------------------------------------

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

All notices, requests and demands to or upon the New Pledgor, the Administrative
Agent or any Lender shall be governed by the terms of Section 11.02 of the
Credit Agreement.

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

G - 36

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

[NEW PLEDGOR] By:  

 

Name:   Title:  

 

AGREED TO AND ACCEPTED: BANK OF AMERICA, N.A., as Administrative Agent By:  

 

Name:   Title:  

[Schedules to be attached]

 

G - 37

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 4

[Form of]

Copyright Security Agreement

Copyright Security Agreement, dated as of [             , 2010, by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Copyright
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Copyright Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Pledgor:

(a) Copyrights of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Copyright Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Copyrights
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Copyright Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Copyrights under this Copyright Security Agreement.

SECTION 5. Counterparts. This Copyright Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Copyright Security Agreement
by signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Copyright Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Copyright Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

 

G - 38

Form of Security Agreement



--------------------------------------------------------------------------------

[signature page follows]

 

G - 39

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Copyright Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

Name:   Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

G - 40

Form of Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

COPYRIGHT SECURITY AGREEMENT

COPYRIGHT REGISTRATIONS AND COPYRIGHT APPLICATIONS

Copyright Registrations:

 

OWNER  

REGISTRATION

NUMBER

  TITLE

    

       

Copyright Applications:

 

OWNER   TITLE

    

   

 

G - 41

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 5

[Form of]

Patent Security Agreement

Patent Security Agreement, dated as of [            ], 2010, by
[                ] and [                ] (individually, a “Pledgor”, and,
collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Patent Security
Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Patent Collateral. Each Pledgor hereby
pledges and grants to the Administrative Agent for the benefit of the Secured
Parties a lien on and security interest in and to all of its right, title and
interest in, to and under all the following Collateral of such Pledgor:

(a) Patents of such Pledgor listed on Schedule I attached hereto; and

(b) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Patent Security Agreement is granted in conjunction with the security interest
granted to the Administrative Agent pursuant to the Security Agreement and
Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Patents made
and granted hereby are more fully set forth in the Security Agreement, the terms
and provisions of which are incorporated by reference herein as if fully set
forth herein. In the event that any provision of this Patent Security Agreement
is deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall control unless the Administrative Agent shall otherwise
determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Patents under this Patent Security Agreement.

SECTION 5. Counterparts. This Patent Security Agreement may be executed in any
number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Patent Security Agreement by
signing and delivering one or more counterparts.

SECTION 6. Governing Law. This Patent Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Patent Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

 

G - 42

Form of Security Agreement



--------------------------------------------------------------------------------

[signature page follows]

 

G - 43

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Patent Security Agreement to be
executed and delivered by its duly authorized officer as of the date first set
forth above.

 

Very truly yours, [PLEDGORS] By:  

 

Name:   Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

G - 44

Form of Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

PATENT SECURITY AGREEMENT

PATENT REGISTRATIONS AND PATENT APPLICATIONS

Patent Registrations:

 

OWNER   

REGISTRATION                    

NUMBER                    

   NAME                                    

Patent Applications:

 

OWNER   

APPLICATION                    

NUMBER                    

   NAME                     

    

         

 

G - 45

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 6

[Form of]

Trademark Security Agreement

Trademark Security Agreement, dated as of [            ], 2010, by
[                    ] and [                    ] (individually, a “Pledgor”,
and, collectively, the “Pledgors”), in favor of BANK OF AMERICA, N.A., in its
capacity as administrative agent pursuant to the Credit Agreement (in such
capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Pledgors are party to a Security Agreement of even date herewith
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement”) in favor of the Administrative Agent pursuant
to which the Pledgors are required to execute and deliver this Trademark
Security Agreement;

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, for the benefit of the Secured Parties, to enter into the
Credit Agreement, the Pledgors hereby agree with the Administrative Agent as
follows:

SECTION 1. Defined Terms. Unless otherwise defined herein, terms defined in the
Security Agreement and used herein have the meaning given to them in the
Security Agreement.

SECTION 2. Grant of Security Interest in Trademark Collateral. Each Pledgor
hereby pledges and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in and to all of its right,
title and interest in, to and under all the following Collateral of such
Pledgor:

(a) Trademarks of such Pledgor listed on Schedule I attached hereto;

(b) all Goodwill associated with such Trademarks; and

(c) all Proceeds of any and all of the foregoing (other than Excluded Property).

SECTION 3. Security Agreement. The security interest granted pursuant to this
Trademark Security Agreement is granted in conjunction with the security
interest granted to the Administrative Agent pursuant to the Security Agreement
and Pledgors hereby acknowledge and affirm that the rights and remedies of the
Administrative Agent with respect to the security interest in the Trademarks
made and granted hereby are more fully set forth in the Security Agreement, the
terms and provisions of which are incorporated by reference herein as if fully
set forth herein. In the event that any provision of this Trademark Security
Agreement is deemed to conflict with the Security Agreement, the provisions of
the Security Agreement shall control unless the Administrative Agent shall
otherwise determine.

SECTION 4. Termination. Upon the payment in full of the Secured Obligations and
termination of the Security Agreement, the Administrative Agent shall execute,
acknowledge, and deliver to the Pledgors an instrument in writing in recordable
form releasing the collateral pledge, grant, assignment, lien and security
interest in the Trademarks under this Trademark Security Agreement.

SECTION 5. Counterparts. This Trademark Security Agreement may be executed in
any number of counterparts, all of which shall constitute one and the same
instrument, and any party hereto may execute this Trademark Security Agreement
by signing and delivering one or more counterparts.

 

G - 46

Form of Security Agreement



--------------------------------------------------------------------------------

SECTION 6. Governing Law. This Trademark Security Agreement and the transactions
contemplated hereby, and all disputes between the parties under or relating to
this Trademark Security Agreement or the facts or circumstances leading to its
execution, whether in contract, tort or otherwise, shall be construed in
accordance with and governed by the laws (including statutes of limitation) of
the State of New York, without regard to conflicts of law principles that would
require the application of the laws of another jurisdiction.

[signature page follows]

 

G - 47

Form of Security Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

 

Very truly yours, [PLEDGORS] By:  

 

Name:   Title:  

 

Accepted and Agreed:

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

Name:   Title:  

 

G - 48

Form of Security Agreement



--------------------------------------------------------------------------------

SCHEDULE I

to

TRADEMARK SECURITY AGREEMENT

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

Trademark Registrations:

 

OWNER   

REGISTRATION

NUMBER

         TRADEMARK                                     

Trademark Applications:

 

OWNER   

APPLICATION

NUMBER

         TRADEMARK                                 

 

G - 49

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT 7

FORM OF NOTICE TO BAILEE OF SECURITY INTEREST IN INVENTORY

CERTIFIED MAIL — RETURN RECEIPT REQUESTED

[                ], 20[    ]

 

TO: [Bailee’s Name]

[Bailee’s Address]

Re: SAVVIS Communications Corporation

Ladies and Gentlemen:

In connection with that certain Security Agreement, dated as of August 4, 2010
(the “Security Agreement”), made by SAVVIS Communications Corporation, a
Missouri corporation (the “Borrower”), SAVVIS, Inc., a Delaware corporation
(“Holdings”), (the Guarantors party thereto and Bank of America, N.A., as
Administrative Agent (“Bank of America”), we have granted to Bank of America a
security interest in substantially all of our personal property, including our
inventory.

This letter constitutes notice to you, and your signature below will constitute
your acknowledgment, of Bank of America’s continuing first priority security
interest in all goods with respect to which you are acting as bailee. Until you
are notified in writing to the contrary by Bank of America, however, you may
continue to accept instructions from us regarding the delivery of goods stored
by you.

Your acknowledgment also constitutes a waiver and release, for Bank of America’s
benefit, of any and all claims, liens, including bailee’s liens, and demands of
every kind which you have or may later have against such goods (including any
right to include such goods in any secured financing to which you may become
party).

In order to complete our records, kindly have a duplicate of this letter signed
by an officer of your company and return same to us at your earliest
convenience.

 

Receipt acknowledged, confirmed and approved:     Very truly yours, [BAILEE]    
[APPLICABLE PLEDGOR] By:  

 

    By:  

 

Name:       Name:   Title:       Title:   cc:   Bank of America, N.A.      

 

G - 50

Form of Security Agreement



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF PERFECTION CERTIFICATE

Reference is hereby made to (i) that certain Security Agreement dated as of
August 4, 2010 (the “Security Agreement”), between SAVVIS Communications
Corporation., a Missouri corporation (the “Borrower”), SAVVIS, Inc., a Delaware
corporation (“Holdings”), the Guarantors party thereto (collectively, the
“Guarantors”) and the Collateral Agent (as hereinafter defined) and (ii) that
certain Credit Agreement dated as of August 4, 2010 (the “Credit Agreement”)
among the Borrower, Holdings, the Guarantors, certain other parties thereto and
Bank of America, N.A., as Collateral Agent (in such capacity, the “Collateral
Agent”). Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement.

As used herein, the term “Companies” means Holdings, the Borrower and each of
its Subsidiaries.

The undersigned hereby certify to the Collateral Agent as follows:

1. Names.

(a) The exact legal name of each Company, as such name appears in its respective
certificate of incorporation or any other organizational document, is set forth
in Schedule 1(a). Each Company is (i) the type of entity disclosed next to its
name in Schedule 1(a) and (ii) a registered organization except to the extent
disclosed in Schedule 1(a). Also set forth in Schedule 1(a) is the
organizational identification number, if any, of each Company that is a
registered organization, the Federal Taxpayer Identification Number of each
Company and the jurisdiction of formation of each Company.

(b) Set forth in Schedule 1(b) hereto is a list of any other corporate or
organizational names each Company has had in the past five years, together with
the date of the relevant change.

(c) Set forth in Schedule 1(c) is a list of all other names used by each
Company, or any other business or organization to which each Company became the
successor by merger, consolidation, acquisition, change in form, nature or
jurisdiction of organization or otherwise, on any filings with the Internal
Revenue Service at any time within the five years preceding the date hereof.
Except as set forth in Schedule 1(c), no Company has changed its jurisdiction of
organization at any time during the past four months.

2. Current Locations. The chief executive office of each Company is located at
the address set forth in Schedule 2 hereto.

3. Extraordinary Transactions. Except for those purchases, acquisitions and
other transactions described in Schedule 3 attached hereto and other immaterial
transactions, all of the Collateral acquired in the past 5 years has been
originated by each Company in the ordinary course of business or consists of
goods which have been acquired by such Company in the ordinary course of
business from a person in the business of selling goods of that kind.

4. Real Property. (a) Attached hereto as Schedule 4 is a list of all (i) real
property owned, leased or otherwise held by each Company located in the United
States as of the Closing Date, (ii) real property to be encumbered by a Mortgage
and fixture filing, which real property includes (such real property, the
“Mortgaged Property”), (iii) common names, addresses and uses of each Mortgaged
Property (stating improvements located thereon) and (iv) other information
relating thereto required by such Schedule.

5. Stock Ownership and Other Equity Interests. Attached hereto as Schedule 5(a)
is a true and correct list of each of all of the authorized, and the issued and
outstanding, stock, partnership interests, limited liability company membership
interests or other equity interest of each Company and its Subsidiaries and the
record and beneficial owners of such stock, partnership interests, membership
interests or other equity interests setting forth the percentage of such equity
interests pledged under the Security Agreement. Also set forth in Schedule 5(b)
is each equity investment of each Company that represents 50% or less of the
equity of the entity in which such investment was made setting forth the
percentage of such equity interests pledged under the Security Agreement.

 

H-1 - 1

Form of Perfection Certificate



--------------------------------------------------------------------------------

6. Instruments and Tangible Chattel Paper. Attached hereto as Schedule 6 is a
true and correct list of all promissory notes, instruments (other than checks to
be deposited in the ordinary course of business), tangible chattel paper,
electronic chattel paper and other evidence of indebtedness held by each Company
as of the date hereof, including all intercompany notes between or among any two
or more Companies or any of their Subsidiaries.

7. Intellectual Property. (a) Attached hereto as Schedule 7(a) is a schedule
setting forth all of each Company’s Patents and Trademarks (each as defined in
the Security Agreement) applied for, issued or registered with the United States
Patent and Trademark Office, and all other U.S. Patents and U.S. Trademarks
(each as defined in the Security Agreement), including the name of the
registered owner or applicant and the registration, application, or publication
number, as applicable, of each Patent or Trademark owned by each Company.

(b) Attached hereto as Schedule 7(b) is a schedule setting forth all of each
Company’s registered United States Copyrights (each as defined in the Security
Agreement), including the name of the registered owner and the registration
number of each Copyright owned by each Company.

(c) Attached hereto as Schedule 7(c) is a schedule setting forth all Patent
Licenses, Trademark Licenses and Copyright Licenses, whether or not recorded
with the USPTO or USCO, as applicable, including, but not limited to, the
relevant signatory parties to each license along with the date of execution
thereof and, if applicable, a recordation number or other such evidence of
recordation.

8. Commercial Tort Claims. Attached hereto as Schedule 8 is a true and correct
list of all Commercial Tort Claims (as defined in the Security Agreement) known,
based on facts and circumstances known to the Companies as of the date hereof
without investigation, to be held by each Company, including a brief description
thereof.

9. Deposit Accounts, Securities Accounts and Commodity Accounts. Attached hereto
as Schedule 9 is a true and complete list of all Deposit Accounts, Securities
Accounts and Commodity Accounts (each as defined in the Security Agreement)
maintained by each Company, including the name of each institution where each
such account is held, the name of each such account, the name of each entity
that holds each account.

10. Letter-of-Credit Rights. Attached hereto as Schedule 10 is a true and
correct list of all Letters of Credit issued in favor of each Company, as
beneficiary thereunder.

11. Insurance. Attached hereto as Schedule 11 is a copy of the insurance
certificate with a true and correct list of all insurance policies of the
Companies.

12. Other Collateral. Attached hereto as Schedule 12 is a true and correct list
of all of the following types of collateral, if any, owned or held by each
Company: (a) all agreements and contracts with any U.S. Governmental Authority,
(b) all FCC licenses, (c) all aircraft and airplanes, (d) all ships and boats
vessels, (e) all rolling stock and trains, (f) all oil, gas, minerals and as
extracted collateral and personal property including leasehold improvements and
equipment.

[The Remainder of this Page has been intentionally left blank]

 

H-1 - 2

Form of Perfection Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of             , 2010.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

 

Name:   Title:   SAVVIS INC. By:  

 

Name:   Title:   [Each of the Guarantors] By:  

 

Name:   Title:  

 

H-1 - 3

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal

Name

 

Type of                

Entity                

 

Registered            

Organization            

(Yes/No)            

   Organizational             
Number17            Federal             
Taxpayer            
Identification Number                    State of            
Formation                                                                       
                                       

 

17

If none, so state.

 

H-1 - 4

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary   Address               County                    
State                                                                          
                                                        

 

H-1 - 5

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary   Description of Transaction Including  Parties Thereto  
Date of Transaction                                          

 

H-1 - 6

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 4a)

Real Property

I. Owned Real Property

 

Entity of

Record

 

Common

Name and
Address

 

Purpose/

Use

  Improvements
Located in Real
Property  

Approximate
Square

Footage

 

Legal

Description (if
Encumbered by
Mortgage and/or
Fixture Filing)

 

To be
Encumbered

by Mortgage

and Fixture

Filing

 

Option to
Purchase/

Right of First
Refusal

[    ]

 

[    ]

[COUNTY, STATE]

  [    ]   [    ]   [    ]   [See Schedule A to Mortgage and/or fixture filing
encumbering this property.]   [YES/NO]   [YES/NO]                              

II. Leased or Other Interests in Real Property

 

Entity of  
Record  

 

Common
Name and
Address

 

Landlord /
Owner

 

Description of  
Lease or Other  
Documents  
Evidencing  
Interest

 

Purpose/

Use

 

Improvements  
Located in
Real Property  

 

Approximate 
Square
Footage

 

Legal
Description (if
Encumbered by
Mortgage and/or 
Fixture Filing)

 

To be
Encumbered
by Mortgage

 

To be
Encumbered
by Fixture
Filing

 

Option to
Purchase/
Right of First
Refusal

[    ]  

[    ]

[COUNTY, STATE]

  [    ]   [    ]   [    ]   [    ]   [    ]   [See Schedule A to Mortgage
and/or fixture filing encumbering this property.]   [YES/NO]   [YES/NO]  
[YES/NO]                                          

 

H-1 - 7

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 5

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal

Entities Owned

  Record Owner           Certificate No.               
No. Shares/Interest                 Percent Pledged                            
                                                                               
    

(b) Other Equity Interests

 

Current Legal

Entities Owned

  Record Owner           Certificate No.    No. Shares/Interest                
Percent Pledged                                                                 
                                                        

 

H-1 - 8

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 6

Instruments and Tangible Chattel Paper

 

1. Promissory Notes:

 

Entity  

Principal        

Amount        

 

Date of        

Issuance        

   Interest Rate                 Maturity             
Date               

Pledged            

[Yes/No]            

                                                                               
                  

 

2. Chattel Paper:

 

Description

  

Pledged

[Yes/No]

                            

 

H-1 - 9

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 7a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

    

REGISTRATION
NUMBER

 

DESCRIPTION

                    

Applications:

 

OWNER

    

APPLICATION
NUMBER

 

DESCRIPTION

                    

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

DESCRIPTION

                 

OTHER PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

                 

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

                 

 

H-1 - 10

Form of Perfection Certificate



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

TRADEMARK

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

TRADEMARK

OTHER TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

 

H-1 - 11

Form of Perfection Certificate



--------------------------------------------------------------------------------

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

TRADEMARK

 

H-1 - 12

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 7b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

Applications:

 

OWNER

 

APPLICATION NUMBER

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

DESCRIPTION

OTHER COPYRIGHTS

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

 

H-1 - 13

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 7c)

Intellectual Property Filings

 

H-1 - 14

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Description   

Pledged            

[Yes/No]            

                    

 

H-1 - 15

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts

 

Owner

 

Type Of Account

 

Bank

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement

Securities Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement

Commodity Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement

 

H-1 - 16

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 10

Letter of Credit Rights

 

Issuer   Beneficiary  

Principal        

Amount        

  

Date of        

Issuance        

  

Maturity        

Date        

  

Subject to        

Control        
Requirement        

[Yes/No]        

                                                 

 

H-1 - 17

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 11

Insurance

 

H-1 - 18

Form of Perfection Certificate



--------------------------------------------------------------------------------

Schedule 12

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

 

Description  

Pledged            

[Yes/No]            

                 

(b) FCC Licenses

 

Description  

Pledged            

[Yes/No]            

                 

(c) Aircraft and Airplanes

 

Description  

Pledged            

[Yes/No]            

                 

(d) Ships, Boats and Vessels

 

Description  

Pledged            

[Yes/No]            

                 

 

H-1 - 19

Form of Perfection Certificate



--------------------------------------------------------------------------------

(e) Rolling Stock And Trains

 

Description  

Pledged            

[Yes/No]            

                 

(f) Oil, Gas, Minerals and As Extracted Collateral

 

Description  

Pledged            

[Yes/No]            

                 

 

H-1 - 20

Form of Perfection Certificate



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF

PERFECTION CERTIFICATE SUPPLEMENT

Reference is hereby made to (i) that certain Security Agreement dated as of
August 4, 2010 (the “Security Agreement”), between SAVVIS Communications
Corporation, a Missouri corporation (“Borrower”), SAVVIS Inc. (“Holdings”), the
Guarantors party thereto (collectively, the “Guarantors”) and the Administrative
Agent (as hereinafter defined) and (ii) that certain Credit Agreement dated as
of August 4, 2010 (the “Credit Agreement”) among the Borrower, Holdings, certain
other parties thereto and Bank of America, N.A., as Administrative Agent (in
such capacity, the “Administrative Agent”). This Perfection Certificate
Supplement, dated as of [            ], 2010 is delivered pursuant to
Section 6.02(j) of the Credit Agreement. Capitalized terms used but not defined
herein have the meanings assigned in the Credit Agreement. As used herein, the
term “Companies” means Borrower, each of its Subsidiaries and the other
Guarantors, and the terms “Patent”, “Trademark”, “Copyright” and “Intellectual
Property License” each have the meaning specified in the Security Agreement.

The undersigned, the [            ] of the Borrower, hereby certify (in my
capacity as [            ] and not in my individual capacity) to the
Administrative Agent and each of the other Secured Parties that, as of the date
hereof, there has been no change in the information described in the Perfection
Certificate delivered on the Closing Date (as supplemented by any perfection
certificate supplements delivered prior to the date hereof, the “Prior
Perfection Certificate”), other than as follows:

ARTICLE XIINames.

(i) Except as listed in Schedule 1(a) attached hereto and made a part hereof,
(x) Schedule 1(a) to the Prior Perfection Certificate sets forth the exact legal
name of each Company, as such name appears in its respective certificate of
incorporation or any other organizational document; (y) each Company is (i) the
type of entity disclosed next to its name in Schedule 1(a) to the Prior
Perfection Certificate and (ii) a registered organization except to the extent
disclosed in Schedule 1(a) to the Prior Perfection Certificate and (z) set forth
in Schedule 1(a) to the Prior Perfection Certificate is the organizational
identification number, if any, of each Company that is a registered
organization, the Federal Taxpayer Identification Number of each Company and the
jurisdiction of formation of each Company.

(ii) Except as listed in Schedule 1(b) attached hereto and made a part hereof,
Schedule 1(b) to the Prior Perfection Certificate is a list of any other
corporate or organizational names each Company has had in the past five years,
together with the date of the relevant change.

(iii) Except as listed in Schedule 1(c) attached hereto and made a part hereof,
Schedule 1(c) to the Prior Perfection Certificate is a list of all other names
used by each Company, or any other business or organization to which each
Company became the successor by merger, consolidation, acquisition, change in
form, nature or jurisdiction of organization or otherwise, on any filings with
the Internal Revenue Service at any time within the five years preceding the
date hereof. Except as set forth in Schedule 1(c), no Company has changed its
jurisdiction of organization at any time during the past four months

ARTICLE XIIICurrent Locations. Except as listed in Schedule 2 attached hereto
and made a part hereof, the chief executive office of each Company is located at
the address set forth in Schedule 2 of the Prior Perfection Certificate.

ARTICLE XIVExtraordinary Transactions. Except for those purchases, acquisitions
and other transactions described in Schedule 3 attached hereto and in Schedule 3
to the Prior Perfection Certificate, all of the Collateral has been originated
by each Company in the ordinary course of business or consists of goods which
have been acquired by such Company in the ordinary course of business from a
person in the business of selling goods of that kind.



--------------------------------------------------------------------------------

ARTICLE XVReal Property. (a) Except as listed in Schedule 4(a) attached hereto
and made a part hereof, Schedule 4(a) to the Prior Perfection Certificate is a
list of (i) real property owned, leased or otherwise held by each Company
located in the United States, (ii) real property encumbered or to be encumbered
by a Mortgage and fixture filing, which real property includes (such real
property, the “Mortgaged Property”), (iii) common names, addresses and uses of
each Mortgaged Property (stating improvements located thereon) and (iv) other
information relating thereto required by such Schedule.

ARTICLE XVIStock Ownership and Other Equity Interests. Except as listed in
Schedule 5(a) attached hereto and made a part hereof, Schedule 5(a) to the Prior
Perfection Certificate is a true and correct list of each of all of the
authorized, and the issued and outstanding, stock, partnership interests,
limited liability company membership interests or other equity interest of each
Company and its Subsidiaries and the record and beneficial owners of such stock,
partnership interests, membership interests or other equity interests setting
forth the percentage of such equity interests pledged under the Security
Agreement. Except as set forth in Schedule 5(b) attached hereto and made a part
hereof, Schedule 5(b) to the Prior Perfection Certificate sets forth each equity
investment of each Company that represents 50% or less of the equity of the
entity in which such investment was made setting forth the percentage of such
equity interests pledged under the Security Agreement.

ARTICLE XVIIInstruments and Tangible Chattel Paper. Except as listed in Schedule
6 attached hereto and made a part hereof, Schedule 6 to the Prior Perfection
Certificate is a true and correct list of all promissory notes, instruments
(other than checks to be deposited in the ordinary course of business), tangible
chattel paper, electronic chattel paper and other evidence of indebtedness held
by each Company as of             , 200[    ], including all intercompany notes
between or among any two or more Companies or any of their Subsidiaries.

ARTICLE XVIIIIntellectual Property. a. Except as listed in Schedule 7(a)
attached hereto and made a part hereof, Schedule 7(a) to the Prior Perfection
Certificate is a schedule setting forth all of each Company’s Patents and
Trademarks (each as defined in the Security Agreement) applied for, issued or
registered with the United States Patent and Trademark Office, and all other
U.S. Patents and U.S. Trademarks (each as defined in the Security Agreement),
including the name of the registered owner or applicant and the registration,
application, or publication number, as applicable, of each Patent or Trademark
owned by each Company.

b. Except as listed in Schedule 7(b) attached hereto and made a part hereof,
Schedule 7(b) to the Prior Perfection Certificate is a schedule setting forth
all of each Company’s registered United States Copyrights (each as defined in
the Security Agreement), including the name of the registered owner and the
registration number of each Copyright owned by each Company.

c. Except as listed in Schedule 7(c) attached hereto and made a part hereof,
Schedule 7(c) to the Prior Perfection Certificate is a schedule setting forth
all Patent Licenses, Trademark Licenses and Copyright Licenses (each as defined
in the Security Agreement), whether or not recorded with the United States
Patent and Trademark Office or United States Copyright Office, as applicable,
including, but not limited to, the relevant signatory parties to each license
along with the date of execution thereof and, if applicable, a recordation
number or other such evidence of recordation.

8. Commercial Tort Claims. Except as listed in Schedule 8 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 8
is a true and correct list of all Commercial Tort Claims (as defined in the
Security Agreement) held by each Company, including a brief description thereof
and stating if such commercial tort claims are required to be pledged under the
Security Agreement.

9. Deposit Accounts, Securities Accounts and Commodity Accounts. Except as
listed in Schedule 9 attached hereto and made a part hereof, attached to the
Prior Perfection Certificate as Schedule 9 is a true and complete list of all
Deposit Accounts, Securities Accounts and Commodity Accounts (each as defined in
the Security Agreement) maintained by each Company, including the name of each
institution where each such account is held, the name of each such account, the
name of each entity that holds each account.

 

-2-



--------------------------------------------------------------------------------

10. Letter-of-Credit Rights. Except as listed in Schedule 10 attached hereto and
made a part hereof, attached to the Prior Perfection Certificate as Schedule 10
is a true and correct list of all Letters of Credit issued in favor of each
Company, as beneficiary thereunder.

11. Insurance. Except as listed in Schedule 11 attached hereto and made a part
hereof, attached to the Prior Perfection Certificate as Schedule 11 a true and
correct list of all insurance policies of the Companies.

12. Other Collateral. Except as listed in Schedule 12 attached hereto and made a
part hereof, attached to the Prior Perfection Certificate as Schedule 12 is a
true and correct list of all of the following types of collateral, if any, owned
or held by each Company: (a) all agreements and contracts with any Governmental
Authority, (b) all FCC licenses, (c) all aircraft and airplanes, (d) all ships
and boats vessels, (e) all rolling stock and trains, (f) all oil, gas, minerals
and as extracted collateral and personal property including leasehold
improvements and equipment.

[The Remainder of this Page has been intentionally left blank]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, we have hereunto signed this Perfection Certificate as of
this      day of         , 2010.

 

SAVVIS COMMUNICATIONS CORPORATION By:  

 

  Name:   Title: SAVVIS INC. By:  

 

  Name:   Title: [Each of the Guarantors] By:  

 

  Name:   Title:

 

-4-



--------------------------------------------------------------------------------

Schedule 1(a)

Legal Names, Etc.

 

Legal Name   Type of     Entity      

Registered Organization        

(Yes/No)

   Organizational Numbera             Federal Taxpayer
Identification Number            State of    
Formation                                                                     
         

 

a

If none, so state.



--------------------------------------------------------------------------------

Schedule 2

Chief Executive Offices

 

Company/Subsidiary   Address                    County                
State                                                                 
                                                                             
                         



--------------------------------------------------------------------------------

Schedule 3

Transactions Other Than in the Ordinary Course of Business

 

Company/Subsidiary

 

Description of Transaction Including Parties Thereto    

 

Date of Transaction

                                                               



--------------------------------------------------------------------------------

Schedule 4a)

Real Property

I. Owned Real Property

 

Entity of

Record

   Common     
Name and    
Address        

Purpose/        

Use        

  Improvements        
Located  in Real        
Property           Approximate        
Square         
Footage          

Legal
Description         

(if        

Encumbered        

by Mortgage        
and/or    

Fixture      

Filing)    

  To be
Encumbered    
by Mortgage    
and Fixture    
Filing  

Option to
Purchase/

Right of First
Refusal

[    ]    [    ]


[COUNTY,
STATE]

  [    ]   [    ]   [    ]   [See Schedule
A to Mortgage
and/or fixture
filing encum-

bering this
property.]

  [YES/NO]   [YES/NO]                               

II. Leased or Other Interests in Real Property

 

Entity of
Record    Common
Name and
Address   Landlord /
Owner   Description
of Lease or
Other
Documents
Evidencing
Interest  

Purpose/

Use

  Improvements
Located in
Real Property   Approximate
Square
Footage  

Legal    
Description

(if    

Encumbered

by Mortgage

and/or

Fixture

Filing)

  To be
Encumbered
by Mortgage  

To be
Encumbered
by

Fixture
Filing

 

Option to

Purchase/

Right of First

Refusal

[    ]    [    ]


[COUNTY,
STATE]

  [    ]   [    ]   [    ]   [    ]   [    ]   [See Schedule
A to Mortgage
and/or fixture
filing encum-
bering this
property.]   [YES/NO]   [YES/NO]   [YES/NO]                                     
     



--------------------------------------------------------------------------------

Schedule 5

(a) Equity Interests of Companies and Subsidiaries

 

Current Legal    

Entities Owned    

  Record Owner           Certificate No.            No. Shares/Interest        
   Percent Pledged        

            

                 

            

               

            

                                     

(b) Other Equity Interests

 

Current Legal    

Entities Owned    

  Record Owner           Certificate No.            No. Shares/Interest         
   Percent Pledged        



--------------------------------------------------------------------------------

Schedule 6

Instruments and Tangible Chattel Paper

1. Promissory Notes:

 

Entity  

Principal    

Amount    

 

Date of    

Issuance    

   Interest Rate        Maturity Date       

Pledged    

[Yes/No]    

            

                                             

            

                      

2. Chattel Paper:

 

Description   

Pledged    

[Yes/No]    

            

    

            

    

            

    



--------------------------------------------------------------------------------

Schedule 7a)

Patents and Trademarks

UNITED STATES PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

DESCRIPTION

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

DESCRIPTION

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

DESCRIPTION

OTHER PATENTS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

DESCRIPTION



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION

UNITED STATES TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

TRADEMARK

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

TRADEMARK

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

TRADEMARK

OTHER TRADEMARKS:

Registrations:

 

OWNER

 

REGISTRATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK

Applications:

 

OWNER

 

APPLICATION

NUMBER

 

COUNTRY/STATE

 

TRADEMARK



--------------------------------------------------------------------------------

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/

APPLICATION

NUMBER

 

TRADEMARK



--------------------------------------------------------------------------------

Schedule 7b)

Copyrights

UNITED STATES COPYRIGHTS

Registrations:

 

OWNER

 

TITLE

 

REGISTRATION NUMBER

Applications:

 

OWNER

 

APPLICATION NUMBER

Licenses:

 

LICENSEE

 

LICENSOR

 

REGISTRATION/

APPLICATION

NUMBER

 

DESCRIPTION

OTHER COPYRIGHTS

Registrations:

 

OWNER

 

COUNTRY/STATE

 

TITLE

 

REGISTRATION NUMBER

Applications:

 

OWNER

 

COUNTRY/STATE

 

APPLICATION NUMBER

Licenses:

 

LICENSEE

 

LICENSOR

 

COUNTRY/STATE

 

REGISTRATION/
APPLICATION

NUMBER

 

DESCRIPTION



--------------------------------------------------------------------------------

Schedule 7c)

Intellectual Property Filings



--------------------------------------------------------------------------------

Schedule 8

Commercial Tort Claims

 

Description   

Pledged

[Yes/No]

                                



--------------------------------------------------------------------------------

Schedule 9

Deposit Accounts

 

Owner

 

Type Of Account

 

Bank

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement

Securities Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement

Commodity Accounts

 

Owner

 

Type Of Account

 

Intermediary

 

Account Numbers

 

Subject to

control

agreement?

[Yes/No]

 

Reason for

Exclusion

from

Control

Requirement



--------------------------------------------------------------------------------

Schedule 10

Letter of Credit Rights

 

Issuer   Beneficiary              

Principal            

Amount            

  

Date of            

Issuance            

  

Maturity            

Date            

  

Subject to            

Control            
Requirement             

[Yes/No]            

                                                                 



--------------------------------------------------------------------------------

Schedule 11

Insurance



--------------------------------------------------------------------------------

Schedule 12

Other Collateral

(a) Agreements and Contracts with Governmental Authorities

 

Description   

Pledged

[Yes/No]

                                

(b) FCC Licenses

 

Description   

Pledged

[Yes/No]

                                

(c) Aircraft and Airplanes

 

Description   

Pledged

[Yes/No]

                                

(d) Ships, Boats and Vessels

 

Description   

Pledged

[Yes/No]

                                



--------------------------------------------------------------------------------

(e) Rolling Stock And Trains

 

Description  

Pledged              

[Yes/No]              

    

   

    

   

    

   

(f) Oil, Gas, Minerals and As Extracted Collateral

 

Description  

Pledged              

[Yes/No]              

    

   

    

   

    

   



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT (“Agreement”) entered into as of
August 4, 2010 among SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation
(the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) it is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Code Section 881(c)(3)(B), (iv) it is not a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code, and (v) no payments
in connection with any Loan Document are effectively connected with a United
States trade or business conducted by the undersigned.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent in writing and (2) the
undersigned shall furnish the Borrower and the Administrative Agent a properly
completed and currently effective certificate in either the calendar year in
which payment is to be made by the Borrower or the Administrative Agent to the
undersigned, or in either of the two calendar years preceding such payment.

[Signature Page Follows]

 

I-1 - 1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:     Title:   [Address]

Dated:             , 20[    ]

 

I-1 - 2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT (“Agreement”) entered into as of
August 4, 2010 among SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation
(the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 3.01(e) of the Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the Loan(s) (as well as
any Note(s) evidencing such Loan(s)) in respect of which it is providing this
certificate, (ii) its partners/members are the sole beneficial owners of such
Loan(s) (as well as any Note(s) evidencing such Loan(s)), (iii) neither the
undersigned nor any of its partners/members is a bank within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended, (the
“Code”), (iv) none of its partners/members is a ten percent shareholder of the
Borrower within the meaning of Code Section 881(c)(3)(B), (v) none of its
partners/members is a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with the a United States trade or
business conducted by the undersigned or its partners/members.

The undersigned has furnished the Administrative Agent and the Borrower with
Internal Revenue Service Form W-8IMY accompanied by an Internal Revenue Service
Form W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the Lender to provide, in the case of a partner/member
not claiming the portfolio interest exemption, a Form W-8ECI, Form W-9 or Form
W-8IMY (including appropriate underlying certificates from each interest holder
of such partner/member), in each case establishing such partner/member’s
available exemption from U.S. federal withholding tax. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent in writing with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

[Signature Page Follows]

 

I-2 - 1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:     Title:   [Address]

Dated:             , 20[    ]

 

I-2 - 2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT (“Agreement”) entered into as of
August 4, 2010 among SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation
(the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended, (the “Code”), (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Code
Section 881(c)(3)(B), (iv) it is not a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code, and (v) no payments in connection
with any Loan Document are effectively connected with a United States trade or
business conducted by the undersigned.

The undersigned has furnished its participating non-U.S. Lender with a
certificate of its non-U.S. person status on Internal Revenue Service Form
W-8BEN. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such non-U.S. Lender in writing and (2) the undersigned shall have at
all times furnished such non-U.S. Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

[Signature Page Follows]

 

I-3 - 1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:     Title:   [Address]  

Dated:             , 20[    ]

 

I-3 - 2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the CREDIT AGREEMENT (“Agreement”) entered into as of
August 4, 2010 among SAVVIS COMMUNICATIONS CORPORATION, a Missouri corporation
(the “Borrower”), SAVVIS, INC., a Delaware corporation (“Holdings”), each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), and BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender
and L/C Issuer. Capitalized terms used herein but not otherwise defined shall
have the meaning given to such term in the Agreement.

Pursuant to the provisions of Section 3.01(e) and Section 11.06(d) of the
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its partners/members are the sole beneficial owners of such participation,
(iii) neither the undersigned nor any of its partners/members is a bank within
the meaning of Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as
amended, (the “Code”), (iv) none of its partners/members is a ten percent
shareholder of the Borrower within the meaning of Code Section 881(c)(3)(B),
(v) none of its partners/members is a “controlled foreign corporation” described
in Section 881(c)(3)(C) of the Code, and (vi) no payments in connection with any
Loan Document are effectively connected with a United States trade or business
conducted by the undersigned’s or its partners/members.

The undersigned has furnished its participating non-U.S. Lender with Internal
Revenue Service Form W-8IMY accompanied by an Internal Revenue Service Form
W-8BEN from each of its partners/members claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing such
partner/member’s available exemption from U.S. federal withholding tax. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such non-U.S. Lender in writing and (2) the undersigned shall have at all times
furnished such non-U.S. Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Signature Page Follows]

 

I-4 - 1

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

[Lender]

By:

 

 

 

Name:

   

Title:

 

[Address]

Dated:             , 20[    ]

 

I-4 - 2

Form of United States Tax Compliance Certificate



--------------------------------------------------------------------------------

EXHIBIT J

[Form of]

SOLVENCY CERTIFICATE

I, the undersigned, [financial officer] of [SAVVIS Communications Corporation, a
Missouri corporation (“Borrower”)] [SAVVIS, Inc., a Delaware Corporation
(“Holdings”)], DO HEREBY CERTIFY on behalf of Borrower that:

1. This Certificate is furnished pursuant to Section 4.01(a)(x) of the Credit
Agreement, (as in effect on the date of this Certificate) the capitalized terms
defined therein being used herein as therein defined) dated as of August 4,
2010, among SAVVIS Communications Corporation, a Missouri corporation (the
“Borrower”), SAVVIS, Inc., a Delaware corporation (“Holdings”), the Guarantors,
the Lenders from time to time party thereto, and Bank of America, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer (as from time to time in
effect, the “Credit Agreement”).

2. Immediately following the consummation of the Transactions and immediately
following the making of each Loan and after giving effect to the application of
the proceeds of each Loan on the date hereof, (a) the fair value of the assets
of each Loan Party (individually and on a consolidated basis with its
Subsidiaries) exceeds its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of each Loan
Party (individually and on a consolidated basis with its Subsidiaries) is
greater than the amount that will be required to pay the probable liability of
its debts and other liabilities, subordinated, contingent or otherwise, as such
debts and other liabilities become absolute and matured; (c) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) is able to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) each Loan Party
(individually and on a consolidated basis with its Subsidiaries) does not have
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

[Signature Page Follows]

 

J - 1

Form of Solvency Certificate



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have hereunto set my hand this [    ]th day of
[            ].

 

SAVVIS COMMUNICATIONS CORPORATION

By:

 

 

 

Name:

 

Title:

 

[Financial Officer]

 

J - 2

Form of Solvency Certificate



--------------------------------------------------------------------------------

EXHIBIT K

[Form of]

LANDLORD’S ACCESS AGREEMENT

THIS LANDLORD’S ACCESS AGREEMENT (the “Agreement”) is made and entered into as
of             , 2010 by and between                     , having an office at
                             (“Landlord”) and BANK OF AMERICA, N.A., having an
office at                              as administrative agent (in such
capacity, “Administrative Agent”) for the benefit of the Secured Parties (as
hereinafter defined) under the Credit Agreement (as hereinafter defined).

R E C I T A L S :

A. Landlord is the record title holder and owner of the real property described
in Schedule A attached hereto (the “Real Property”).

B. Landlord has leased all or a portion of the Real Property (the “Leased
Premises”) to [            ] (“Lessee” [or “Borrower”]) pursuant to a certain
lease agreement or agreements described in Schedule B attached hereto
(collectively, and as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Lease”).

C. [Lessee,] [(“Borrower”),], a Missouri corporation, SAVVIS, INC., a Delaware
corporation (“Holdings”) and the Administrative Agent, among others, have, in
connection with the execution and delivery of this Agreement, entered into a
credit agreement, dated as of August 4, 2010, (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used and not otherwise defined herein shall have the meanings
assigned to such terms in the Credit Agreement), pursuant to which the Lenders
have agreed to make certain loans to Borrower (collectively, the “Loans”).

[D. [The Lessee is a subsidiary of Borrower.] [Borrower is a subsidiary of the
Lessee] [ Borrower and the Lessee are commonly owned by Holdings.]19

E. The Lessee has, pursuant to the Credit Agreement or the Guaranty, guaranteed
the obligations of the Borrower under the Credit Agreement and the other
documents evidencing and securing the Loans (collectively, the “Loan
Documents”).]20

F. As security for the payment and performance of Lessee’s [Guaranteed]
Obligations under the [Credit Agreement][Guaranty] and the other [documents
evidencing and securing the Loans (collectively, the “Loan Documents”)] [Loan
Documents], Administrative Agent (for its benefit and the benefit of the Secured
Parties) has or will acquire a security interest in and lien upon all of
Lessee’s personal property, inventory, accounts, goods, machinery, equipment,
furniture and fixtures (together with all additions, substitutions, replacements
and improvements to, and proceeds of, the foregoing, collectively, the “Personal
Property”). In no event, however, shall the Personal Property include any of
Landlord’s [Installations, as defined in the lease].

 

 

19

Include one of these alternatives if Borrower is not the Lessee.

20

Include if Borrower is not the Lessee

 

K - 1

Form of Landlord’s Access Agreement



--------------------------------------------------------------------------------

G. Administrative Agent has requested that Landlord execute this Agreement as a
condition to the making of the Loans under the Credit Agreement.

A G R E E M E N T :

NOW, THEREFORE, for and in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord hereby represents, warrants and agrees in favor of
Administrative Agent, as follows:

ARTICLE XIX Landlord certifies that (i) Landlord is the landlord under the Lease
described in Schedule B attached hereto, (ii) the Lease is in full force and
effect and has not been amended, modified or supplemented except as set forth in
Schedule B hereto and (iii) Landlord has sent no notice of default to Lessee
under the Lease respecting a default which has not been cured by Lessee.

ARTICLE XX Landlord agrees that the Personal Property is and will remain
personal property and not fixtures even though it may be affixed to or placed on
the Leased Premises. Landlord further agrees that Administrative Agent has the
right to remove the Personal Property from the Leased Premises at any time in
accordance with the terms of the Loan Documents; provided that Administrative
Agent shall repair any damage arising from such removal. Landlord further agrees
that it will not hinder Administrative Agent’s actions in removing Personal
Property from the Leased Premises or Administrative Agent’s actions in otherwise
enforcing its security interest in the Personal Property. Administrative Agent
shall not be liable for any diminution in value of the Leased Premises caused by
the absence of Personal Property actually removed or by the need to replace the
Personal Property after such removal. Landlord acknowledges that Administrative
Agent shall have no obligation to remove the Personal Property from the Leased
Premises.

ARTICLE XXI Landlord acknowledges and agrees that Lessee’s granting of a
security interest in the Personal Property in favor of the Administrative Agent
(for the benefit of the Secured Parties) shall not constitute a default under
the Lease nor permit Landlord to terminate the Lease or re-enter or repossess
the Leased Premises or otherwise be the basis for the exercise of any remedy by
Landlord and Landlord hereby expressly consents to the granting of such security
interest and agrees that such security interest shall be superior to any lien of
the Landlord (statutory or otherwise) in the Personal Property.

ARTICLE XXII The terms and provisions of this Agreement shall inure to the
benefit of and be binding upon the successors and assigns of Landlord
(including, without limitation, any successor owner of the Real Property) and
Administrative Agent. Landlord will disclose the terms and conditions of this
Agreement to any purchaser or successor to Landlord’s interest in the Leased
Premises.

ARTICLE XXIII All notices to any party hereto under this Agreement shall be in
writing and sent to such party at its respective address set forth above (or at
such other address as shall be designated by such party in a written notice to
the other party complying as to delivery with the terms of this Section 5) by
certified mail, postage prepaid, return receipt requested or by overnight
delivery service.

ARTICLE XXIV The provisions of this Agreement shall continue in effect until
Landlord shall have received Administrative Agent’s written certification that
the Loans have been paid in full and all of Borrower’s other Obligations under
the Credit Agreement and the other Loan Documents have been satisfied.

 

K - 2

Form of Landlord’s Access Agreement



--------------------------------------------------------------------------------

ARTICLE XXV THE INTERPRETATION, VALIDITY AND ENFORCEMENT OF THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED UNDER THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF.

ARTICLE XXVI Landlord agrees to execute, acknowledge and deliver such further
instruments as Administrative Agent may request to allow for the proper
recording of this Agreement (including, without limitation, a revised landlord’s
access agreement in form and substance sufficient for recording) or to otherwise
accomplish the purposes of this Agreement.

 

K - 3

Form of Landlord’s Access Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Administrative Agent have caused this Agreement
to be duly executed and delivered by their duly authorized officers as of the
date first above written.

 

                                                                              ,

as Landlord

By:

 

 

 

Name:

   

Title:

 

BANK OF AMERICA, N.A.,

as Administrative Agent

By:  

 

  Name:     Title:  

 

K - 4

Form of Landlord’s Access Agreement



--------------------------------------------------------------------------------

Schedule A

Description of Real Property

 

K - 5

Form of Landlord’s Access Agreement



--------------------------------------------------------------------------------

Schedule B

Description of Lease

 

Lessor

 

Lessee

 

Dated

 

Modification

 

Location/

Property

Address